 
EXHIBIT 10.1

 
 
THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH UNITS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER
RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.
 
CERTAIN OF THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT ARE
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THIS AGREEMENT.
 
_______________________________
 


 
DIAMOND GREEN DIESEL HOLDINGS LLC
 
________________________________
 
LIMITED LIABILITY COMPANY AGREEMENT
 
Dated as of January 21, 2011
 


 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page

ARTICLE I
DEFINITIONS 
1

 
 
1.1
Certain Defined Terms 
1

 
 
1.2
Interpretative Matters 
15

 
ARTICLE II
ORGANIZATIONAL MATTERS 
16

 
 
2.1
Formation of the Company 
16

 
 
2.2
Limited Liability Company Agreement 
16

 
 
2.3
Name 
16

 
 
2.4
Purpose 
16

 
 
2.5
Principal Office; Registered Office 
16

 
 
2.6
Term 
17

 
 
2.7
No State-Law Partnership 
17

 
ARTICLE III
CAPITALIZATION; ADMISSION OF MEMBERS; CAPITAL ACCOUNTS 
17

 
 
3.1
Capital Contributions 
17

 
 
3.2
Required and Requested Additional Capital Contributions 
18

 
 
3.3
Company Loan 
20

 
 
3.4
Ownership and Issuance of Units 
22

 
 
3.5
Additional Members 
23

 
 
3.6
Negative Capital Accounts 
23

 
 
3.7
No Withdrawal 
23

 
 
3.8
Amendments to Schedule A 
23

 
 
3.9
Voluntary Loans from Members 
24

 
 
3.10
Usury Savings Clause 
24

 
 
3.11
Obligation to Make Certain Required Additional Capital Contributions 
24

 
ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS 
25

 
 
4.1
Distributions 
25

 
 
4.2
General Application 
26

 
 
4.3
General Allocations 
26

 
 
4.4
Special Allocations 
28

 
 
4.5
Allocation of Nonrecourse Liabilities 
29

 


 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page
 
 
4.6
Transfer of Interest 
29

 
 
4.7
Tax Allocations. 
29

 
 
4.8
Unadmitted Assignees 
30

 
ARTICLE V
RIGHTS AND DUTIES OF MEMBERS 
30

 
 
5.1
Power and Authority of Members 
30

 
 
5.2
Voting Rights; Voting Agreement; Proxy Voting Rights 
31

 
 
5.3
Liabilities of Members 
32

 
 
5.4
Future Ventures and Conflicts of Interest 
32

 
 
5.5
Books and Records 
34

 
 
5.6
Meetings of Members 
34

 
 
5.7
Approval Rights of Members 
36

 
 
5.8
Deadlock 
39

 
 
5.9
Default Business Plan 
40

 
ARTICLE VI
MANAGEMENT OF THE COMPANY 
41

 
 
6.1
Board of Managers 
41

 
 
6.2
Committees of the Board of Managers 
44

 
 
6.3
Officers 
45

 
 
6.4
Further Delegation of Authority 
48

 
 
6.5
Fiduciary Duties 
48

 
 
6.6
Performance of Duties; Liability of Managers and Officers 
48

 
 
6.7
Interested Party Transactions 
48

 
 
6.8
Adverse Matters 
49

 
ARTICLE VII
TAX MATTERS 
50

 
 
7.1
Preparation of Tax Returns 
50

 
 
7.2
Tax Elections 
50

 
 
7.3
Tax Classification of the Company 
50

 
 
7.4
Tax Controversies 
51

 
ARTICLE VIII
TRANSFER OF UNITS; SUBSTITUTE MEMBERS 
51

 
 
8.1
Restrictions on Transfers of Units 
51

 
 


 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page
 
 
8.2
Void Transfers 
52

 
 
8.3
Substituted Member 
52

 
 
8.4
Effect of Assignment 
53

 
 
8.5
Additional Transfer Restrictions 
53

 
 
8.6
Legend 
53

 
 
8.7
Transfer Fees and Expenses 
54

 
 
8.8
Date of Effectiveness 
54

 
ARTICLE IX
PREEMPTIVE RIGHTS 
54

 
 
9.1
Preemptive Rights 
54

 
 
9.2
Hart-Scott-Rodino 
55

 
ARTICLE X
DISSOLUTION AND LIQUIDATION 
56

 
 
10.1
Dissolution 
56

 
 
10.2
Liquidation and Termination 
56

 
 
10.3
Cancellation of Certificate 
59

 
 
10.4
Reasonable Time for Winding Up 
59

 
 
10.5
Return of Capital 
59

 
 
10.6
Material Breach 
59

 
ARTICLE XI
CERTAIN AGREEMENTS 
59

 
 
11.1
Approved Sale 
59

 
 
11.2
Right of First Refusal 
62

 
 
11.3
Approved Sale Requirements 
63

 
 
11.4
Involuntary Transfers 
64

 
 
11.5
Performance; Cooperation 
65

 
 
11.6
Non-Solicitation 
65

 
 
11.7
Insurance 
66

 
 
11.8
Required Payments and Actions 
66

 
ARTICLE XII
STANDARD OF CARE; EXCULPATION; INDEMNIFICATION 
66

 
 
12.1
Standard of Care 
66

 
 
12.2
Exculpation 
66

 
 


 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page
 
 
12.3
Indemnification 
67

 
ARTICLE XIII
GENERAL PROVISIONS 
70

 
 
13.1
Power of Attorney 
70

 
 
13.2
Amendments 
70

 
 
13.3
No Right of Partition 
70

 
 
13.4
Remedies 
70

 
 
13.5
Successors and Assigns 
71

 
 
13.6
Severability 
71

 
 
13.7
Counterparts 
71

 
 
13.8
Applicable Law 
71

 
 
13.9
Addresses and Notices 
71

 
 
13.10
Creditors 
71

 
 
13.11
Waiver 
72

 
 
13.12
Further Action 
72

 
 
13.13
Entire Agreement 
72

 
 
13.14
Delivery by Facsimile 
72

 
 
13.15
Survival 
72

 
 
13.16
Public Disclosures 
73

 
 
13.17
Reports 
73

 
 
13.18
Exclusive Jurisdiction 
74

 
 
13.19
Confidentiality 
74

 
 
13.20
Arbitration; Dispute Resolution 
75

 
 
13.21
Waiver of Jury Trial 
76

 
 
13.22
Subject to DOE Loan 
76

 
ARTICLE XIV
INDEPENDENT MANAGER; LIMITATIONS ON COMPANY ACTIVITIES 
76

 
 
14.1
Independent Manager 
76

 
 
14.2
Limitations on Company Activities 
77

 



 
iv

--------------------------------------------------------------------------------

 

DIAMOND GREEN DIESEL HOLDINGS LLC
 
LIMITED LIABILITY COMPANY AGREEMENT
 
THIS LIMITED LIABILITY COMPANY AGREEMENT is made and entered into by and among
the Company and the Members as of January 21, 2011.
 
WHEREAS, on October 12, 2009 the Company was formed as a limited liability
company under the Delaware Act, pursuant to a Certificate of Formation as filed
with the Secretary of State of Delaware (as amended from time to time,
the “Certificate”); and
 
WHEREAS, the parties hereto desire to (i) set forth the rights and obligations
of the Company and the Members, and (ii) admit the Members as “members” (as that
term is used in the Delaware Act) of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Certain Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the following meanings:
 
“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 3.5.
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(a)           credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed
obligated to restore pursuant to the penultimate sentences of  Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
 
(b)           debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
 
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
 
“Affiliate” of any particular Person means (i) any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of in
excess of 50% of such Person’s voting securities or the ability to
 

 
1

--------------------------------------------------------------------------------

 

seat a majority of the board or other governing body, by contract or otherwise,
and (ii) if such Person is a partnership or limited liability company, any
general partner or managing member thereof (as applicable) (and in the absence
of a managing member, the Person having the ability to seat a majority of the
board of managers or equivalent governing body, by contract or otherwise).
 
“Agreement” means this limited liability company agreement of the Company, as
amended or modified from time to time in accordance with the terms hereof.
 
“Applicable Cure Percentage” has the meaning set forth in Section 3.3(c).
 
“Applicable Law” means any applicable federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
rule, ordinance, principle of common law, regulation, statute or treaty.
 
“Appraiser” has the meaning set forth in Section 11.4(f).
 
“Approved Sale” has the meaning set forth in Section 11.1(a).
 
“Approved Sale Notice” has the meaning set forth in Section 11.1(a).
 
“Approved Sale Report” has the meaning set forth in Section 11.1(c).
 
“Approved Sale Report Notice” has the meaning set forth in Section 11.1(d).
 
“Approved Sale Response Notice” has the meaning set forth in Section 11.1(a).
 
“Authorized Senior Executive Officer” means the natural Person designated in
writing from time to time by each of the Darling Member and the Valero Member,
respectively, as the authorized senior executive officer to resolve disputes
arising from a Deadlock between the Members or Managers as set forth in
Section 5.8, and as otherwise contemplated by this Agreement.  The initial
Authorized Senior Executive Officers for the Darling Member and the Valero
Member are set forth on Exhibit A attached hereto.
 
“Base Rate” means, on any date, a rate per annum (to be determined as of the
date the applicable amount is first owed and remain fixed at such rate) equal to
the rate of interest most recently published by The Wall Street Journal as
the “prime rate” at large United States money center banks.
 
“Board of Managers” has the meaning set forth in Section 6.1(a).
 
“Book Item” has the meaning set forth in Section 4.7(a)(i).
 
“Business” means the business of acquiring raw material and producing
biomass-based diesel and byproducts thereof through the use of a hydrotreating
plus isomerization process at the Facility, and marketing and selling such
diesel and byproducts in the United States.
 

 
2

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by Applicable Law or
executive order to close.
 
“Business Plan” means the then-current annual business plan for the Company and
its Subsidiaries, including a detailed budget and capital expenditures schedule,
as approved by a Supermajority Interest and as it may be amended or revised from
time to time, in each case in accordance with Section 5.7.
 
“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the following provisions:
 
(a)           to each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Net Income
and any item in the nature of income or gain which is specially allocated
pursuant to Section 4.4, and the amount of any Company liabilities assumed by
such Member or which are secured by any property distributed to such Member;
 
(b)           to each Member’s Capital Account there shall be debited the amount
of cash and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Net Loss and any item in the nature of expense or loss which is specially
allocated pursuant to Section 4.4, and the amount of any liabilities of such
Member assumed by the Company or which are secured by any property contributed
by such Member to the Company;
 
(c)           in the event all or a portion of an interest in the Company is
Transferred in accordance with the terms of this Agreement, the Transferee shall
succeed to the Capital Account of the Transferor to the extent that it relates
to the Transferred interest; and
 
(d)           in determining the amount of any liability for purposes of
subdivisions (a) and (b) there shall be taken into account Section 752(c) of the
Code and any other applicable provisions of the Code and Regulations.
 
The foregoing provision and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations.
 
“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Gross Asset Value of other property that a Member contributes to the
Company with respect to any Unit or Equity Securities issued pursuant to this
Agreement.
 
“Certificate” has the meaning set forth in the recitals.
 
“Chairman” has the meaning set forth in Section 6.3(a).
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Commercial Manager” has the meaning set forth in Section 6.3(a).
 

 
3

--------------------------------------------------------------------------------

 

“Commitment Date” means the date of the closing of the transactions contemplated
by the Contribution Agreement, which shall be after the completion (but not the
execution) of the definitive documentation for the DOE Loan and the finalization
of the initial Project Execution Plan and initial Business Plan, and the
provision by the Darling Member and the Valero Member of written notice to the
Company of its approval of and consent to the DOE Loan, Project Execution Plan
and Business Plan.
 
“Company” means Diamond Green Diesel Holdings LLC, a Delaware limited liability
company (formerly known as Diamond Green Fuels Holdings LLC).
 
“Company Interests” has the meaning set forth in Section 11.2(a).
 
“Company Loan” has the meaning set forth in Section 3.3(a).
 
“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Company Option Period” has the meaning set forth in Section 11.4(b).
 
“Company Sale” means any transaction or series of related transactions involving
the sale or Transfer to any Person of (i) all of the outstanding Units and
Equity Securities or (ii) all or substantially all of the Company’s assets
determined on a consolidated basis with all Subsidiaries of the Company, in each
case whether by merger, consolidation, reorganization, reclassification, sale of
assets or otherwise, but shall not include a customary pledge of the Company’s
assets to secure a term or working capital loan from a commercial lending
institution that is not an Affiliate of a Member.
 
“Complex Manager” has the meaning set forth in Section 6.3(a).
 
“Consulting Services Agreement” means that certain Consulting Services
Agreement, to be included in the Project Execution Plan, by and between the
Company and Valero Services, Inc. (or an Affiliate or Affiliates thereof
designated by Valero Services, Inc.), as amended from time to time.
 
“Contribution Agreement” means that certain Contribution Agreement, of even date
herewith, by and among the Company, Darling Green Energy LLC, Diamond
Alternative Energy, LLC and Diamond Green Diesel LLC, as amended from time to
time.
 
“Covered Person” has the meaning set forth in Section 12.2.
 
“Culpable Acts” means, with respect to any Person, fraud, bad faith, willful
misconduct or misappropriation of funds by such Person, or the breach by such
Person of the standard of care set forth in Section 12.1.
 
“Cured Amount” has the meaning set forth in Section 3.3(c).
 
“Darling Improvements” has the meaning set forth in Section 10.2(c)(ii)(A).
 

 
4

--------------------------------------------------------------------------------

 

“Darling Manager” has the meaning set forth in Section 5.2(b)(i)(A).
 
“Darling Member” means Darling Green Energy LLC, a Delaware limited liability
company, and any successor or assign of its Units that is admitted as a Member
and designated as the Darling Member on Schedule A.
 
“Darling Parent” means Darling International Inc., a Delaware corporation, and
any successor entity.
 
“Deadlock” has the meaning set forth in Section 5.8(a).
 
“Defaulting Member” has the meaning set forth in Section 3.2(c).
 
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L.
§ 18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.
 
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for United States
federal income tax purposes with respect to an asset for such Fiscal Year,
except that (i) with respect to any asset the Gross Asset Value of which differs
from its adjusted tax basis for Federal income tax purposes at the beginning of
such Fiscal Year and which difference is being eliminated by use of
the “remedial method” as defined by Regulations Section 1.704-3(d), Depreciation
for such Fiscal Year shall be the amount of book basis recovered for such Fiscal
Year under the rules prescribed by Regulations Section 1.704-3(d)(2) and
(ii) with respect to any other asset the Gross Asset Value of which differs from
its adjusted tax basis for Federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the Federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that in the case of clause
(ii), if the adjusted tax basis for Federal income tax purposes of an asset at
the beginning of such Fiscal Year is zero, Depreciation shall be an amount
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board of Managers.
 
“Depreciation Recapture” has the meaning set forth in Section 4.7(a)(ii)(B).
 
“Dispute” has the meaning set forth in Section 13.20.
 
“Distribution” means each distribution made by the Company to a Member in its
capacity as such, whether in cash, property or securities of the Company and
whether by liquidating distribution, redemption, repurchase or otherwise;
provided that none of the following shall be a Distribution: (i) any
recapitalization or exchange of securities of the Company, and any subdivision
(by split or otherwise) or any combination (by reverse split or otherwise) of
any outstanding Units or Equity Securities; and (ii) payments by the Company to
Darling Parent or any Affiliate of Darling Parent pursuant to the terms of the
Raw Material Supply Agreement, or to Valero Parent or any Affiliate of Valero
Parent pursuant to the terms of the Valero Agreements, as such agreements may be
amended from time to time.
 

 
5

--------------------------------------------------------------------------------

 

“DOE Loan” means the loan related to the construction of the Facility which is
contemplated by the application of Diamond Alternative Energy, LLC for a loan
guarantee from the U.S. Department of Energy under the Energy Policy Act of
2005, as such loan and the agreements associated therewith may be amended from
time to time.
 
“Equity Securities” has the meaning set forth in Section 3.4(b).
 
“Event of Withdrawal” means the bankruptcy or dissolution of a Member or the
occurrence of any other event that terminates the continued membership of a
Member in the Company.
 
“Excess New Securities” has the meaning set forth in Section 9.1(d).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.
 
“Facility” means a biomass-based diesel production facility in St. Charles
Parish, Louisiana, to be constructed in accordance with the Project Execution
Plan.
 
“Failed Contribution Amount” has the meaning set forth in Section 3.3(a).
 
“Failed Contribution Company Loan” has the meaning set forth in Section 3.3(a).
 
“Fair Market Value” means, with respect to any publicly traded
securities:  (i) if the securities are listed on one or more national securities
exchanges or a similarly liquid non-United States securities exchange, the fair
market value of such securities shall be the volume-weighted average of the
closing prices as reported for composite transactions on the primary exchange or
market for such securities during the ten consecutive trading days preceding the
trading day immediately prior to the date of valuation; or (ii) if the
securities are traded over-the-counter (other than on a liquid non-United States
securities exchange), the fair market value of such securities shall be the
arithmetic average (for consecutive trading days) of the mean between the
highest bid and lowest asked prices as of the close of business during the ten
consecutive trading days preceding the trading day immediately prior to the date
of valuation, as quoted on the National Association of Securities Dealers
Automated Quotation System or equivalent generally accepted reporting service;
provided, further, that any security that is publicly traded but is subject to
contractual or regulatory restrictions on marketability or transfer shall be
valued at such discount from the values described in the foregoing proviso as
the Board of Managers deems appropriate, taking into account all restrictions on
marketability or transfer of such security.  For purposes of determining the
fair market value of assets or property other than publicly traded securities
addressed in the prior sentence, the term “Fair Market Value” means the most
probable price in terms of money that such asset would bring at a fair sale for
its highest reasonable use, determined in a commercially reasonable manner, and
where the title to such asset will pass from the seller to the buyer with
(i) each of the buyer and the seller acting prudently and knowledgeably,
(ii) the price not being affected by any undue stimulus, (iii) neither the buyer
nor seller being under compulsion to sell or buy such asset, (iv) each of the
buyer and the seller being typically motivated, well-informed and advised and
acting in what it considers to be its best interests, (v) a reasonable period of
time being allowed for exposure of such asset in the open market and (vi) the
payment of the purchase price being made in cash.  In
 

 
6

--------------------------------------------------------------------------------

 

determining the Fair Market Value of any such asset, there shall be taken into
account, as appropriate, all liabilities relating to such asset to the extent
that they are secured by a lien on such asset (and such lien is not released
prior to the transfer of such assets in connection with the subject transaction)
or that would otherwise encumber such asset in the hands of the buyer.
 
“Family Group” means, for any Person who is a natural person, such Person’s
spouse, descendants (whether natural or adopted), siblings, parents or spouse’s
parents, and any trust, limited liability company or partnership solely for the
benefit of such Person or such Person’s spouse, descendants, siblings, parents
or spouse’s parents.
 
“First Anniversary Date” means (i) with respect to a Non-Defaulting Member
Company Loan, the first anniversary of the date such Company Loan was deemed
made or (ii) with respect to a Failed Contribution Company Loan, the first
anniversary of the date the corresponding Non-Defaulting Member Company Loan was
deemed made.
 
“Fiscal Quarter” means each calendar quarter ending March 31, June 30,
September 30 and December 31, or such other quarterly accounting period as may
be established by the Board of Managers.
 
“Fiscal Year” means the calendar year or such other annual accounting period as
may be established by the Board of Managers and approved pursuant to
Section 5.7(a), except that if the Company is required under the Code to use a
taxable year other than a calendar year or the other annual accounting period so
established by the Board of Managers, then Fiscal Year means such taxable year.
 
“Forced Sale Offer” has the meaning set forth in Section 11.2(a).
 
“Forced Sale Offeror” has the meaning set forth in Section 11.2(a).
 
“GAAP” means generally accepted accounting principles as used in the United
States from time to time, applied on a consistent basis from period to period,
and any subsequent system and compilation of accounting principles adopted for
general use by registrants filing reports pursuant to the Exchange Act, as it
may be amended or supplanted.
 
“Government Guarantee” means the loan guarantee from the U.S. Department of
Energy under the Energy Policy Act of 2005 relating to the DOE Loan, which is
contemplated by the application of Diamond Alternative Energy, LLC or Diamond
Green Diesel, LLC.
 
“Governmental Entity” means the United States or any other nation, any state,
territory or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
 
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for Federal income tax purposes, except as follows:
 
(a)           the Gross Asset Value of any asset contributed by a Member to the
Company is the Fair Market Value of such asset as determined at the time of
contribution;
 

 
7

--------------------------------------------------------------------------------

 

(b)           the Gross Asset Value of all Company assets shall be adjusted to
equal their respective Fair Market Values, as determined by the Board of
Managers, as of the following times:  (i) the acquisition of any additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property as consideration for an
interest in the Company; (iii) the grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member acting in a Member
capacity, or by a new Member acting in a Member capacity or in anticipation of
becoming a Member; and (iv) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that the
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
Board of Managers reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company; and
 
(c)           the Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the Fair Market Value of such asset on the
date of distribution as determined by the Board of Managers.
 
If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clause (a) or (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Net Income or Net Loss.
 
“HSR Act” has the meaning set forth in Section 9.2.
 
“Improvements” has the meaning set forth in Section 10.2(c)(i)(A).
 
“Independent Manager” means a natural Person who, for the five-year period prior
to his or her appointment as the Independent Manager has not been, and during
the continuation of his or her service as the Independent Manager is not, (i) a
direct or indirect legal or beneficial owner of the Company or any of its
Subsidiaries or any Affiliate thereof, (ii) a creditor, supplier, employee,
officer, director, family member, manager or contractor of the Company or any of
its Subsidiaries or any Affiliate thereof, or (iii) a person who controls the
Company or any of its Subsidiaries or any Affiliate thereof or any creditor,
supplier, employee, officer, director, family member, manager or contractor of
the Company or any of its Subsidiaries or any Affiliate thereof.
 
“Intellectual Property” means all intellectual property and industrial property
rights and related priority rights throughout the world, whether protected,
created or arising under the Applicable Laws of the United States or any other
jurisdiction or under any international convention, including all:  (i) patents
and patent applications, including all continuations, continuations-in-part,
divisionals and provisionals and all patents issuing on any of the foregoing,
and all reissues, reexaminations, substitutions, renewals and extensions of any
of the foregoing (“Patents”); (ii) trademarks, service marks, trade dress,
logos, trade names, corporate names and other source or business identifiers
(whether registered or unregistered), together with the goodwill associated with
any of the foregoing, and all registrations, applications for registration,
renewals and extensions of any of the foregoing; (iii) copyrights and works of
authorship (whether registered or unregistered) and moral rights, and all
registrations, applications for
 

 
8

--------------------------------------------------------------------------------

 

registration, renewals, extensions and reversions of any of the foregoing; (iv)
trade secrets and all intellectual property rights in or to confidential and
proprietary information, know-how or Technology, in each case excluding any
rights in respect of any of the foregoing in this subclause (iv) that comprise
or are protected by issued Patents or published Patent applications; and
(v) domain names, together with the goodwill associated therewith, and all
registrations, applications for registration, renewals and extensions of any of
the foregoing.
 
“Lease Agreement” means that certain Lease Agreement, to be delivered pursuant
to the Contribution Agreement, by and among the Company and Valero Refining –
New Orleans, L.L.C., as amended from time to time.
 
“Letter of Intent” means that certain letter of intent, dated as of September
14, 2009, from Valero Services, Inc. to, and agreed and accepted by, Darling
Parent, including the exhibits attached thereto.
 
“Majority Interest” means the Members holding Units representing more than fifty
percent (50%) of the Units held by all of the Members of the Company (expressly
excluding any Units held by any Unadmitted Assignee and any Equity Securities
that are not Units).
 
“Management Dispute” has the meaning set forth in Section 5.8(d).
 
“Manager” has the meaning set forth in Section 6.1(a).
 
“Material Action” means to (i) dissolve or liquidate the Company or any of its
Subsidiaries or file any insolvency proceeding in respect of the Company or any
of its Subsidiaries, (ii) cause the Company or any of its Subsidiaries to incur
any indebtedness exceeding $2,000,000 annually or $10,000,000 in the aggregate,
other than indebtedness incurred in connection with the DOE Loan, or
(iii) encumber any of the Company’s or any of its Subsidiaries’ property or
assets in an amount exceeding $2,000,000 annually or $10,000,000 in the
aggregate, other than Permitted Liens.
 
“Mediation” has the meaning set forth in Section 5.8(a).
 
“Member” means each Person holding Units and any Person admitted to the Company
as a Substituted Member or Additional Member, but only for so long as such
Person is the owner of one or more Units, and expressly excluding Unadmitted
Assignees except as set forth in the following sentence.  Solely for purposes of
(i) allocations and distributions in Article IV and Section 10.2, (ii) the right
to make voluntary loans pursuant to Section 3.9, (iii) the right to receive tax
filing information pursuant to Sections 13.17(b)(i), 13.17(c) and 13.17(d), but
only to the extent required for a tax filing, (iv) the obligation to make
Required Additional Capital Contributions under Section 3.2, (v) the right to
make Requested Additional Capital Contributions under Section 3.2, and (vi) the
restrictions and obligations (but not the rights) with respect to the Transfer
of Units pursuant to Articles VIII and XI, the term “Member” shall also include
any Unadmitted Assignee.
 
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704-2(b)(4).
 

 
9

--------------------------------------------------------------------------------

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
tranche of Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if the Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
 
“Member Officer” means any Officer who is also a Manager.
 
“Members’ Unit Register” has the meaning set forth in Section 5.5.
 
“Net Income” and “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss) with the following adjustments:
 
(a)           any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this paragraph, shall be added to such income or loss;
 
(b)           any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income or Net Loss pursuant to this paragraph, shall be
subtracted from such taxable income or loss;
 
(c)           in the event the Gross Asset Value of any Company asset is
adjusted pursuant to subdivisions (b) or (c) of the definition of “Gross Asset
Value”, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;
 
(d)           gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
 
(e)           in lieu of depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of “Depreciation”; and
 
(f)           any items which are specially allocated pursuant to the provisions
of Section 4.4 shall not be taken into account in computing Net Income or Net
Loss.
 
“New Securities” means any (i) Units, (ii) Equity Securities or (iii) securities
of any other type whatsoever (including securities convertible into Units or
Equity Securities, debt obligations (whether or not convertible into Units or
Equity Securities) and contractual rights to receive payments, such as “phantom”
stock or stock appreciation rights, where the amount thereof is
 

 
10

--------------------------------------------------------------------------------

 

determined by reference to fair market or equity value of the Company or any
Units or Equity Securities approved for issuance by a Supermajority Interest);
provided that “New Securities” shall not include (A) Units or Equity Securities
issued pro rata as a Distribution or split of any Units or Equity Securities of
the Company then outstanding, (B) Units or Equity Securities issued as
consideration in any merger, amalgamation, consolidation, acquisition or joint
venture with or into another business enterprise approved by a majority of the
whole Board of Managers or (C) Units issued to the Darling Member or the Valero
Member in accordance with Section 3.4(c). As applied to a Subsidiary of the
Company, the term “New Securities” shall have a correlative meaning.
 
“New Securities Price” has the meaning set forth in Section 9.1(a).
 
“Non-Defaulting Member” has the meaning set forth in Section 3.2(c).
 
“Non-Defaulting Member Company Loan” has the meaning set forth in
Section 3.3(a).
 
“Non-Triggering Member” has the meaning set forth in Section 11.1(a).
 
“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1) and 1.704-2(c).
 
“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
 
“Nonsubject Member” has the meaning set forth in Section 11.4(a).
 
“Officers” has the meaning set forth in Section 6.3(a).
 
“Operations Agreement” means that certain Operations Agreement, to be delivered
pursuant to the Contribution Agreement, by and between the Company and Valero
Services, Inc. (or an Affiliate or Affiliates thereof designated by Valero
Services, Inc.), as amended from time to time.
 
“Opportunity” has the meaning set forth in Section 5.4(b).
 
“Order” means any award, decision, injunction, judgment, order, ruling or
subpoena issued, made or rendered by any Governmental Entity.
 
“Owned Intellectual Property” has the meaning set forth in Section 10.2(c).
 
“Permitted Liens” has the meaning set forth in the definitive documentation for
the DOE Loan.
 
“Permitted Transferees” has the meaning set forth in Section 8.1(b).
 
“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.
 
“Preemptive Exercise Notice” has the meaning set forth in Section 9.1(b).
 

 
11

--------------------------------------------------------------------------------

 

“Preemptive Notice” has the meaning set forth in Section 9.1(a).
 
“Product Offtake Agreement” means that certain Product Offtake Agreement, to be
delivered pursuant to the Contribution Agreement, by and among the Company,
Valero Marketing and Supply Company and Darling Parent, as amended from time to
time.
 
“Project Execution Plan” means the Company’s project execution plan for the
construction of the Facility, as approved by a Supermajority Interest and as it
may be amended or revised from time to time, in each case in accordance with
Section 5.7(b).
 
“Raw Material Supply Agreement” means that certain Raw Material Supply
Agreement, to be delivered pursuant to the Contribution Agreement, by and among
the Company and Darling Parent, as amended from time to time.
 
“Regulations” means the Income Tax Regulations promulgated under the Code, as
amended from time to time.
 
“Requested Additional Capital Contribution” has the meaning set forth in
Section 3.2(b).
 
“Requested Additional Capital Contribution Notice” has the meaning set forth in
Section 3.2(b).
 
“Required Additional Capital Contribution” has the meaning set forth in
Section 3.2(a).
 
“Required Additional Capital Contribution Notice” has the meaning set forth in
Section 3.2(a).
 
“Required Interest” means the Members holding the applicable Units required to
authorize or approve the relevant act of the Company, including Majority
Interest or Supermajority Interest.
 
“Requisite Public Disclosure” has the meaning set forth in Section 13.16.
 
“ROFR Acceptance Period” has the meaning set forth in Section 11.2(b).
 
“ROFR Offer” has the meaning set forth in Section 11.2(b).
 
“ROFR Offer Notice” has the meaning set forth in Section 11.2(b).
 
“Sale Contract” has the meaning set forth in Section 11.3(a).
 
“SEC” means the Securities and Exchange Commission.
 
“Secretary” has the meaning set forth in Section 6.3(a).
 
“Services and Utilities Supply Agreement” means that certain Services and
Utilities Supply Agreement, to be delivered pursuant to the Contribution
Agreement, by and among the Company and Valero Refining – New Orleans, L.L.C.,
as amended from time to time.
 

 
12

--------------------------------------------------------------------------------

 

“St. Charles Refinery” means the refinery in Norco, Louisiana currently owned by
Valero Parent (or an Affiliate thereof) and adjacent to the planned location of
the Facility.
 
“Subject Member” has the meaning set forth in Section 11.4(a).
 
“Subject Units” has the meaning set forth in Section 11.4(a).
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity (other than a corporation) if such Person
or Persons shall be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or shall be or
control any managing director or general partner of such limited liability
company, partnership, association or other business entity or have, through
contract or otherwise, the ability to seat a majority of the board or other
governing body of such entity.  For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.
 
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 8.3(a).
 
“Supermajority Interest” means the Members holding Units representing more than
seventy-five percent (75%) of the Units held by all of the Members of the
Company (expressly excluding any Units held by any Unadmitted Assignee).
 
“Tax” or “Taxes” means (i) any Federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, (ii) any interest, penalties or additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i), and (iii) any liability in respect of any items
described in clause (i) and/or (ii) payable by reason of contract, assumption,
successor or transferee liability, operation of law, Treasury Regulations
section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Applicable Law) or otherwise.
 
“Tax Distribution” has the meaning set forth in Section 4.1(a).
 

 
13

--------------------------------------------------------------------------------

 

“Tax Matters Partner” has the meaning set forth in Section 6231 of the Code.
 
“Taxing Authority” means the United States Internal Revenue Service or any other
Governmental Entity responsible for the administration, assessment or collection
of any Tax.
 
“Technology” means all technology, software (including, without limitation,
object code and source code), designs, formulae, algorithms, procedures,
methods, discoveries, processes, techniques, ideas, know-how, research and
development, technical data, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), apparatus, creations, improvements, works of authorship in any media,
confidential, proprietary or non-public information and other similar materials,
and all recordings, graphs, drawings, reports, analyses and other writings, and
other tangible embodiments of any of the foregoing in any form whether or not
listed herein.
 
“Terminating Event” has the meaning set forth in Section 11.4(a).
 
“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof.  The terms “Transferee,” “Transferor,” “Transferred” and other
forms of the word “Transfer” shall have the correlative meanings.
 
“Triggering Member” has the meaning set forth in Section 11.1(a).
 
“Triggering Member Sale” has the meaning set forth in Section 11.1(a).
 
“Unadmitted Assignee” has the meaning set forth in Section 3.5(b).
 
“Units” has the meaning set forth in Section 3.4(a).
 
“Unit Percentage” means, as to any Member (or Unadmitted Assignee), the
percentage obtained by dividing the number of Units owned by such Member (or
Unadmitted Assignee) by the total number of Units owned by all Members and
Unadmitted Assignees.
 
“Unreturned Capital Amount” means, for any Unit, as of any time of
determination, an amount equal to the excess, if any, of (i) the aggregate
Capital Contributions made to the Company with respect to such Unit prior to
such time, over (ii) the aggregate amount of Distributions made (or deemed made)
by the Company with respect to such Unit under Section 4.1(b)(i) prior to such
time.
 
“UOP License” has the meaning set forth in Section 10.2(d).
 
“Valero Agreements” means the Lease Agreement, the Product Offtake Agreement,
the Services and Utilities Supply Agreement, the Consulting Services Agreement
and the Operations Agreement, and such other agreements as may be entered into
between the Company and the Valero Member or any of its Affiliates and expressly
agreed to in writing by the Darling Parent, as each such agreement may be
amended from time to time.
 

 
14

--------------------------------------------------------------------------------

 

“Valero Improvements” has the meaning set forth in Section 10.2(c)(ii)(B).
 
“Valero Manager” has the meaning set forth in Section 5.2(b)(i)(B).
 
“Valero Member” means Diamond Alternative Energy, LLC, a Delaware limited
liability company, and any successor or assign of its Units that is admitted as
a Member and designated as the Valero Member on Schedule A.
 
“Valero Parent” means Valero Energy Corporation, a Delaware corporation, and any
successor entity.
 
“Venture” has the meaning set forth in Section 5.4(a).
 
“Venturee” has the meaning set forth in Section 5.4(a).
 
“Venturer” has the meaning set forth in Section 5.4(a).
 
1.2 Interpretative Matters.  In this Agreement, unless otherwise specified or
where the context otherwise requires:
 
(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;
 
(b) words importing any gender shall include other genders;
 
(c) words importing the singular only shall include the plural and vice versa;
 
(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;
 
(e) the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;
 
(f) references to “Articles,” “Sections,” “Exhibits” or “Schedules” shall be to
Articles, Sections, Exhibits or Schedules of or to this Agreement;
 
(g) references to any Person include the permitted successors and assigns of
such Person;
 
(h) except as otherwise expressly provided herein, wherever a conflict exists
between this Agreement and any other agreement referenced herein, this Agreement
shall control but solely to the extent of such conflict;
 
(i) references to any agreement or contract, unless otherwise stated, are to
such agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; and
 

 
15

--------------------------------------------------------------------------------

 

(j) the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.
 
ARTICLE II
ORGANIZATIONAL MATTERS
 
2.1 Formation of the Company.  The Company was formed on October 12, 2009
pursuant to the provisions of the Delaware Act.
 
2.2 Limited Liability Company Agreement.  The Members hereby execute this
Agreement for the purpose of establishing the affairs of the Company and the
conduct of its business in accordance with the provisions of the Delaware
Act.  The Members hereby agree that during the term of the Company set forth in
Section 2.6 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and the Delaware Act.
 
2.3 Name.  The name of the Company shall be “Diamond Green Diesel Holdings
LLC”.  A Supermajority Interest may change the name of the Company at any time
and from time to time.  Notification of any such change shall be given to all
Members.  The business of the Company may be conducted under its name or any
other name or names deemed advisable by a Supermajority Interest.
 
2.4 Purpose.  The purposes and business of the Company shall be to, directly or
indirectly through a Subsidiary, (i) construct, own, develop, operate, maintain
and finance and refinance the Facility, and engage in the Business, (ii) incur
debt and issue notes, the net proceeds of which shall be used to develop and
construct the Facility, (iii) enter into purchase or underwriting agreements,
financing documents, and similar or related agreements as required to engage in
or related to the above listed activities, (iv) enter into agreements related to
or in connection with the foregoing purposes or necessary to carry out the
foregoing purposes, (v) exercise all rights and powers granted to the Company
under this Agreement and any other agreements contemplated hereby, as the same
may be amended from time to time, (vi) exercise powers permitted to limited
liability companies under the laws of Delaware that are connected with the
Business or the foregoing purposes, and (vii) conduct such other activities as
may be necessary or desirable to further the Business.
 
2.5 Principal Office; Registered Office.  The principal office of the Company
initially shall be located at One Valero Way, San Antonio, Texas 78249 and may
be at any such other place as the Board of Managers may from time to time
designate.  All business and activities of the Company shall be deemed to have
occurred at its principal office.  The Company may maintain offices at such
other place or places as the Board of Managers deems advisable.  The address of
the registered office of the Company in the State of Delaware shall be
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, and
the registered agent for service of process on the Company in the State of
Delaware at such registered office shall be The Corporation Trust Company.
 

 
16

--------------------------------------------------------------------------------

 

2.6 Term.  The term of the Company commenced upon the filing of the Certificate
in accordance with the Delaware Act and shall continue in existence until
termination, winding up, dissolution and liquidation thereof in accordance with
the provisions of Article X.
 
2.7 No State-Law Partnership.  The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.7, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise.  The Members intend that the Company shall be
treated as a partnership for U.S. Federal and, if applicable, state or local
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.
 
ARTICLE III
CAPITALIZATION; ADMISSION OF MEMBERS; CAPITAL ACCOUNTS
 
3.1 Capital Contributions.
 
(a) Subject to the limitations set forth in Section 3.2 and Section 3.11 and
prior to the Commitment Date, the Members shall make the following Capital
Contributions, pro rata based on their respective Unit Percentages, to the
Company.
 
(i) any amounts that the Members agree are necessary to fund any costs and
expenses related to the transactions contemplated in the Letter of Intent (in
lieu of a Member incurring such costs and expenses and being reimbursed for 50%
of such expenditure by the other Member as currently provided in the Letter of
Intent); and
 
(ii) such other amounts that the Members mutually agree in writing to contribute
prior to the Commitment Date.
 
(b) Concurrent with the execution hereof and as provided in the Contribution
Agreement, each of the Members (and each of the Darling Parent and the
applicable Affiliates of the Valero Member) will contribute to the Company (or a
Subsidiary thereof) its rights to the Conceptual Project Document (as defined in
the Letter of Intent), any engineer’s designs, report and assessments obtained
pursuant to the Letter of Intent, applications associated with the DOE Loan, and
other contractual rights and assets arising out of the performance by the
Members of their obligations under the Letter of Intent as more specifically
described in the Contribution Agreement; provided that for purposes of each
Member’s Capital Account, the value of such Capital Contributions shall be
allocated 50% to the Darling Member and 50% to the Valero Member;
 
(c) Except as provided in Section 3.2 and the Contribution Agreement, no Member
shall be required to make any additional Capital Contributions to the
Company.  In addition, except as provided in Section 3.2, no Member shall be
permitted to make any additional Capital Contributions to the Company without
the consent of a majority of the whole Board of Managers.
 

 
17

--------------------------------------------------------------------------------

 



3.2 Required and Requested Additional Capital Contributions.
 
(a) Required Additional Capital Contributions.  Subject to the limitations set
forth in this Section 3.2 and Section 3.11, after the Commitment Date, the
Members shall make the following Capital Contributions, pro rata based on their
respective Unit Percentages, to the Company (the “Required Additional Capital
Contributions”):
 
(i) any amounts required to be funded (but not previously funded pursuant to
Section 3.1(a) or 3.1(b)) pursuant to the terms of the Letter of Intent;
 
(ii) to the extent in excess of the amount of the DOE Loan, all amounts set
forth in the Project Execution Plan to be incurred by the Company to design,
construct, install and place in service the Facility, such amounts to be
contributed at such times as are set forth in the Project Execution Plan (as
such payments and the timing thereof may be modified by the Board of Managers in
accordance with Section 6.1(b) or the requisite Members in accordance with
Section 5.7(c));
 
(iii) any amounts necessary to ensure that (A) all obligations with respect to
Capital Contributions required under the DOE Loan and related Government
Guarantee are satisfied and (B) the DOE Loan and Government Guarantee are
non-recourse to the Valero Member and the Darling Member (and their respective
Affiliates) upon commissioning of the Facility;
 
(iv) any amounts necessary to fund any cost overruns on the design,
construction, installation and placement in service of the Facility to the
extent such funding by the Members is required under the DOE Loan and related
Government Guarantee;
 
(v) any amounts necessary to fund the initial working capital for the operation
of the Facility as set forth in the initial operating budget for the first 12
months of operation of the Facility as set forth in the Business Plan as
originally adopted by the Members (it being agreed that any additional working
capital that may thereinafter be needed shall not be funded by any Required
Additional Capital Contribution but rather by Requested Additional Capital
Contributions);
 
(vi) any amounts necessary to fund capital expenditures required to comply with
any Applicable Law or Order; and
 
(vii) any amounts necessary to fund any capital expenditures necessary to
address any safety concerns at and any required capitalized maintenance of the
Facility (including catalyst replacement).
 
The amount of each Required Additional Capital Contribution shall be determined
by the Board of Managers; provided, however, with respect to any Required
Additional Capital Contribution relating to the design, construction,
installation and placement in service of the Facility, such amount and the
timing thereof shall be as set forth in the Project Execution Plan, which shall
only be modified or amended by approval by the Board of Managers in accordance
with Section 6.1(b) or the requisite Members in accordance with Section 5.7(c),
as applicable.  On
 

 
18

--------------------------------------------------------------------------------

 

each occasion that the Board of Managers determines to make a call for the
Members to make a Required Additional Capital Contribution pursuant to this
Section 3.2(a), the Board of Managers shall deliver to each such Member a
written notice (the “Required Additional Capital Contribution Notice”), which
shall include (i) the aggregate amount of Required Additional Capital
Contributions required and the respective Member’s share thereof (which shall be
calculated assuming each Member will participate fully and pro rata based on the
Unit Percentage of such Member), (ii) the date by which such Capital
Contributions are required to be funded (which date shall be no earlier than 20
Business Days after delivery of the Required Additional Capital Contribution
Notice), (iii) the depositary institution and account of the Company into which
such additional Capital Contributions shall be made, and (iv) reasonable detail
as to the purpose and intended use of such Capital Contribution.  Each such
Member shall deposit its Required Additional Capital Contribution, if any, by
wire transfer of immediately available funds to the designated depositary
institution and account of the Company on or before the date set forth in the
Required Additional Capital Contribution Notice.
 
(b) Requested Additional Capital Contributions.  Subject to the limitations set
forth in this Section 3.2 and Section 3.11, the Company may from time to time
request that each Member make Capital Contributions to the Company, pro rata
based on the Unit Percentage of such Member, when and if a Supermajority
Interest determines to call for such Capital Contributions in accordance with
this Agreement (each, a “Requested Additional Capital Contribution”).  On each
occasion that the Board of Managers calls, pursuant to this Section 3.2(b), for
the Members to make a Requested Additional Capital Contribution, the Board of
Managers shall deliver to each such Member a written notice (the “Requested
Additional Capital Contribution Notice”), which shall include (i) the aggregate
amount of Requested Additional Capital Contributions requested and the
respective Member’s share thereof (which shall be calculated assuming each
Member will participate fully and pro rata based on the Unit Percentage of such
Member), (ii) the date by which such Capital Contributions are required to be
funded (which date shall be no earlier than 20 Business Days after delivery of
the Requested Additional Capital Contribution Notice), (iii) the depositary
institution and account of the Company into which such additional Capital
Contributions shall be made, and (iv) reasonable detail as to the purpose and
intended use of such Capital Contribution.  Each such Member shall deposit its
Requested Additional Capital Contribution, if any, by wire transfer of
immediately available funds to the designated depositary institution and account
of the Company on or before the date set forth in the Requested Additional
Capital Contribution Notice.
 
(c) Defaulting Member.  The failure of a Member to make any Required Additional
Capital Contribution or Requested Additional Capital Contribution (a “Defaulting
Member”), in accordance with the provisions of this Agreement and as set forth
in the applicable notice to such Member, shall give the non-defaulting Member
(the “Non-Defaulting Member”) the right (but not the obligation) to make a
Failed Contribution Company Loan as described in and in accordance with
Section 3.3.  In the event that a Member fails to make any Required Additional
Capital Contribution pursuant to Section 3.2(a)(i)-(v), the Company may pursue
and enforce all rights and remedies the Company may have against such Defaulting
Member with respect thereto, including commencing a lawsuit to collect the
overdue amount and any other amount due to the Company with interest calculated
thereon at a rate equal to the Base Rate plus five percentage points per annum
(computed on the basis of a 360-day year and actual days elapsed, compounded
monthly on the first day of each calendar month).  The failure of a
 

 
19

--------------------------------------------------------------------------------

 

Member to make a Requested Additional Capital Contribution pursuant to
Section 3.2(b) or a Required Additional Capital Contribution pursuant to
Section 3.2(a)(vi) or (vii) shall not constitute a default or breach by the
Defaulting Member under this Agreement.
 
(d) Unadmitted Assignees.  For purposes of the obligation to make Required
Additional Capital Contributions and the obligation to make Requested Additional
Capital Contributions in this Section 3.2, the term “Member” shall include any
Unadmitted Assignee.
 
3.3 Company Loan.
 
(a) If any Member does not fund a Required Additional Capital Contribution in
accordance with Section 3.2(a) or a Requested Additional Capital Contribution in
accordance with Section 3.2(b), then, provided the Non-Defaulting Member has
funded its Required Additional Capital Contribution or Requested Additional
Capital Contribution, as the case may be, (i) the entire amount of the Required
Additional Capital Contribution or Requested Additional Capital Contribution, as
the case may be, made by the Non-Defaulting Member shall be deemed a loan to the
Company (such loan is referred to herein as a “Non-Defaulting Member Company
Loan”), and (ii) the Non-Defaulting Member (which shall expressly not include
any Unadmitted Assignees) shall have the right (but not the obligation) to make
a loan to the Company in the amount of the Defaulting Member’s entire Required
Additional Capital Contribution or Requested Additional Capital Contribution, as
the case may be (the amount of the Defaulting Member’s failed Capital
Contribution is referred to herein as the “Failed Contribution Amount” and any
loan made to the Company by the Non-Defaulting Member with respect to such
Failed Contribution Amount is referred to herein as a “Failed Contribution
Company Loan” and the Failed Contribution Company Loans together with the
Non-Defaulting Member Company Loans are referred to herein as the “Company
Loans”), in each case with recourse solely to the Company and its assets.  Any
Company Loan shall be expressly subordinated to any senior credit facility of
the Company to the extent required by such senior credit facility, and the
Defaulting Member shall bear all reasonable and customary costs and expenses
related thereto and to the negotiation and documentation thereof, including
reasonable fees and expenses of the counsel and accountants of the Company and
the Member making such Company Loan.  Any Company Loan shall not be treated as a
Capital Contribution by the Member making such Company Loan and shall not
increase the Capital Account of such Member or result in any adjustment to the
number of Units held by any Member unless and until such Company Loan (or
portion thereof) is converted to a Capital Contribution in accordance with
Section 3.3(b) or 3.3(c).  Subject to the earlier conversion of a Company Loan
into a Capital Contribution pursuant to Section 3.3(c), each Company Loan shall
have an initial term ending on the applicable First Anniversary Date (and no
principal or interest shall be prepayable or paid with respect thereto during
such initial period other than in connection with the conversion thereof to a
Capital Contribution pursuant to Section 3.3(c) or as otherwise consented to by
both Members), or longer if determined by the Board of Managers and consented to
by the Non-Defaulting Member, and shall bear interest at a rate equal to the
Base Rate plus five percentage points per annum (computed on the basis of a
360-day year and actual days elapsed, compounded monthly on the first day of
each calendar month).  All payments on all Company Loans shall be applied first
to accrued interest on all Company Loans, then to unpaid principal.  With
respect to Company Loans outstanding 12 months or more, (i) payments on account
of interest on such Company Loans shall be made on a “last in, first out” basis
so that the accrued
 

 
20

--------------------------------------------------------------------------------

 

interest on the most recent Company Loan is paid first and (ii) principal
payments on such Company Loans shall be made on a “last in, first out” basis so
that the most recent Company Loan is repaid first.  Company Loans shall be
repaid as quickly as practicable taking into account any restrictions under any
then-existing senior credit facility.
 
(b) In the event that a Non-Defaulting Member makes or is deemed to have made a
Company Loan in accordance with Section 3.3(a), and such Company Loan remains
outstanding, in whole or in part, on the applicable First Anniversary Date, then
such Non-Defaulting Member may elect at any time on or after such First
Anniversary Date, in its sole discretion by written notice to the Company and
the Defaulting Member, to convert all or part of the then-outstanding principal
and accrued and unpaid interest of such Company Loan into a Capital Contribution
(thereby increasing such Member’s Capital Account) and such Non-Defaulting
Member shall be issued additional Units automatically in accordance with
Section 3.4(c).
 
(c) At any time prior to the applicable First Anniversary Date of a Company
Loan, the Defaulting Member may cure or partially cure its default with respect
to the related Failed Contribution Amount by making one or more payments, in an
aggregate amount up to its Failed Contribution Amount plus interest thereon from
the date of the related Company Loan at a rate equal to the Base Rate plus five
percentage points per annum (computed on the basis of a 360-day year and actual
days elapsed, compounded monthly on the first day of each calendar month) (each
amount paid by such Defaulting Member is referred to as a “Cured Amount”), as
follows:
 
(i) If the Non-Defaulting Member exercised its right to make a Failed
Contribution Company Loan with respect to the default being cured, then the
Defaulting Member shall make any such payments of a Cured Amount to the
Non-Defaulting Member in exchange for the automatic assignment by such
Non-Defaulting Member to the Defaulting Member of the right to receive payment
from the Company of a portion of the then-outstanding principal and accrued and
unpaid interest under the Failed Contribution Company Loan equal to the
applicable Cured Amount. Concurrently with the receipt by the Non-Defaulting
Member of each such payment of a Cured Amount, the portion of the
then-outstanding principal and accrued and unpaid interest under the Failed
Contribution Company Loan assigned to the Defaulting Member in accordance with
the preceding sentence shall automatically convert into a Capital Contribution
by the Defaulting Member (thereby increasing such Member’s Capital Account) and
that portion of the then-outstanding principal and accrued and unpaid interest
under the related Non-Defaulting Member Company Loan equal to such Cured Amount
multiplied by the Applicable Cure Percentage shall automatically convert into a
Capital Contribution by the Non-Defaulting Member (thereby increasing such
Member’s Capital Account) and the Non-Defaulting Member and the Defaulting
Member shall be issued additional Units automatically in accordance with
Section 3.4(c).
 
(ii) If the Non-Defaulting Member did not exercise its right to make a Failed
Contribution Company Loan with respect to the default being cured, then the
Defaulting Member shall make any such payments of a Cured Amount to the Company
as a Capital Contribution (thereby increasing such Member’s Capital Account).
 

 
21

--------------------------------------------------------------------------------

 

Concurrently with the receipt by the Company of each such payment of a Cured
Amount, the portion of the then-outstanding principal and accrued and unpaid
interest under the related Non-Defaulting Member Company Loan equal to such
Cured Amount multiplied by the Applicable Cure Percentage shall automatically
convert into a Capital Contribution by the Non-Defaulting Member (thereby
increasing such Member’s Capital Account) and the Non-Defaulting Member and the
Defaulting Member shall be issued additional Units automatically in accordance
with Section 3.4(c).  For greater clarity, the deemed Capital Contribution by
the Non-Defaulting Member pursuant to the prior sentence shall never exceed the
maximum amount of the then-outstanding principal and accrued and unpaid interest
under the related Non-Defaulting Member Company Loan.
 
“Applicable Cure Percentage” shall mean the amount equal to (i) the Unit
Percentage of the Non-Defaulting Member at the time the Non-Defaulting Member
Company Loan being then converted was deemed made divided by (ii) the Unit
Percentage of the Defaulting Member at the time the Non-Defaulting Member
Company Loan being then converted was deemed made. Any cure by the Defaulting
Member pursuant to this Section 3.3(c) shall convert the Company Loans to
Capital Contributions on a “last in, first out” basis so that the most recent
Failed Contribution Amounts (and interest thereon) are cured and the related
Company Loans are converted to Capital Contributions first.  Further, any
payments by the Defaulting Member to the Non-Defaulting Member pursuant to
Section 3.3(c)(i), and any conversion of less than all of a Company Loan
pursuant to Section 3.3(b) or 3.3(c), shall be allocated first to accrued
interest on such Company Loan, then to unpaid principal.
 
3.4 Ownership and Issuance of Units.
 
(a) Subject to the terms and conditions of this Agreement (including as set
forth in Section 5.7), the Company shall have the authority to issue an
unlimited number of Units (the “Units”).  Each Member or Unadmitted Assignee
owns that number of Units as appears next to its name on Schedule A hereto, as
the same may be amended or restated from time to time.
 
(b) The Board of Managers, subject to the terms and conditions of this Agreement
(including as set forth in Section 5.7), shall have the authority to authorize,
create and issue additional Units or other equity securities of the Company,
including any security or instrument convertible into equity securities of the
Company (“Equity Securities”), in such amounts and at such purchase price as
determined by the Board of Managers.
 
(c) Any amounts contributed to the Company by either Member pursuant to
Section 3.2(a) or Section 3.2(b), or by the Defaulting Member pursuant to
Section 3.3(c), and any amount of any Company Loan converted into a Capital
Contribution in accordance with Section 3.3(b) or 3.3(c), shall increase the
Capital Contributions and Capital Account of each contributing or converting
Member and additional Units shall be issued automatically to each such Member so
that the Unit Percentage of each such Member would be equal to (i) such Member’s
Capital Account (including any Capital Contribution resulting from the
conversion of any Company Loan, whether in whole or in part) divided by (ii) the
aggregate Capital Accounts of all of the Members (including any Capital
Contribution resulting from the conversion of any Company Loan, whether in whole
or in part); provided, however, for purposes of issuing Units
 

 
22

--------------------------------------------------------------------------------

 

under this Section 3.4(c) with respect to Capital Contributions made pursuant to
Section 3.2(a) or Section 3.2(b), if both Members contribute their respective
Capital Contributions on or prior to the due date of such Capital Contribution,
then the Units shall be automatically issued on the date the last Member has
contributed such Capital Contribution.  Schedule A shall be amended
automatically to reflect any such additional issuance of Units.
 
3.5 Additional Members.
 
(a) Upon written approval of a Supermajority Interest, any Person acquiring
newly issued Units may be admitted to the Company as an Additional Member.  Each
such Additional Member shall execute and deliver a written instrument
satisfactory to the Board of Managers, whereby such Additional Member shall
become a party to this Agreement, as well as any other documents required by the
Board of Managers.  Upon execution and delivery of a counterpart of this
Agreement and acceptance thereof by the Board of Managers, such Person shall be
admitted as a Member.  Each such Additional Member shall thereafter be entitled
to all the rights and subject to all the obligations of a Member as set forth
herein.
 
(b) Notwithstanding anything to the contrary in this Agreement, a Person that
acquires any Units (and any fraction thereof) but that is not admitted as a
Member pursuant to Section 3.5(a) or 8.3 (an “Unadmitted Assignee”) shall be
entitled only to allocations and distributions with respect to such Units (and
any fraction thereof) in accordance with Article IV and Section 10.2 (and only
for the period such Units are held by such Unadmitted Assignee), and shall have
no right to any information or accounting of the affairs of the Company, shall
not be entitled to inspect the books or records of the Company, and shall have
no other rights of a Member under the Delaware Act or this Agreement, including
any voting rights (including voting rights with respect to the merger,
consolidation, conversion or dissolution of the Company), preemptive rights and
any rights to elect or appoint a Manager.  Notwithstanding anything to the
contrary in this Agreement, any such Unadmitted Assignee shall be bound by the
obligation to make any Required Additional Capital Contribution (with respect to
its Unit Percentage as if it was a Member) pursuant to Section 3.2(a) and shall
have the right to make any Requested Additional Capital Contribution (with
respect to its Unit Percentage as if it was a Member) pursuant to Section 3.2(b)
(but such Unadmitted Assignee shall have no right to make a Company
Loan).  Further, all Units (and any fraction thereof) held by such Unadmitted
Assignee shall be subject to all of the restrictions applicable to Units held by
Members set forth in Article VIII and Article XI.
 
3.6 Negative Capital Accounts.  No Member shall be required to pay to the other
Member or the Company any deficit or negative balance that may exist from time
to time in such Member’s Capital Account (including upon and after dissolution
of the Company).
 
3.7 No Withdrawal.  No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided in this Agreement.
 
3.8 Amendments to Schedule A.  Schedule A shall be amended by the Board of
Managers from time to time to reflect any additional Capital Contributions,
change in Unit Percentages, issuances, Transfers or assignments of Units or
other Equity Securities permitted by
 

 
23

--------------------------------------------------------------------------------

 

this Agreement and admissions, resignations or withdrawals of Members or
Unadmitted Assignees pursuant to the terms of this Agreement.
 
3.9 Voluntary Loans from Members.  Loans by Members to the Company shall not be
considered Capital Contributions except for Company Loans converted pursuant to
Section 3.3(b) or 3.3(c).  If any Member shall lend funds to the Company in
excess of the amounts required hereunder to be contributed by such Member to the
capital of the Company, the making of such loan shall not result in any increase
in the amount of the Capital Account of such Member.  The amount of any such
loan shall be a debt of the Company to such Member and shall be payable or
collectible in accordance with the terms and conditions upon which such loan is
made; provided that, except with respect to Company Loans, such terms and
conditions are no more favorable to such lending Member than those that would be
agreed to in an orderly transaction with a willing, unaffiliated lender in an
arm’s-length transaction.
 
3.10 Usury Savings Clause.  Any provision herein, or in any other document
executed or delivered in connection with any Company Loan, or in any other
agreement or commitment, whether written or oral, expressed or implied, to the
contrary notwithstanding, neither the Member making a Company Loan nor any other
holder of a Company Loan shall in any event be entitled to receive or collect,
nor shall or may amounts received hereunder or thereunder be credited, so that
such Member or any other holder of a Company Loan shall be paid, as interest, a
sum greater than the maximum amount permitted by Applicable Law to be charged to
the Company.  If any construction of this Agreement, or any other document
executed or delivered in connection with any Company Loan, indicates a different
right given to such Member to ask for, demand or receive any larger sum as
interest, such is a mistake in calculation or in wording which this clause shall
override and control, it being the intention of the Company and the Members,
including any Member making a Company Loan, that this Agreement and any other
documents executed in connection with any Company Loan conform strictly to
applicable usury laws.  In no event shall the amount treated as the total
interest exceed the maximum amount of interest that may be lawfully contracted
for, charged, taken, received or reserved by a Member making such Company Loan
in accordance with applicable usury laws, taking into account all items that are
treated as interest under Applicable Law, computed in the aggregate over the
full term of the Company Loan(s) evidenced hereby or by any related agreement or
document.  In the event that the aggregate of all consideration which
constitutes interest under Applicable Law that is taken, reserved, contracted
for, charged, or received under this Agreement and any other documents executed
in connection with any Company Loan shall ever exceed the maximum nonusurious
rate under Applicable Law, any sum in excess thereof shall be applied to the
reduction of the unpaid principal balance of the Company Loan(s) and if such
unpaid principal balance is paid in full, the remaining excess, if any, shall be
paid to the Company.
 
3.11 Obligation to Make Certain Required Additional Capital
Contributions.  Except as set forth in Section 3.1(a), no Member shall make, be
required to make or be requested to make any Required Additional Capital
Contributions or Requested Additional Capital Contributions to the Company prior
to the Commitment Date.
 

 
24

--------------------------------------------------------------------------------

 



ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS
 
4.1 Distributions.
 
(a) Tax Distributions.  The Board of Managers shall cause the Company to
distribute to the Members an amount designed to assist the Members in satisfying
their Tax liability attributable to allocations of income, gain, loss, deduction
and credit of the Company in any Fiscal Year for which such an allocation is
required (a “Tax Distribution”).
 
(i) Amount of Distribution.  In determining the amount of any Tax Distribution,
it shall be assumed that the items of income, gain, deduction, loss and credit
in respect of the Company were the only such items entering into the computation
of Tax liability of the Members for the Fiscal Year in respect of which the Tax
Distribution was made and that each Member was subject to tax at the highest
marginal effective rate of Federal, state and local income tax applicable to any
Member, taking account of any difference in rates applicable to ordinary income,
capital gains, “qualified dividend income” (as such term is defined in
Section 1(h) of the Code) and any allowable deductions in respect of such state
and local taxes in computing such Member’s liability for Federal income
taxes.  No account shall be taken of any items of deduction or credit
attributable to an interest in the Company that may be carried back or carried
forward from any other taxable year.
 
(ii) Limitations on Tax Distributions.  The amount designated by the Board of
Managers as a Tax Distribution in respect of any Fiscal Year shall be computed
as if any distribution made pursuant to Section 4.1(b) during such Fiscal Year
were a Tax Distribution in respect of such Fiscal Year.
 
(iii) Determination of the Board of Managers Conclusive. Any determination of
the amount of a Tax Distribution made by the Board of Managers  pursuant to this
Section 4.1(a) shall be conclusive and binding on all Members.
 
(iv) Effect of Tax Distributions.  Any Tax Distributions made pursuant to this
Section 4.1(a) shall be considered an advance against the next distributions
payable to the Members pursuant to Section 4.1(b) and shall reduce such
distributions.
 
(v) Time for Making Tax Distributions. A Tax Distribution may be made (A) in
connection with a distribution made pursuant to Section 4.1(a) in respect of the
Tax liability for the Fiscal Year in which the distribution is made, (B) on or
before April 15 of any year in respect of the Tax liability for the immediately
preceding Fiscal Year or (C) within 30 days after a Tax authority adjusts the
taxable income or items entering into the computation thereof, in respect of the
Tax liability for the Fiscal Year for which the adjustment is made.
 
(b) Other Distributions.  The Company shall make Distributions (x) as provided
in Section 4.1(a), (y) as soon as reasonably practicable, as determined by the
Board of Managers, after a Company Sale or a sale of assets of the Company, of
the proceeds of such sale
 

 
25

--------------------------------------------------------------------------------

 

realized by the Company, after payment or provision for payment of debts,
liabilities and obligations of the Company (including any Company Loans),
payment of expenses related to such sale and establishment of reserves for
contingent liabilities, and subject to the Company’s right to use some or all of
such proceeds to fund other acquisitions or for other general Company purposes,
or (z) at such other times as the Board of Managers may in its discretion
determine; provided, however, prior to making any such distributions under
clause (z), the Board of Managers shall cause the Company to pay all outstanding
Company Loans (unless waived by the Member that made such Company Loan) and make
appropriate reserves for contingent liabilities and working capital (after
taking into account fluctuations in costs and prices that could impact future
working capital needs).  All Distributions made pursuant to clauses (y) and (z)
of this Section 4.1(b) shall be made in the following order of priority:
 
(i) First, to the Members (ratably among such holders based upon the aggregate
Unreturned Capital Amount with respect to all outstanding Units held by such
holder immediately prior to such Distribution), until the aggregate Unreturned
Capital Amount for all outstanding Units is equal to zero; and
 
(ii) Second, the remainder to the Members on a pro-rata basis based on their
respective Unit Percentage.
 
(c) Distributions In-Kind.  To the extent that the Company distributes property
in-kind to the Members, then (i) the Company shall be treated as making a
distribution equal to the Fair Market Value of such property for purposes of
this Section 4.1, such property shall be treated as if it were sold for an
amount equal to its Fair Market Value and any resulting gain or loss shall be
allocated to the Members’ Capital Accounts in accordance with Section 4.2
through Section 4.4, and (ii) to the extent that each Member is entitled to any
such distribution in accordance with the foregoing clause (i) and to the extent
that such property is so divisible, such property shall be distributed among the
Members pro rata in accordance with their respective Unit Percentage.
 
4.2 General Application.  The rules set forth below in this Article IV shall
apply for the purposes of determining each Member’s general allocable share of
the items of income, gain, loss or expense of the Company comprising Net Income
or Net Loss of the Company for each Fiscal Year, determining special allocations
of other items of income, gain, loss and expense, and adjusting the balance of
each Member’s Capital Account to reflect the aforementioned general and special
allocations.  For each Fiscal Year, the special allocations in Section 4.4 shall
be made immediately prior to the general allocations of Section 4.3.
 
4.3 General Allocations.
 
(a) Hypothetical Liquidation. The items of income, expense, gain and loss of the
Company comprising Net Income or Net Loss for a Fiscal Year shall be allocated
among the Persons who were Members during such Fiscal Year in a manner that
will, as nearly as possible, cause the Capital Account balance of each Member at
the end of such Fiscal Year to equal the excess (which may be negative ) of:
 

 
26

--------------------------------------------------------------------------------

 



(i) the hypothetical distribution (if any) that such Member would receive if, on
the last day of the Fiscal Year, (x) all Company assets, including cash, were
sold for cash in an amount equal to their Gross Asset Values, taking into
account any adjustments thereto for such Fiscal Year, (y) all Company
liabilities were satisfied in cash according to their terms (limited, with
respect to each Nonrecourse Liability or Member Nonrecourse Debt in respect of
such Member, to the Gross Asset Value of the assets securing such liability),
and (z) the net proceeds thereof (after satisfaction of such liabilities) were
distributed in full pursuant to Section 4.1 and Section 10.2, over
 
(ii) the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s share of Member Nonrecourse Debt Minimum Gain determined pursuant to
Regulations Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in Section 4.3(a)(i) above.
 
(b) Determination of Items Comprising Allocations.
 
(i) In the event that the Company has Net Income for a Fiscal Year,
 
(A) for any Member as to whom the allocation pursuant to Section 4.3(a) would
reduce its Capital Account, such allocation shall be comprised of a
proportionate share of each of the Company’s items of expense or loss entering
into the computation of Net Income for such Fiscal Year; and
 
(B) the allocation pursuant to Section 4.3(a) in respect of each Member (other
than a Member referred to in Section 4.3(b)(i)(A)) shall be comprised of a
proportionate share of each Company item of income, gain, expense and loss
entering into the computation of Net Income for such Fiscal Year (other than the
portion of each Company item of expense and loss, if any, that is allocated
pursuant to Section 4.3(b)(i)(A)).
 
(ii) In the event that the Company has a Net Loss for a Fiscal Year,
 
(A) for any Member as to whom the allocation pursuant to Section 4.3(a) would
increase its Capital Account, such allocation shall be comprised of a
proportionate share of the Company’s items of income and gain entering into the
computation of Net Loss for such Fiscal Year; and
 
(B) the allocation pursuant to Section 4.3(a) in respect of each Member (other
than a Member referred to in Section 4.3(b)(ii)(A)) shall be comprised of a
proportionate share of each Company item of income, gain, expense and loss
entering into the computation of Net Loss for such Fiscal Year (other than the
portion of each Company item of income and gain, if any, that is allocated
pursuant to Section 4.3(b)(ii)(A)).
 
(c) Loss Limitation.  Notwithstanding anything to the contrary in this
Section 4.3, the amount of items of Company expense and loss allocated pursuant
to this
 

 
27

--------------------------------------------------------------------------------

 

Section 4.3 to any Member shall not exceed the maximum amount of such items that
can be so allocated without causing such Member to have an Adjusted Capital
Account Deficit at the end of any Fiscal Year, unless each Member would have an
Adjusted Capital Account Deficit.  All such items in excess of the limitation
set forth in this Section 4.3(c) shall be allocated first, to Members who would
not have an Adjusted Capital Account Deficit, pro rata, in proportion to their
Capital Account balances, adjusted as provided in clauses (a) and (b) of the
definition of Adjusted Capital Account Deficit, until no Member would be
entitled to any further allocation, and thereafter, to all Members pro rata.
 
(d) Intent of Allocations.  The Members intend that the foregoing tax allocation
provisions of this Article IV shall produce final Capital Account balances of
the Members that will permit liquidating distributions that are made in
accordance with final Capital Account balances in a manner identical to the
order of priorities set forth in Section 4.1(b).  To the extent that the tax
allocation provisions of this Article IV would fail to provide such final
Capital Account balances, such provisions shall be amended by the Board of
Managers, to the extent necessary, to produce such results.
 
4.4 Special Allocations.  The following special allocations shall be made in the
following order:
 
(a) Minimum Gain Chargeback. In the event that there is a net decrease during a
Fiscal Year in either Company Minimum Gain or Member Nonrecourse Debt Minimum
Gain, then notwithstanding any other provision of this Article IV, each Member
shall receive such special allocations of items of Company income and gain as
are required in order to conform to Regulations Section 1.704-2.
 
(b) Qualified Income Offset.  Subject to Section 4.4(a), but notwithstanding any
other provision of this Article IV, items of income and gain shall be specially
allocated to the Members in a manner that complies with the “qualified income
offset” requirement of Regulations Section 1.704-1(b)(2)(ii)(d)(3).
 
(c) Deficit Capital Accounts Generally. In the event that a Member has a deficit
Capital Account balance at the end of any Fiscal Year which is in excess of the
sum of (i) the amount such Member is then obligated to restore pursuant to this
Agreement, and (ii) the amount such Member is then deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), respectively, such Member shall be specially
allocated items of Company income and gain (consisting of a pro rata portion of
each item of income and gain of the Company for such Fiscal Year in accordance
with Regulations Section 1.704-1(b)(2)(ii)(d)) in an amount of such excess as
quickly as possible, provided that any allocation under this Section 4.4(c)
shall be made only if and to the extent that a Member would have a deficit
Capital Account balance in excess of such sum after all allocations provided for
in this Article IV have been tentatively made as if this Section 4.4(c) were not
in this Agreement.
 
(d) Deductions Attributable to Member Nonrecourse Debt.  Nonrecourse Deductions
shall be specially allocated to the Members in the manner in which they share
the economic risk of loss (as defined in Regulations Section 1.752-2) for Member
Nonrecourse Debt.
 

 
28

--------------------------------------------------------------------------------

 

(e) Allocation of Nonrecourse Deductions.  Each Nonrecourse Deduction of the
Company shall be specially allocated among all Members in proportion to their
respective interest in the Company.
 
The allocations pursuant to Sections 4.4(a), 4.4(b) and 4.4(c) shall be
comprised of a proportionate share of each of the Company’s items of income or
gain.  The amounts of any Company income, gain, loss or deduction available to
be specially allocated pursuant to this Section 4.4 shall be determined by
applying rules analogous to those set forth in subparagraphs (a) through (e) of
the definitions of Net Income and Net Loss.
 
4.5 Allocation of Nonrecourse Liabilities.  For purposes of determining each
Member’s share of Nonrecourse Liabilities, if any, of the Company in accordance
with Regulations Section 1.752-3(a)(3), the Members’ interests in Company
profits shall be determined in the same manner as prescribed by Section 4.4(e).
 
4.6 Transfer of Interest.  In the event of a Transfer of all or part of a Unit
or interest in the Company (in accordance with the provisions of this Agreement)
at any time other than the end of a Fiscal Year, or the admission of an
Additional Member pursuant to Section 3.5, the shares of items of Company Net
Income or Net Loss and specially allocated items allocable to the Unit or
interest Transferred shall be allocated between the Transferor and the
Transferee in a manner determined by the Board of Managers in its sole
discretion that is not inconsistent with the applicable provisions of the Code
and Regulations.
 
4.7 Tax Allocations.
 
(a) Section 704(b) Allocations.
 
(i) Each item of income, gain, loss, deduction or credit for Federal income tax
purposes that corresponds to an item of income, gain, loss or expense that is
either taken into account in computing Net Income or Net Loss or is specially
allocated pursuant to Section 4.4 (a “Book Item”) shall be allocated among the
Members in the same proportion as the corresponding Book Item is allocated among
them pursuant to Section 4.3 or Section 4.4.
 
(ii) (A)           If the Company recognizes Depreciation Recapture (as defined
below) in respect of the sale of any Company asset:
 
(I) the portion of the gain on such sale which is allocated to a Member pursuant
to Section 4.3 or Section 4.4 shall be treated as consisting of a portion of the
Company’s Depreciation Recapture on the sale and a portion of the Company’s
remaining gain on such sale under principles consistent with Regulations
Section 1.1245-1; and
 
(II) if, for Federal income tax purposes, the Company recognizes both
“unrecaptured Section 1250 gain” (as defined in Section 1(h) of the Code) and
gain treated as ordinary income under Section 1250(a) of the Code in respect of
such sale, the amount treated as
 

 
29

--------------------------------------------------------------------------------

 

Depreciation Recapture under Section 4.7(a)(ii)(A)(I) shall be comprised of a
proportionate share of both such types of gain.
 
(B) For purposes of this Section 4.7(a)(ii), “Depreciation Recapture” means the
portion of any gain from the disposition of an asset of the Company which, for
Federal income tax purposes (i) is treated as ordinary income under Section 1245
of the Code, (ii) is treated as ordinary income under Section 1250 of the Code
or (iii) is “unrecaptured Section 1250 gain” as such term is defined in
Section 1(h) of the Code.
 
(b) Section 704(c) Allocations.  In the event any property of the Company is
credited to the Capital Account of a Member at a value other than its tax basis
(whether as a result of a contribution of such property or a revaluation of such
property pursuant to subdivision (b) of the definition of “Gross Asset Value”),
then allocations of taxable income, gain, loss and deductions with respect to
such property shall be made in a manner which will comply with Section 704(b)
and Section 704(c) of the Code and the Regulations thereunder.  The Company, in
the discretion of the Board of Managers, may make, or not make, “curative” or
“remedial” allocations (within the meaning of the Regulations under
Section 704(c) of the Code) including, but not limited to:
 
(i) “curative” allocations which offset the effect of the “ceiling rule” for a
prior Fiscal Year (within the meaning of Regulations Section 1.704-3(c)(3)(ii));
and
 
(ii) “curative” allocations from dispositions of contributed property (within
the meaning of Regulations Section 1.704-3(c)(3)(iii)(B)).
 
(c) Tax Items Allocable to Particular Members.  If the Company is required to
recognize items of income, gain, deduction or loss for tax purposes that is
attributable to a particular Member, such items shall be allocated to such
Member.
 
(d) Credits.  All tax credits shall be allocated among the Members as determined
by the Board of Managers in its sole and absolute discretion, consistent with
Applicable Law.
 
The tax allocations made pursuant to this Section 4.7 shall be solely for tax
purposes and shall not affect any Member’s Capital Account or share of non-tax
allocations or distributions under this Agreement.
 
4.8 Unadmitted Assignees.  For purposes of the allocations and distributions in
this Article IV, the term “Member” shall include any Unadmitted Assignee.
 
ARTICLE V
RIGHTS AND DUTIES OF MEMBERS
 
5.1 Power and Authority of Members.  Unless delegated such power in accordance
with Section 6.4, no Member shall, in its capacity as such, have the authority
or power to act for or on behalf of the Company in any manner, to do any act
that would be (or could be construed as) binding on the Company, or to make any
expenditures on behalf of the Company, and the
 

 
30

--------------------------------------------------------------------------------

 

Members hereby consent to the exercise by the Board of Managers of the powers
and rights conferred on it by Applicable Law and by this Agreement.
 
5.2 Voting Rights; Voting Agreement; Proxy Voting Rights.
 
(a) Except as otherwise provided in this Section 5.2 or as otherwise required by
Applicable Law, each Member shall be entitled to one vote per Unit held by such
Member in connection with the election of Managers and on all matters to be
voted upon by the Members of the Company.
 
(b) Voting Agreement.
 
(i) Composition of the Board of Managers.  Each Member shall vote, or cause to
be voted, all Units over which such Member has the power to vote or direct the
voting, and shall take all other necessary or desirable actions within such
Member’s control (including attendance at meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings) so that the following Persons, and only the following Persons, shall
be elected to the Board of Managers:
 
(A) the Darling Member shall be entitled to designate an aggregate of two
Managers if the Darling Member’s Unit Percentage is 50% or less (but greater
than 0%), three Managers if the Darling Member’s Unit Percentage is between 50%
and 75% (non-inclusive) and four Managers if the Darling Member’s Unit
Percentage is 75% or more (each, a “Darling Manager”); and
 
(B) the Valero Member shall be entitled to designate an aggregate of two
Managers if the Valero Member’s Unit Percentage is 50% or less (but greater than
0%), three Managers if the Valero Member’s Unit Percentage is between 50% and
75% (non-inclusive) and four Managers if the Valero Member’s Unit Percentage is
75% or more (each, a “Valero Manager”).
 
(ii) A representative to the Board of Managers designated by a Member in
accordance with Section 5.2(b)(i)(A) or (B) shall be removed from the Board of
Managers only upon the written request of the Member entitled to designate such
representative to the Board of Managers (or automatically at the time such
Member no longer has the right to designate such representative) and under no
other circumstances.
 
(iii) In the event any representative designated by any Member or Members in
accordance with Section 5.2(b)(i) ceases to serve as a member of the Board of
Managers during his or her term of office, the resulting vacancy on the Board of
Managers shall be filled only by the Member or Members entitled to appoint the
representative who has ceased so to serve.
 
(iv) The Board of Managers shall designate, from among their number, a Chairman
in accordance with Section 6.3(b), who, if present, shall preside at each
meeting of the Board of Managers or the Members.
 

 
31

--------------------------------------------------------------------------------

 



5.3 Liabilities of Members.  Except as otherwise required by Applicable Law or
as expressly set forth in this Agreement, no Member shall have any personal
liability whatever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third party, for the debts, obligations and liabilities of the Company
(including any Company Loan), whether arising in contract, tort or otherwise
(including those arising as member, owner or shareholder of another company,
partnership or entity).  Notwithstanding the prior sentence, the parties hereto
acknowledge that, under the Delaware Act, a member of a Delaware limited
liability company may, under certain circumstances, be required to return
amounts previously distributed to such member.  It is the intent of the Members
that no Distribution to any Member pursuant to Article IV or Article X shall be
deemed to constitute money or other property paid or distributed in violation of
the Delaware Act, and the Members agree that each such Distribution shall
constitute a compromise of the Members within the meaning of Section 18-502(a)
of the Delaware Act, and that the Member receiving such Distribution shall not
be required to return to any Person any such money or property.  If, however,
any court of competent jurisdiction holds that, notwithstanding the provisions
of this Agreement, any Member is obligated to make any such payment, such
obligation shall be the obligation of such Member and not of the other Member.
 
5.4 Future Ventures and Conflicts of Interest.
 
(a) During the period from the date hereof until the fifth anniversary of the
commissioning of the Facility, prior to either Member (or any of either Member’s
Affiliates) initiating, soliciting, or taking any action to facilitate any
inquiries with respect to any potential commercial venture involving the
business of using animal fats and used cooking oils to produce biomass-based
diesel and byproducts thereof in the United States through the use of a
hydrotreating plus isomerization process (a “Venture”), the initiating,
soliciting or facilitating Member (the “Venturer”) agrees to notify the other
Member (the “Venturee”) of its intention to take such action and to furnish the
Venturee with information regarding such Venture or the same information
furnished to or proposed to be furnished to, or furnished by, any third party
with respect to such Venture.  Following receipt of such notice, the Venturee
shall have 20 Business Days to agree to participate with the Venturer in such
Venture.  Such Venture between such Members shall be on terms and conditions,
and relative percentages of equity interest, substantially similar to this
Agreement and all agreements ancillary hereto (including the Raw Material Supply
Agreement and each Valero Agreement).  If the Venturee determines not to
participate in such proposed Venture or fails to respond in such time period,
the Venturer may pursue such Venture alone or with any third party, as the case
may be. The Members expressly acknowledge and agree that any damages to the
other Member or the Company as a result of a failure of the Darling Member or
the Valero Member to observe the terms of this Section 5.4(a) will not include
(i) any costs incurred by or allocated to the Company or a Member with respect
to time spent by employees of the Company or a Member or any of their respective
Affiliates or (ii) any treble, exemplary or punitive damages or any other
damages that do not flow directly from such failure.  For the avoidance of
doubt, a Venture shall include, and the requirements of this provision shall
apply to, the construction or entering into an arrangement to construct a
facility on or otherwise adjacent to the St. Charles Refinery for the purpose of
engaging in the business of using animal fats and used cooking oils to produce
biomass-based diesel and byproducts thereof through the use of a hydrotreating
plus isomerization process.
 

 
32

--------------------------------------------------------------------------------

 

(b) The Members acknowledge and agree that the Members, Independent Manager,
Managers and Member Officers, and their respective Affiliates, are engaged in
activities other than the Business, and that the Members, Independent Manager
and Managers and such Member Officers and their respective Affiliates shall not
be expected or required to devote their full-time to the management of the
Company.  Except as expressly provided in Section 5.4(a) or as may be expressly
restricted in any written agreement between the Company and such party, (i) the
relationship between the Company and any Member, Independent Manager, Manager or
Member Officer (or Affiliate thereof) shall not in any way act as a restraint on
the other present or future business activities or investments of any Member,
Independent Manager, Manager or Member Officer or any of their respective
Affiliates, and (ii) a Member, Independent Manager, Manager or Member Officer
(and their respective Affiliates) may engage in any business or activity and
neither the Company nor any Member shall have any right, title or interest in or
to any such business or entity.  Without limiting the generality of the
foregoing and except as set forth in Section 5.4(a) or required by Applicable
Law or under a written agreement, none of the Members, Managers or Member
Officers (or their respective Affiliates) are obligated and bound to offer and
present to the Company any business opportunity (an “Opportunity”) presented or
offered to a Member, Manager or Member Officer (or any of their Affiliates) as a
prerequisite to the pursuit, acquisition of or investment in such Opportunity by
any such Member, Manager or Member Officer (or an Affiliate thereof), directly
or indirectly, for his, her or its account or the account of others.  Any such
business, activity or Opportunity may be undertaken with or without notice to or
participation therein by the Company or the Members.  Each Member and the
Company hereby waives any right or claim that such Member or the Company may
have against the other Member, any Manager or Member Officer (or Affiliate
thereof) with respect to any such business, activity or Opportunity or the
income or profits therefrom.
 
(c) The Members expressly acknowledge and agree that none of the Members or
Managers shall have any liability to the Company or any Member in connection
with, arising from or related to the pursuit of any Opportunity or Venture other
than as set forth in Section 5.4(a).  The Members agree that to the maximum
extent permitted by the Delaware Act, no Member (as a Member or otherwise) or
Manager shall have any fiduciary, quasi-fiduciary or other duty to the Company
or any Member or owe any duty of loyalty to the Company, except as expressly
provided in this Agreement or as may be required by the Delaware Act.  Subject
to the Delaware Act and this Agreement, each Member (as a Member or otherwise)
may act in its sole self-interest and each Manager may act in the sole
self-interest of its respective designating Member.  A Member shall be deemed to
have complied with its duty of good faith and fair dealing with respect to the
Company, if applicable, so long as it has complied with this Agreement.
 
(d) The duties, obligations and other responsibilities of each Member to the
Company and the other Member (whether express or implied, created by this
Agreement, by Applicable Law or otherwise) are the duties, obligations and
responsibilities of the individual Members and not of their Affiliates.  The
existence of the Company does not create any duties, obligations or other
responsibilities of any Member’s Affiliate to any other Member.  To the extent
that this Agreement requires any Affiliate of any Member to take any action or
refrain from taking any action, such Member agrees to use its best efforts to
cause such Affiliate to take such action or refrain from taking such action, as
applicable.  Notwithstanding anything to the
 

 
33

--------------------------------------------------------------------------------

 

contrary in this Agreement, no Member shall take any action indirectly through
any of its Affiliates or otherwise that such Member is prohibited from taking
directly herein.
 
5.5 Books and Records.  The Company shall keep (i) correct and complete books
and records of account, in which shall be entered all transactions and other
matters relative to the Business, (ii) minutes of the proceedings of meetings of
the Members, the Board of Managers and any committee thereof, and (iii) a
current list of the Independent Manager, Managers and Officers and their
residence addresses; and the Company shall also keep at its principal executive
office a record containing the names and addresses of all Members, the total
number and class of Units held by each Member, and the dates when they
respectively became the owners of record thereof (the “Members’ Unit
Register”).  Any of the foregoing books, minutes or records may be in written
form or in any other form capable of being converted into written form within a
reasonable time.  Any Member, in person or by attorney or other agent, shall
have the right during the usual hours for business to inspect the Members’ Unit
Register and the Company’s other books and records, and to make copies of
extracts therefrom.  Any Member, itself or by agent, shall have the right to
audit the Members’ Unit Register and the Company’s other books and records.  The
Company’s books and records shall be prepared in accordance with GAAP consistent
with the standards and policies required by the accounting staff of the SEC for
a public company that is required to comply with the Sarbanes-Oxley Act of 2002
as an “accelerated filer” or a “large accelerated filer” as such terms are
defined in the regulations of the Exchange Act.  Notwithstanding the foregoing,
the Darling Member shall not have the right to inspect the books and records of
the Company, or to make copies of extracts therefrom, regarding the Company’s
purchases of biomass raw material from any Person (other than the Darling Member
or its Affiliates) within 60 days of the date of any such purchase; provided,
however, the Darling Member may request that such purchase and transaction
information be made available after any such 60-day period.
 
5.6 Meetings of Members.
 
(a) Annual Meetings.  An annual meeting of the Members may be held each year
upon the request of either Member for the purpose of electing Managers and of
conducting such proper business as may come before the meeting.  The date, time
and place of the annual meeting shall be determined by the Board of Managers.
 
(b) Special Meetings.  Special meetings of the Members may be called for any
purpose and may be held at such time and place, within or without the State of
Delaware, as shall be stated in a notice of meeting or in a duly executed waiver
of notice thereof.  Such meetings may be called at any time by (i) the Darling
Member, (ii) the Valero Member, (iii) a majority of the Managers or (iv) the
holders of not less than a majority of the Units then-outstanding that are
entitled to vote on the matter(s) to be considered.
 
(c) Notice.  Whenever Members (or any class of Members) are required or
permitted to take action at a meeting, written or printed notice stating the
place, date, time and, in the case of special meetings, the purpose or purposes,
of such meeting, shall be given to each Member entitled to vote at such meeting,
to the Independent Manager if a Material Action will be discussed or voted upon
at such meeting, and to each Manager, in each case not less than two nor more
than thirty Business Days before the date of the meeting.
 

 
34

--------------------------------------------------------------------------------

 

(d) Waiver of Notice.  Attendance of a Member or the Independent Manager, if
applicable, at a meeting shall constitute a waiver of notice of such meeting,
except when the Member or the Independent Manager, if applicable, attends for
the express purpose of objecting at the beginning of the meeting to the
transaction of any business because the meeting is not lawfully called or
convened.  A written waiver of notice, signed by the Member or Members or the
Independent Manager, if applicable, entitled to such notice, whether before or
after the time stated therein, shall be deemed equivalent to notice.
 
(e) Quorum.  The presence of Members holding a Majority Interest of the class or
classes of Units entitled to vote, in person or represented by proxy, shall
constitute a quorum at all meetings of the Members, and Members holding a
Majority Interest of any class, present in person or represented by proxy, shall
constitute a quorum at all meetings of such class.
 
(f) Vote Required.  When a quorum is present, the affirmative vote of the
Members holding a Majority Interest of the Units entitled to vote on the subject
matter, shall be the act of the Members, unless the question is one upon which
by express provisions of an Applicable Law or of this Agreement a different vote
is required, in which case such express provision shall govern and control the
decision of such question.  Where a separate vote by class of Units is required,
the affirmative vote of the Members holding a Majority Interest of such class
shall be the act of such class, unless the question is one upon which by express
provisions of an Applicable Law or of this Agreement a different vote is
required, in which case such express provision shall govern and control the
decision of such question.
 
(g) Proxies.  Each Member entitled to vote at a meeting of Members or any class
of Members or to express consent or dissent to any action in writing without a
meeting may authorize another person or persons to act for such Member by
written proxy executed by such Member and setting forth the date of execution,
but no such proxy shall be voted or acted upon after three years from its date,
unless the proxy provides for a longer period.  At each meeting of Members or
any class of Members, and before any voting commences, all proxies filed at or
before the meeting shall be submitted to and examined by the Secretary or a
person designated by the Secretary, and no Units may be represented or voted
under a proxy that has been found to be invalid or irregular after the holder of
such Unit has had a reasonable opportunity to cure any defect.
 
(h) Action by Written Consent.  Any action required to be taken at any annual or
special meeting of Members, or at any meeting of any class of Members, or any
action that may be taken at any annual or special meeting of such Members or
class of Members, may be taken without a meeting, without prior notice and
without a vote, if a consent or consents in writing, setting forth the action so
taken and bearing the dates of signature of the Members who signed the consent
or consents, shall be signed by Members holding not less than the Required
Interest that would be necessary to authorize or take such action at a meeting
at which all Members entitled to vote thereon were present and voted, and shall
be delivered to the Company by delivery to the Company’s principal place of
business, or an Officer or agent of the Company having custody of the book or
books in which proceedings of meetings of the Members are recorded.  If action
is so taken without a meeting by less than unanimous written consent of the
Members or of any class of Members, a copy of such written consent shall be
delivered promptly to all Members or all Members of such class who have not
consented in writing or whose
 

 
35

--------------------------------------------------------------------------------

 

consent was given pursuant to a proxy.  Any action taken pursuant to such
written consent or consents of the Members or any class of Members shall have
the same force and effect as if taken by the Members at a meeting of the Members
or such class of Members.
 
(i) Record Dates.  For purposes of determining the Members entitled to notice of
or to vote at a meeting of Members or any class of Members or to give written
consent without a meeting, the Board of Managers may set a record date, which
shall not be less than two nor more than thirty Business Days before (i) the
date of the meeting or (ii) in the event that approvals are sought without a
meeting, the date by which Members are requested in writing by the Board of
Managers to give such approvals.
 
(j) Minutes.  The minutes of each meeting of the Members shall include the names
of all persons present and any determination made by the Members thereat.  The
minutes of each meeting shall be deemed to be correct as and when approved by
the applicable Members.  The minutes of each meeting shall be voted upon for
approval by the Members no later than at the next succeeding meeting; provided
that only the Members who were present at the meeting to which such minutes
relate shall be entitled to vote on the approval or correction thereof.
 
5.7 Approval Rights of Members.
 
(a) Notwithstanding anything to the contrary in this Agreement, the Company and
the Board of Managers shall not, and shall take all action possible to ensure
that each Subsidiary of the Company shall not, without the prior written consent
of a Majority Interest:
 
(i) make any Distributions pursuant to clause (z) of Section 4.1(b);
 
(ii) enter into any disposition of assets or similar transaction (whether by
merger or sale of stock or assets or otherwise, and whether in one transaction
or a series of related transactions) having a value in the aggregate, on a
rolling 12-consecutive months’ basis, in excess of five percent of the value of
the Company’s assets (on a consolidated basis), excluding (i) sales of inventory
in the ordinary course and (ii) any disposition of obsolete, excess, damaged or
otherwise unusable assets;
 
(iii) enter into any acquisition of assets, investment or similar transaction
(whether by merger or acquisition of stock or assets or otherwise, and whether
in one transaction or a series of related transactions) having a value in the
aggregate, on a rolling 12-consecutive months’ basis, in excess of five percent
of the value of the Company’s assets (on a consolidated basis) prior to such
acquisition, excluding acquisitions made (i) in accordance with the Business
Plan or (ii) in accordance with the Project Execution Plan;
 
(iv) (1) materially increase the compensation, severance, benefits or equity
incentives paid or payable to any employee of the Company or any of its
Subsidiaries with a title of manager or more senior employee, (2) enter into,
terminate or materially modify any employment agreements or equity incentive
agreements with any employee of the Company or any of its Subsidiaries, or
(3) pay any bonuses to or issue any equity interests (or commitments based on
equity value) in the Company to employees or service providers of the Company or
its Subsidiaries; or
 

 
36

--------------------------------------------------------------------------------

 

(v) change the Fiscal Year of the Company or any of its Subsidiaries or retain
or engage independent auditors for the Company or any of its Subsidiaries other
than a “big four” accounting firm (as such term is commonly understood at the
time).
 
(b) Notwithstanding anything to the contrary in this Agreement (but subject to
Section 14.2), the Company and the Board of Managers shall not, and shall take
all action possible to ensure that each Subsidiary of the Company shall not,
without the prior written consent of a Supermajority Interest:
 
(i) issue any Units or Equity Securities (other than pursuant to Section 3.4(c))
or permit any Capital Contributions, other than Required Additional Capital
Contributions or Requested Additional Capital Contributions;
 
(ii) redeem or repurchase any Units or Equity Securities;
 
(iii) undertake any debt financing of the Company or any of its Subsidiaries;
 
(iv) change the size of the Board of Managers;
 
(v) create a committee of the Board of Managers or determine (or amend) the
powers of such a committee;
 
(vi) change the name of the Company;
 
(vii) enter into a material licensing agreement involving the acquisition or
disposition or granting or receiving of rights to technical know-how;
 
(viii) approve, adopt or materially modify the Business Plan, except as
otherwise provided herein;
 
(ix) enter into any contract(s) or commitment(s) not contemplated by the
Business Plan providing for annual payments to or from the Company and/or its
Subsidiaries in excess of ten percent in the aggregate of the Company’s
then-applicable budget contained in the Business Plan;
 
(x) make any changes to the then-applicable budget contained in the Business
Plan greater than or equal to ten percent for any line item individually or ten
percent in the aggregate;
 
(xi) enter into a partnership, joint venture or sharing agreement;
 
(xii) amend this Agreement or the operating agreement of any Subsidiary of the
Company, except as otherwise provided herein;
 
(xiii) amend the Certificate;
 

 
37

--------------------------------------------------------------------------------

 

(xiv) grant an indemnity or guarantee to secure the obligations or liabilities
of any Person (other than the Company or a Subsidiary of the Company); or
 
(xv) terminate any or all of the services provided under the Operations
Agreement, as set forth therein; provided, however, that termination of the
Operations Agreement shall require the consent set forth in Section 5.7(c)
below.
 
(c) Notwithstanding anything to the contrary in this Agreement (but subject to
Section 14.2), the Company and the Board of Managers shall not, and shall take
all action possible to ensure that each Subsidiary of the Company shall not,
without the prior written consent of the Members holding Units representing at
least 90% of the Units held by all of the Members (expressly excluding any Units
held by any Unadmitted Assignee):
 
(i) enter into any transaction or series of transactions that would constitute a
Company Sale, other than in accordance with Sections 11.1, 11.2 and 11.3;
 
(ii) enter into a merger, consolidation, reorganization, reclassification or
sale of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole, other than in accordance with Sections 11.1, 11.2
and 11.3;
 
(iii) materially change the Business or enter into any new line of business not
within the scope of the Business;
 
(iv) modify the terms of any Company Loan;
 
(v) amend, terminate or consent to the assignment of the Raw Material Supply
Agreement or any Valero Agreement;
 
(vi) enter into any contract with Darling Parent or Valero Parent, or any
Affiliate thereof, except for the Raw Material Supply Agreement and the Valero
Agreements;
 
(vii) approve, adopt or materially modify the Project Execution Plan including
any modification of the Project Execution Plan in a manner that would expand the
scope of the Business or the size of the Facility;
 
(viii) dissolve or liquidate the Company or any of its Subsidiaries or file any
insolvency proceeding in respect of the Company or any of its Subsidiaries other
than as otherwise expressly set forth herein; or
 
(ix) transfer, assign, pledge or hypothecate, in whole or in part, the Company’s
interest in Diamond Green Diesel LLC.
 
(d) The Members hereby acknowledge and agree that the determination of the
Darling Member and the Valero Member as to whether to consent to any of the
actions described in this Section 5.7 shall be made (i) in the sole discretion
of the Darling Member and the Valero Member, respectively, acting in their own
best interests and (ii) without regard to any fiduciary duty of the Darling
Managers or the Valero Managers.
 

 
38

--------------------------------------------------------------------------------

 



5.8 Deadlock.
 
(a) In the event that the Darling Member and the Valero Member, or the Darling
Managers and the Valero Managers, are deadlocked (a “Deadlock”) on any issue or
dispute arising from or relating to this Agreement or otherwise related to the
Company or its Business and operations (including the interpretation or
performance of the Raw Material Supply Agreement or any of the Valero
Agreements), such issue or dispute shall be referred for resolution to the
Members’ respective Authorized Senior Executive Officers, who shall attempt to
resolve such issue within 15 Business Days after such Deadlock occurs (or, if
mutually agreed in writing by such Authorized Senior Executive Officers, a
longer period of time, which shall be specified in such writing).  If the
Authorized Senior Executive Officers are unable to resolve such issue within
such time period, the Deadlock shall be mediated (the “Mediation”) within
15 days from the date a written request for mediation is made by either Member
to the other.  The Mediation shall take place in Houston, Texas and be
administered by the Houston office of JAMS, unless otherwise agreed to in
writing by the Darling Member and the Valero Member.  The administration fees
and expenses of the Mediation shall be borne equally by the Darling Member and
the Valero Member.  The Mediation shall be conducted before a single mediator to
be agreed upon by the Darling Member and the Valero Member, or in the absence of
an agreement, a single mediator admitted to practice law for 10 years or more
who specializes in commercial litigation disputes, and appointed by JAMS.
 
(b) Any resolution of a Deadlock pursuant to this Section 5.8 shall be in
writing and, when signed by the respective Authorized Senior Executive Officers,
shall be deemed to constitute the approval of the Darling Member and the Valero
Member (and the Darling Managers and Valero Managers, if applicable) and shall
be binding on all parties thereto.
 
(c) With respect to any Deadlock involving a Management Dispute, if the Members
are unable, in good faith, to resolve in its entirety any Management Dispute
after completing the Mediation, then such Management Dispute shall be resolved
by binding, expedited arbitration in accordance with Exhibit B attached
hereto.  The Members acknowledge that any Deadlock among the Members or Managers
regarding decisions to approve or disapprove matters requiring their approval
that are not included in the definition of Management Disputes shall not be
subject to arbitration.
 
(d) For purposes of this Section 5.8, a “Management Dispute” means (i) any
matter described in clauses (i), (iv) or (v) of Section 5.7(a), (iii), (vii),
(viii), (ix) or (x) of Section 5.7(b), or (vii) of Section 5.7(c) or any dispute
regarding any Required Additional Capital Contribution or whether to request any
Requested Additional Capital Contribution, which, after having been presented
for approval of the Members, is not approved or rejected by the Required
Interest or (ii) any matter requiring the approval of the Board of Managers
which, after having been presented for approval by the Board of Managers, is not
approved or rejected by the vote required to approve such matter.
 
(e) Notwithstanding the provisions of this Section 5.8, in no event shall any
Member be required to follow the procedures for Mediation and arbitration set
forth herein with respect to (i) the enforcement of any arbitral award under
this Section 5.8 or Section 13.20, or
 

 
39

--------------------------------------------------------------------------------

 

(ii) seeking and securing injunctive relief with respect to the enforcement of
Section 5.4(a), Section 9.1 and Section 13.19.
 
5.9 Default Business Plan.  To the extent that the applicable Required Interest
does not approve the Business Plan for a relevant period and in the absence of
resolution of any dispute regarding the Business Plan in accordance with
Section 5.8, the Company shall operate using the applicable Business Plan for
the prior period, adjusted (without duplication) to reflect increases or
decreases resulting from the following events, and which shall govern until such
time as the Required Interest approves a new Business Plan, but no later than
one year:
 
(a) the operation of escalation or de-escalation provisions in contracts in
effect at such time as a result of the passage of time or the occurrence of
events beyond the control of the Company to the extent such contracts are still
in effect;
 
(b) elections made in any prior period under contracts contemplated by the
Budget for the prior period regardless of which party to such contracts makes
such election;
 
(c) increases or decreases in expenses attributable to the effect of employee
additions or reductions during the prior period contemplated by the Budget for
the prior period;
 
(d) changes in interest expense attributable to any indebtedness of the Company;
 
(e) increases in overhead expenses in an amount equal to (i) the total of
overhead expenses reflected in the budget for the prior period multiplied by
(ii) the percent change in the Consumer Price Index for All Urban Consumers, All
Items, South Region, published by the Bureau of Labor Statistics of the U.S.
Department of Labor, from the month and year in which the Business Plan for the
prior period was approved to the month and year in which the default Business
Plan is calculated;
 
(f) the reasonably anticipated incidence of costs during such period for any
legal, accounting and other professional fees or disbursements in connection
with events or changes not contemplated at the time of preparation of the budget
for the prior period; and
 
(g) decreases in expenses attributable to non-recurring items reflected in the
prior period’s Business Plan.
 
To the extent that the applicable Required Interest does not approve a new
Business Plan prior to the end of such one-year period, the Company shall
operate using the Business Plan in effect for such period (as previously
adjusted), adjusted again in accordance herewith to reflect increases or
decreases resulting from the events set forth above, and which shall govern
until such time as the Required Interest approves a new Business Plan, but no
later than one year.  The procedure set forth in the immediately preceding
sentence shall continue until the applicable Required Interest approves a new
Business Plan.
 

 
40

--------------------------------------------------------------------------------

 



ARTICLE VI
MANAGEMENT OF THE COMPANY
 
6.1 Board of Managers.
 
(a) Establishment.  There is hereby established a committee of Member
representatives (the “Board of Managers”) comprised of natural Persons (each, a
“Manager”) having the authority and duties set forth in this Agreement.  Except
as otherwise set forth in this Agreement, any decisions to be made by the Board
of Managers shall require the approval of the Board of Managers by a vote of the
Managers constituting a majority of the number of Manager positions then
authorized hereunder (i.e., as if all of the Manager positions had been
filled).  No Manager or Member Officer acting alone, or with any other Managers
or Member Officers, shall have the power to act for or on behalf of, or to bind,
the Company without the approval of the Board of Managers (and such other
approval of the Members as may be required pursuant to Section 5.7).  The Board
of Managers, acting as a group, shall be the “Manager” of the Company (as that
term is defined in the Delaware Act).  No individual Manager, acting alone,
shall have the rights and responsibilities of a “Manager” solely by virtue of
his or her status as a member of the Board of Managers, nor shall any Manager
have any rights or powers beyond the rights and powers granted to such Manager
in this Agreement.  For the avoidance of doubt, the terms “Board of Managers”
and “Manager” shall not include the Independent Manager.
 
(b) Powers.  The business and affairs of the Company shall be managed by or
under the direction of the Board of Managers, except as otherwise expressly
provided in this Agreement.  Subject to the approval rights set forth in
Sections 5.7 and 14.2, the Board of Managers shall have the power on behalf and
in the name of the Company to carry out any and all of the objects and purposes
of the Company contemplated by this Agreement and to perform all acts which the
Board of Managers may deem necessary or advisable in connection therewith,
including the following:
 
(i) authorize any Distribution contemplated by clauses (x) and (y) of
Section 4.1(b);
 
(ii) appoint or remove the Chairman, President and Secretary in accordance with
Section 6.3(b), subject to the rights of the Valero Managers and the Darling
Managers, as applicable, and appoint or remove any other Officers or any
employees of the Company or any officers or employees of any Subsidiary of the
Company;
 
(iii) make changes to the then-applicable budget contained in the Business Plan
less than ten percent for any line item individually and less than ten percent
in the aggregate;
 
(iv) enter into, terminate or modify any contract(s) or commitment(s) affecting
the Company or any of its Subsidiaries if the amount of annual aggregate
receipts or expenditures contemplated in such contract or commitment is less
than or equal to ten percent in the aggregate of the Company’s then-applicable
budget for revenues or expenses (as applicable) contained in the Business Plan;
 

 
41

--------------------------------------------------------------------------------

 

(v) make, or commit to make, capital expenditures in any Fiscal Year reflected
in the budget contained in the Business Plan or the Project Execution Plan;
 
(vi) make immaterial modifications to the Business Plan that are necessary for
the continued operation of the Business;
 
(vii) make immaterial modifications to the Project Execution Plan in furtherance
of completion of the Facility as contemplated as of the date hereof; and
 
(viii) take such actions, including delegation or exercise of authority, as set
forth in the Operations Agreement.
 
Notwithstanding any authority granted in this Section 6.1(b), the Board of
Managers shall have no authority to act as to matters reserved for Members under
Section 5.7.
 
(c) Composition of the Board of Managers.
 
(i) The number of Managers shall initially be four, subject to an automatic
increase to five or six Managers, as the case may be, in the event either the
Darling Member or the Valero Member is entitled to designate an aggregate of
three or four Managers pursuant to Section 5.2(b).  The Managers shall be
elected at the annual meeting called pursuant to Section 5.6(a) or at any
special meeting called pursuant to Section 5.6(b) for the purpose of electing
Managers.  Each Darling Manager and each Valero Manager shall be entitled to
cast one vote with respect to each matter brought before the Board of Managers
(or any committee thereof) for approval.  Each Manager elected shall hold office
until a successor is duly elected and qualified or until his or her earlier
death, resignation, or removal as provided in this Agreement.
 
(ii) Any Manager of the Company may resign at any time by giving written notice
to the President or the Secretary and to the Darling Member and the Valero
Member.  The resignation of any Manager shall take effect upon receipt of notice
thereof or at such later time as shall be specified in such notice, and, unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.
 
(iii) The initial Managers designated by the Valero Member shall be George
Stutzmann and Ralph Phillip, and the initial Managers designated by the Darling
Member shall be Randy Stuewe and John Muse.
 
(d) Meetings of the Board of Managers.  Regular meetings of the Board of
Managers may be held at such place, within or without the State of Delaware, as
shall from time to time be determined by the Board of Managers.  Special
meetings of the Board of Managers may be called by or at the request of (i) any
Darling Manager, (ii) any Valero Manager or (iii) the President and in any event
shall be called by the President upon the written request of at least a majority
of the Managers.  Notice of each such meeting shall be mailed to each Manager,
addressed to such Manager at his or her residence or usual place of business, at
least two Business Days before the date on which the meeting is to be held, or
shall be sent to such Manager at such place by telecopier or other form of
electronic transmittal customarily used for
 

 
42

--------------------------------------------------------------------------------

 

communication between the Company and such Manager that permits retention of an
electronic copy of such notice and verification of receipt, or delivered
personally, not later than two Business Days (or, in the case of meetings held
by telephone, one Business Day) before the day on which such meeting is to be
held.  Each such notice shall state the time and place of the meeting and, in
the case of a special meeting, the purposes thereof.  A written waiver of
notice, signed by the Manager or Managers entitled to such notice, whether
before or after the time stated therein, shall be deemed equivalent to notice.
 
(i) Unless otherwise required by Applicable Law or this Agreement, the presence
in person or by proxy of Managers constituting a majority of the number of
Manager positions then authorized hereunder (i.e., as if all of the Manager
positions had been filled) shall be necessary to constitute a quorum for the
transaction of business.  In the absence of a quorum, a majority of the Managers
present may adjourn the meeting from time to time until a quorum shall be
present.  Notice of any adjourned meeting need not be given.  At all meetings of
Managers, a quorum being present, all matters shall be decided by the
affirmative vote of the Managers constituting a majority of the number of
Manager positions then authorized hereunder (i.e., as if all of the Manager
positions had been filled) except as otherwise required by Applicable Law or by
this Agreement.  If a quorum does not exist solely due to the refusal or
unwillingness of any Darling Manager or Valero Manager to be present at the
applicable meeting and such meeting is adjourned until a later date, then
following the failure of any of such Member’s designated Managers to appear at
such adjourned meeting the other Member may thereafter initiate the deadlock
procedures set forth in Section 5.8.
 
(ii) Any Manager or any member of a committee of the Board of Managers who is
present at a meeting shall be conclusively presumed to have waived notice of
such meeting except when such member attends for the express purpose of
objecting at the beginning of the meeting to the transaction of any business
because the meeting is not lawfully called or convened.  Such member shall be
conclusively presumed to have assented to any action taken unless his or her
dissent shall be entered in the minutes of the meeting or unless his or her
written dissent to such action shall be filed with the person acting as the
secretary of the meeting before the adjournment thereof or shall be forwarded by
registered mail to the Secretary of the Company immediately after the
adjournment of the meeting.  Such right to dissent shall not apply to any member
who voted in favor of such action.
 
(iii) Members of the Board of Managers and any committee thereof may participate
in and act at any meeting of Managers or committee through the use of a
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in
the meeting pursuant to this Section 6.1(d) shall constitute presence in person
at the meeting.
 
(iv) Unless otherwise restricted by this Agreement or the Delaware Act, any
action required or permitted to be taken at any meeting of the Board of
Managers, or of any committee thereof, may be taken without a meeting if the
entire Board of Managers or committee thereof, as the case may be, consents
thereto in writing, and the
 

 
43

--------------------------------------------------------------------------------

 

writing or writings are filed with the minutes of proceedings of the Board of
Managers or such committee.
 
(v) Each Manager entitled to vote at a meeting of the Board of Managers or any
committee thereof or to express consent or dissent to any action in writing
without a meeting may authorize another person to act for such Manager by
written proxy executed by such Manager and setting forth the date of execution,
but no such proxy shall be voted or acted upon after one year from its date,
unless the proxy provides for a longer period.  At each meeting of the Board of
Managers or any committee thereof, and before any voting commences, all proxies
filed at or before the meeting shall be submitted to and examined by the
Secretary or a person designated by the Secretary, and no votes may be submitted
under a proxy that has been found to be invalid or irregular after the Manager
giving such proxy has had a reasonable opportunity to cure any defect.
 
(vi) The minutes of each meeting of the Board of Managers or any committee
thereof shall include the names of all persons present and any determination
made by the Managers thereat.  The minutes of each such meeting shall be deemed
to be correct as and when approved by the applicable Managers.  The minutes of
each meeting shall be voted upon for approval by the Managers no later than at
the next succeeding meeting; provided that only the Managers who were present at
the meeting to which such minutes relate shall be entitled to vote on the
approval or correction thereof.
 
(e) Compensation of Managers.  Managers who are also Officers of the Company or
employees of any of the Members or their Affiliates shall not receive any stated
salary from the Company or any of its Subsidiaries for their services; provided
however, that nothing herein contained shall be construed to preclude any
Manager from serving the Company or any of its Subsidiaries in any other
capacity and receiving compensation therefor.  Managers who are not also
Officers of the Company or employees of any of the Members or their Affiliates
may receive a stated salary from the Company for their services as determined
from time to time by the Board of Managers.  All Managers shall be reimbursed
for any expenses related to attendance at each regular or special meeting of the
Board of Managers.
 
6.2 Committees of the Board of Managers.
 
(a) Creation of Committees.  The Board of Managers may by resolution designate
from among the Managers one or more other committees (including an audit
committee and a compensation committee), each of which shall be composed of two
or more Managers, and may designate one or more of the Managers as alternate
members of any committee, who may, subject to any limitations imposed by the
Board of Managers, replace absent or disqualified Managers at any meeting of
that committee; provided that each of the Darling Member and the Valero Member
shall have the right to appoint one of the Darling Managers and one of the
Valero Managers, respectively, to any committee established by the Board of
Managers; provided, however, that if the Darling Member or the Valero Member
owns Units constituting less than 50% of the Units held by all of the Members,
then the other Member owning greater than 50% of the Units held by all of the
Members shall be entitled to appoint an additional member to the such committee;
provided further that if the Darling Member or the
 

 
44

--------------------------------------------------------------------------------

 

Valero Member owns Units constituting less than 5% of the Units held by all of
the Members, then such Member shall no longer have the right to appoint a member
of such committee (and any committee member previously appointed by such Member
may be removed by the other Member).  Any such committee, solely to the extent
provided in the resolution establishing such committee, shall have and may
exercise all of the authority of the Board of Managers, subject to the
limitations set forth in the Delaware Act, in this Agreement and in the
resolutions establishing such committee.  Any members thereof may be removed, or
any authority granted thereto may be revoked, at any time for any or no reason
by a majority of the Board of Managers in its sole discretion; provided that no
Darling Manager or appointee or Valero Manager or appointee may be removed from
any such committee without the prior written consent of the Darling Member or
the Valero Member, as applicable (other than in connection with the dissolution
of such committee by the Board of Managers or as otherwise expressly provided
above).  Each such committee may fix its own rules of procedure and shall hold
its meetings as provided by such rules, except as may otherwise be provided in
this Agreement or by a resolution of the Board of Managers designating such
committee or thereafter adopted by the Board of Managers.
 
(b) Compliance with Agreement.  Notwithstanding anything to the contrary in this
Section 6.2, in no event shall any committee of the Board of Managers have the
authority to take any action without complying with the terms and conditions of
this Agreement as applicable to the Board of Managers.
 
6.3 Officers.
 
(a) General.  The officers of the Company (the “Officers”) shall consist of a
Chairman of the Board of Managers (the “Chairman”), a President (the
“President”), a Secretary (the “Secretary”), the Commercial Manager
(the “Commercial Manager”) and the Complex Manager (the “Complex Manager”), and
may, at the discretion of the Board of Managers, also consist of one or more
other Officers and assistant Officers as may be deemed necessary or desirable by
the Board of Managers.  One person may hold, and perform the duties of, any two
or more of such offices; provided, however, that one person may not hold, or
perform the duties of, the offices of Commercial Manager and Complex
Manager.  Unless otherwise approved by the Board of Managers, the Chairman and
President shall be the same person.  Compensation of Officers shall be fixed by
the Board of Managers or a duly authorized committee thereof.  Any Officer may
be removed, with or without cause, at any time by the Board of Managers (subject
to Section 5.7 and any contractual rights that such Officer may have); provided,
however, the Chairman, the President and the Secretary may only be removed by
the Valero Managers, on one hand, or the Darling Managers, on the other,
entitled to appoint such applicable Officer at the time of such removal.  In
their discretion, the Managers may choose not to fill any office for any period
as they may deem advisable.  No Officer need be a Manager.  Officers shall have
such powers and duties as may be specified by, or in accordance with,
resolutions adopted by the Board of Managers; provided, however, the Officers of
the Company shall not have any authority to act as to matters reserved for
Members under Section 5.7 including, without limitation, with respect to matters
pertaining to the Subsidiaries of the Company.  Each Officer shall have the
duties and responsibilities attributable to his or her office as set forth
below:
 

 
45

--------------------------------------------------------------------------------

 

(b) Appointment of Chairman, President and Secretary.  The term of appointment
for each Chairman, President and Secretary, and any replacement thereof, shall
be for a period of 12 months in the aggregate.  The Valero Managers, on one
hand, and the Darling Managers, on the other, shall have the right to appoint
the Chairman, President and Secretary in alternating 12-month periods; provided
that the Valero Managers or the Darling Managers, as the case may be, entitled
to appoint the Chairman and President for the applicable 12-month period shall
not be entitled to appoint the Secretary with respect to such 12-month
period.  With respect to the initial 12-month period following the execution
hereof, the Valero Managers shall be entitled to appoint the Chairman and
President, and the Darling Managers shall be entitled to appoint the
Secretary.  Notwithstanding the foregoing, in the event that any Member holds
Units representing 75% or more of the Units held by all of the Members, the
Managers elected by such Member shall be entitled to appoint the Chairman,
President and Secretary.
 
(c) Removal and Replacement of Chairman, President and Secretary.  Each of the
Chairman, President and Secretary shall be removed as an Officer only upon the
written request of the Managers entitled to appoint such Officer during the
applicable 12-month period (or automatically at the time such Managers no longer
have the right to appoint such Officer) and under no other circumstances.  In
the event any of the Chairman, President or Secretary ceases to serve as an
Officer during his or her term of office, the resulting vacancy shall be filled
for the remainder of such term by a person designated by the Managers then
entitled to appoint such Officer.
 
(d) Appointment, Removal and Replacement of Subsidiary Chairman, President and
Secretary.  Notwithstanding any provision in this Agreement to the contrary, the
chairman, president and secretary (or persons holding similar offices) of any
Subsidiary of the Company shall be appointed, removed and replaced only by and
with the approval of the Valero Managers or the Darling Managers, as the case
may be, entitled to appoint the person of like position of the Company (i.e.,
Chairman, President or Secretary) with respect to such period.
 
(e) Chairman of the Board.  The Chairman shall be a member of the Board of
Managers and shall preside at all meetings of the Board of Managers or the
Members, and the Chairman shall have such other powers and perform such other
duties as may be specifically assigned to him or her from time to time by the
Board of Managers or as may be provided in this Agreement.
 
(f) President.  The President shall be a senior executive officer of the Company
and a member of the Board of Managers, and shall have the powers and perform the
duties incident to such positions.  Subject to the power of the Board of
Managers and the approval rights of the Members pursuant to Section 5.7, the
President shall have the general and active charge of the entire business and
affairs of the Company, shall be its chief executive officer and shall see that
all orders and resolutions of the Board of Managers are carried into
effect.  The President shall execute bonds, mortgages and other contracts
requiring a seal, under the seal of the Company, except where required or
permitted by Applicable Law to be otherwise signed and executed and except where
the signing and execution thereof shall be expressly delegated by the Board of
Managers to some other Officer or agent of the Company.  The President shall
report to the Board of Managers and shall have such other powers and perform
such other duties as may be specifically assigned to him or her from time to
time by the Board of
 

 
46

--------------------------------------------------------------------------------

 

Managers or as may be provided in this Agreement.  At the request of the Board
of Managers, the President shall attend meetings of the Board of Managers, but
shall not be entitled to cast a vote on any matter discussed thereat (other than
in such person’s capacity as a member of the Board of Managers).
 
(g) Commercial Manager.  The Commercial Manager shall be an employee of Valero
Services, Inc. (or an Affiliate thereof) and, subject to the power of the Board
of Managers and the approval rights of the Members pursuant to Section 5.7, the
Commercial Manager shall have the general and active charge of purchasing the
feedstock with respect to the operations of the Business, and shall see that all
orders and resolutions of the Board of Managers with respect thereto are carried
into effect.  Except as otherwise directed by the Board of Managers, the
Commercial Manager shall report to the President and shall have such other
powers and perform such other duties as may be specifically assigned to him or
her from time to time by the President or the Board of Managers or as may be
provided in this Agreement or the Operations Agreement.  At the request of the
Board of Managers, the Commercial Manager shall attend meetings of the Board of
Managers, but shall not be entitled to cast a vote on any matter discussed
thereat.
 
(h) Complex Manager.  The Complex Manager shall be an employee of Valero
Services, Inc. (or an Affiliate thereof) and, subject to the power of the Board
of Managers and the approval rights of the Members pursuant to Section 5.7, the
Complex Manager shall have the general and active charge of the operations of
the Facility, and shall see that all orders and resolutions of the Board of
Managers with respect thereto are carried into effect.  Except as otherwise
directed by the Board of Managers, the Complex Manager shall report to the
President and shall have such other powers and perform such other duties as may
be specifically assigned to him or her from time to time by the President or the
Board of Managers or as may be provided in this Agreement or the Operations
Agreement.  At the request of the Board of Managers, the Complex Manager shall
attend meetings of the Board of Managers, but shall not be entitled to cast a
vote on any matter discussed thereat.
 
(i) Secretary.  The Secretary shall be a member of the Board of Managers and, if
present, shall act as secretary, or designate a person to act as secretary, at
all meetings of the Board of Managers and of the Members and keep the minutes
thereof in a book or books to be provided for that purpose.  The secretary of a
meeting need not be a Manager nor need be the same person for each meeting.  The
Secretary shall, as soon as possible after a meeting, but in any event not to
exceed two weeks, circulate copies of such minutes to each Manager or Member, as
the case may be.  The Secretary shall see that all notices required to be given
by the Company are duly given and served.  The Secretary shall have charge of
the records of Units in the Company and shall see that all reports, statements
and other documents required by Applicable Law are properly kept and filed and
properly set forth on Schedule A hereto.  In general, the Secretary shall
perform all the duties incident to the office of Secretary and such other duties
as from time to time may be assigned to the Secretary by the Board of Managers.
 
(j) Other Officers.  Officers, if any, other than those whose duties are
provided for in this Agreement, shall have such authority and perform such
duties as may from time to time be prescribed by resolution of the Board of
Managers.
 

 
47

--------------------------------------------------------------------------------

 

(k) Compensation of Officers.  No Member Officer shall receive any stated salary
from the Company or any of its Subsidiaries for his or her services as an
Officer unless approved in writing by the Valero Member and the Darling Member.
 
6.4 Further Delegation of Authority.  Subject to Section 5.7, the Board of
Managers may, from time to time, delegate to any Person (including any Officer
of the Company or any Manager) such authority and powers to act on behalf of the
Company as it shall deem advisable in its sole discretion.  Any delegation
pursuant to this Section 6.4 may be revoked at any time and for any reason or no
reason by the Board of Managers in its sole discretion.
 
6.5 Fiduciary Duties.  Subject to, and as limited by the provisions of this
Agreement, the Managers and the Member Officers, in the performance of their
duties as such, shall owe to the Company and the Members only such fiduciary
duties as are required by the Delaware Act.  The provisions of this Agreement,
to the extent that they expand or limit the duties (including fiduciary duties)
and liabilities of a Manager or Member Officer, as compared to those that are
set forth in the Delaware Act or otherwise existing at law or in equity, are
agreed by the Members to supersede such duties and liabilities of such Manager
or Member Officer.
 
6.6 Performance of Duties; Liability of Managers and Officers.  Without limiting
Section 12.2, in performing his or her duties, each of the Managers, the
Independent Manager and the Officers shall be entitled to rely in good faith on
the provisions of this Agreement and on information, opinions, reports, or
statements (including financial statements and information, opinions, reports or
statements as to the value or amount of the assets, liabilities, profits or
losses of the Company or any facts pertinent to the existence and amount of
assets from which Distributions to Members might properly be paid), of the
following other Persons or groups:  (i) one or more Officers or employees of the
Company; (ii) any attorney, independent accountant, or other Person employed or
engaged by the Company; or (iii) any other Person who has been selected with
reasonable care by or on behalf of the Company, in each case as to matters which
such relying Person reasonably believes to be within such other Person’s
professional or expert competence.  The preceding sentence shall in no way limit
any Person’s right to rely on information to the extent provided in
Section 18-406 of the Delaware Act.  No individual who is a Manager, the
Independent Manager or an Officer of the Company, or any combination of the
foregoing, shall be personally liable under any judgment of a court, or in any
other manner, for any debt, obligation, or liability of the Company, whether
that liability or obligation arises in contract, tort, or otherwise, solely by
reason of being a Manager, the Independent Manager or an Officer of the Company
or any combination of the foregoing.  To the fullest extent permitted by the
Delaware Act or the Delaware General Corporation Law, as the same may be amended
from time to time, as if it were applicable to the Company, with respect to the
liability of a director of a corporation incorporated under the laws of the
State of Delaware to such corporation or its stockholders, a Manager, the
Independent Manager or a Member Officer shall not be liable to the Company or
its Members for monetary damages for a breach of fiduciary duty as a Manager,
the Independent Manager or an Officer.
 
6.7 Interested Party Transactions.
 
(a) Contracts Permitted.  Neither the Company nor any of its Subsidiaries shall
enter into any transaction (or amend, waive or otherwise revise any term of any
previously
 

 
48

--------------------------------------------------------------------------------

 

approved agreement, including, without limitation, the Raw Material Supply
Agreement and each Valero Agreement) with any Member of the Company or any
Affiliate thereof, or any member of the Family Group of an executive officer of
such Member, or any Affiliate of any member of the Family Group of an executive
officer of such Member, unless such transaction (x) has been approved in writing
by a Supermajority Interest and (y) is on terms and conditions not less
favorable to the Company or such Subsidiary than those which would be obtained
in a comparable arm’s-length transaction with a Person that is not so related to
the Company or an Affiliate of a Member.  This Section 6.7(a) shall not apply
to:
 
(i) the performance by the Company and its Subsidiaries of its obligations
under, or the making payments as contemplated by, the Raw Material Supply
Agreement and the Valero Agreements;
 
(ii) transactions between the Company or any of its Subsidiaries and any
employee of the Company or any of its Subsidiaries that are approved by (A) a
majority of the Board of Managers, (B) at least one Darling Manager and (C) at
least one Valero Manager;
 
(iii) the payment of reasonable Managers’ fees (other than to employee Managers)
and the provision of customary indemnification to Managers and Officers of the
Company and its Subsidiaries; or
 
(iv) any transaction between the Company and any of its wholly-owned
Subsidiaries or between any of the Company’s wholly-owned Subsidiaries.
 
(b) Quorum.  Interested Managers may be counted in determining the presence of a
quorum at a meeting of the Board of Managers or of a committee that authorizes
the contract or transaction.
 
(c) Existing Arrangements.  The Members acknowledge that (i) the Company and
Darling Parent have entered or will enter into the Raw Material Supply
Agreement, which provides, among other things, for the payment of fees and
certain expenses to Darling Parent and (ii) the Company and Valero Parent and/or
an Affiliate thereof have entered or will enter into the Valero Agreements,
which provide, among other things, for the payment of management services fees
and certain expenses to Valero Parent and/or an Affiliate thereof.  Each Member
consents to such agreements and the performance by the Company and its
Subsidiaries of their obligations thereunder.
 
6.8 Adverse Matters.  Notwithstanding anything to the contrary in this
Agreement, the Members hereby agree that with respect to any dispute, claim,
litigation, arbitration, mediation or similar adverse action or proceeding
between or involving the Company or any of its Subsidiaries, on the one hand,
and any Member or any Affiliate of any Member, on the other hand, the Company
shall act at the direction of a majority of the Board of Managers excluding for
such purpose all Managers nominated by or otherwise Affiliated with such Member
or its Affiliate.
 

 
49

--------------------------------------------------------------------------------

 



ARTICLE VII
TAX MATTERS
 
7.1 Preparation of Tax Returns.  The Tax Matters Partner shall arrange for the
preparation and timely filing of all returns required to be filed by the
Company.  Each Member will upon request supply to the Tax Matters Partner all
pertinent information in its possession relating to the operations of the
Company necessary to enable the Company’s returns to be prepared and
filed.  Additionally, the Tax Matters Partner shall provide all Members their
applicable Form 1065, Schedule K-1 information no later than 90 days after the
end of the Fiscal Year, and estimated tax information no later than 15 days
prior to each Member’s due date for making the applicable estimate tax payment.
 
7.2 Tax Elections.  Except as provided in Section 7.3(a) (relating to the tax
classification of the Company), the Board of Managers may make, or not make, in
its sole and absolute discretion, any tax election provided under the Code, or
any provision of state, local or foreign tax law.  All decisions and other
matters concerning the computation and allocation of items of income, gain,
loss, deduction and credits among the Members, and accounting procedures not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Board of Managers.  Any determination made pursuant to this
Section 7.2 by the Board of Managers shall be conclusive and binding on all
Members.
 
7.3 Tax Classification of the Company.  It is intended that the Company be
classified as a partnership for United States Federal income tax purposes.
 
(a) Certain Tax Elections.  The Company shall not file any election pursuant to
Regulations Section 301.7701-3(c) to be treated as an entity other than a
partnership.  The Company shall not elect, pursuant to Section 761(a) of the
Code, to be excluded from the provisions of subchapter K of the Code.
 
(b) Publicly Traded Partnerships.  To ensure that interests in the Company are
not traded on an established securities market within the meaning of Regulations
Section 1.7704-1(b) or readily tradable on a secondary market or the substantial
equivalent thereof within the meaning of Regulations Section 1.7704-1(c),
notwithstanding anything to the contrary in this Agreement:
 
(i) the Company shall not participate in the establishment of a market or the
inclusion of its interests thereon; and
 
(ii) the Company shall not recognize any Transfer made on any market by:
 
(A) redeeming the Transferor Member (in the case of a redemption or repurchase
by the Company); or
 
(B) admitting the Transferee as a Member or otherwise recognizing any rights of
the Transferee, such as a right of the Transferee to receive Company
distributions (directly or indirectly) or to acquire an interest in the capital
or profits of the Company.
 

 
50

--------------------------------------------------------------------------------

 



7.4 Tax Controversies.  The Valero Member is hereby designated the Tax Matters
Partner and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith.  Each Member agrees to cooperate with the Company and to
do or refrain from doing any or all things reasonably requested by the Company
with respect to the conduct of such proceedings.  The Tax Matters Partners shall
keep all Members reasonably informed of the progress of any examinations, audits
or other proceedings.  The Tax Matters Partner shall give all Members written
notice no less than 15 days prior to taking any action under Sections 6222
through 6232 of the Code, except and to the extent that any action is left to
the determination of an individual Member under such sections.  If any Member
objects in writing to the taking of any such action within ten days of which
such notice is given, the Tax Matters Partner agrees to consult with such
objecting Member on such proposed action.  If the Tax Matters Partner and any
objecting Members remain in disagreement on the taking of any such action after
such consultation, the Tax Matters Partner shall take the action that is
recommended by the Board of Managers.  Notwithstanding anything to the contrary
in this Article VII, the Tax Matters Partner shall at all times act at the
lawful direction of the Board of Managers.
 
ARTICLE VIII
TRANSFER OF UNITS; SUBSTITUTE MEMBERS
 
8.1 Restrictions on Transfers of Units.
 
(a) No Member, nor any Permitted Transferee of any such Member, shall Transfer
any interest in its Units, directly or indirectly, except the Transfer of all,
but not less than all, of its Units (i) to a Permitted Transferee or (ii) as
permitted or required by Article XI.
 
(b) The restrictions set forth in this Section 8.1 shall not apply with respect
to any Transfer (i) of all, but not less than all, of the Units held by the
Valero Member to Valero Parent or any direct or indirect wholly-owned Subsidiary
of Valero Parent, (ii) of all, but not less than all, of the Units held by the
Darling Member to Darling Parent or any direct or indirect wholly-owned
Subsidiary of Darling Parent, (iii) indirectly by the Darling Member pursuant to
a merger or consolidation of Darling Parent with or into another Person or
indirectly by the Valero Member pursuant to a merger or consolidation of Valero
Parent with or into another Person, (iv) of all, but not less than all, of the
Units held by the Valero Member in connection with the acquisition of, and
directly or indirectly to the acquirer of, the St. Charles Refinery; provided
that the Valero Member must require such acquirer to expressly assume the
obligations of the Valero Member or its applicable Affiliate under the Services
and Utilities Supply Agreement, the Lease Agreement, and if required pursuant to
the terms of the Product Offtake Agreement, the Product Offtake Agreement, as a
condition to the closing of such acquisition, (v) by any Member in the case of a
Transfer required under Applicable Law (provided that a Transfer by operation of
law (including by merger, consolidation or similar transaction) shall not be
permitted except as provided under clause (iii) above), (vi) by any Member to
secure institutional indebtedness or (vii) in all other cases, with the prior
written consent of a Supermajority Interest (Persons described in clauses (i) -
(vii) of this Section 8.1(b) being such Member’s “Permitted Transferees”);
provided that, in the case of a Transfer to a Permitted Transferee, the
restrictions
 

 
51

--------------------------------------------------------------------------------

 

contained in this Section 8.1 shall continue to be applicable to the Units after
any such Transfer; provided, further, that any such Transferee shall have agreed
in writing to be bound by the provisions of this Agreement affecting the Units
so Transferred and the holder thereof.
 
(c) It is the intent of the Members that, unless and until such Units are
Transferred pursuant to Article XI or clause (iii) or (iv) of Section 8.1(b),
all of the Units issued to the Valero Member will be owned, beneficially and of
record, by Valero Parent or a direct or indirect wholly-owned Subsidiary thereof
and that all of the Units issued to the Darling Member will be owned,
beneficially and of record, by Darling Parent or a direct or indirect
wholly-owned Subsidiary thereof.  Notwithstanding the foregoing, the provisions
of this Agreement shall not be avoided by any Member through the disposition by
a Person of any interest in its Subsidiary owning, directly or indirectly, the
Units.  Further, except for any transactions permitted by clause (iii) or
(iv) of Section 8.1(b) or Article XI, any transaction resulting in the Units
being held by a Person that is not then a direct or indirect wholly-owned
Subsidiary of Valero Parent or Darling Parent shall be deemed a material breach
of this Agreement by the Member that held such Units prior to such transaction
and such Person acquiring such Units shall be deemed an Unadmitted Assignee for
purposes of this Agreement.  In no event shall any Member Transfer any rights or
obligations derived from any Unit(s), it being the intention of the Members that
any Unit may be Transferred only as a whole with all attendant voting, consent
and economic rights.
 
8.2 Void Transfers.  Any Transfer by any Member of any Units or other interest
in the Company in contravention of this Agreement shall be void and ineffectual
and shall not bind or be recognized by the Company or any other party.  In the
event of any Transfer in contravention of this Agreement, the purported
Transferee shall be an Unadmitted Assignee as contemplated in Section 3.5(b).
 
8.3 Substituted Member.
 
(a) An assignee of any Units or other interest in the Company (or any portion
thereof), in accordance with the provisions of this Article VIII, shall become a
Substituted Member entitled to all the rights of a Member with respect to such
assigned interest if and only if (i) the assignor gives the assignee such right,
(ii) a Supermajority Interest has granted its prior written consent to such
assignment and substitution, which consent may be withheld in the sole
discretion of the Members, and (iii) the assignee has agreed in writing to be
bound by the provisions of this Agreement.  Notwithstanding clause (ii) above,
(x) any Permitted Transferee pursuant to clauses (i)-(iv) of Section 8.1(b) or
any Transferee of Units as permitted or required by Article XI (other than in
connection with a Terminating Event pursuant to Section 11.4) shall become a
Substituted Member entitled to all the rights of a Member with respect to the
assigned Units or other interest in the Company without the consent of the Board
of Managers or the Members and (y) any Permitted Transferee pursuant to clauses
(v)-(vii) of Section 8.1(b) shall become a Substituted Member entitled to all
the rights of a Member with respect to the assigned Units or other interest in
the Company with the consent of a Supermajority Interest, which consent shall
not be unreasonably withheld.
 
(b) The Company shall be entitled to treat the record owner of any Units or
other interest in the Company as the absolute owner thereof and shall incur no
liability for distributions of cash or other property made in good faith to such
owner until such time as a
 

 
52

--------------------------------------------------------------------------------

 

written assignment of such Units, which assignment is consented to as required
by and is permitted pursuant to the terms and conditions of this Article VIII,
has been received by and has been recorded on the books of the Company.
 
(c) Upon the admission of a Substituted Member, Schedule A shall be amended to
reflect the name, address and Units and other interests in the Company of such
Substituted Member and to eliminate the name and address of and other
information relating to the assigning Member with regard to the assigned Units
and other interests in the Company.
 
(d) Notwithstanding anything to the contrary in this Agreement and unless
consented to in writing by a Supermajority Interest (which consent shall not be
unreasonably withheld), any Member effectuating a Transfer of its Units, whether
or not permitted hereunder, shall remain liable under this Agreement with
respect to all of the obligations and responsibilities of a Member related to
the Units so Transferred (including the obligation to make Required Additional
Capital Contributions).
 
8.4 Effect of Assignment.  Following an assignment of an interest that is
permitted under this Article VIII, the Transferee of such interest shall be
treated as having made all of the Capital Contributions in respect of, and
received all of the distributions received in respect of, such interest, shall
succeed to the Capital Account associated with such interest and shall receive
allocations and distributions under Article IV and Article X in respect of such
interest as if such Transferee were a Member.
 
8.5 Additional Transfer Restrictions.
 
(a) Notwithstanding any other provisions of this Article VIII, no Transfer of
Units or any other interest in the Company may be made unless in the opinion of
counsel (who may be counsel for the Company), satisfactory in form and substance
to the Board of Managers and counsel for the Company (which opinion may be
waived, in whole or in part, at the discretion of the Board of Managers), such
Transfer would not (i) violate any federal securities laws or any state
securities or “blue sky” laws (including any investor suitability standards)
applicable to the Company or the interest to be Transferred or any applicable
federal or state competition laws, (ii) cause the Company to be required to
register as an “investment company” under the Investment Company Act of 1940, as
amended, or (iii) cause the Company to be deemed to be a publicly traded
partnership as such term is defined in Section 7704(b) of the Code.
 
(b) The Company may require any Transferee of Units to make representations and
warranties to the Company in form satisfactory to the Company, regarding any
matters deemed necessary or appropriate for compliance with applicable federal
or state law or regulation, as a condition to permitting the associated
Transfer.
 
8.6 Legend.  All certificated Units will bear the following legend:
 
“THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED [DATE OF
ISSUANCE] AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE
 

 
53

--------------------------------------------------------------------------------

 

SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION UNDER THE
ACT OR STATE ACTS OR AN EXEMPTION THEREFROM.  THE TRANSFER OF THE UNITS
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN A
LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF JANUARY 21, 2011, AS AMENDED
AND MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND
AMONG CERTAIN INVESTORS.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
 
8.7 Transfer Fees and Expenses.  The Transferor and Transferee of any Units or
other interest in the Company shall be jointly and severally obligated to
reimburse the Company for all reasonable expenses (including attorneys’ fees and
expenses) of any Transfer or proposed Transfer, whether or not consummated.
 
8.8 Date of Effectiveness.  Any Transfer and any related admission of a Person
as a Member in compliance with this Article VIII shall be deemed effective on
such date that the Transferee or successor in interest complies in full with the
requirements of this Agreement.
 
ARTICLE IX
PREEMPTIVE RIGHTS
 
9.1 Preemptive Rights.
 
(a) In the event that, at any time, the Company or any of its Subsidiaries shall
decide to undertake an issuance of New Securities, the Company shall deliver to
each Member written notice of the Company’s decision, describing the amount,
type and terms of such New Securities (including the exercise price and
expiration date thereof in the case of any New Securities in whole or in part in
the form of options or warrants), the purchase price per New Security (the “New
Securities Price”) to be paid by the purchasers of such New Securities and the
other terms upon which the Company has decided to issue the New Securities
including the expected closing date of such issuance, which will in no event be
more than 60 days or less than 30 days after the date upon which such notice is
given (the “Preemptive Notice”).
 
(b) Each such Member shall have 30 days from the date on which it receives the
Preemptive Notice to agree by written notice to the Company (a “Preemptive
Exercise Notice”) to purchase up to its pro-rata share of such New Securities at
the New Securities Price and upon the general terms specified in the Preemptive
Notice and stating in such Preemptive Exercise Notice the maximum quantity of
New Securities to be purchased by such Member (including the maximum quantity of
New Securities such Member would purchase in the event that another Member does
not elect to purchase the full amount of its pro-rata share); provided that if
the New Securities Price includes any non-cash consideration, each such Member
shall
 

 
54

--------------------------------------------------------------------------------

 

have the option to pay cash in lieu of any such non-cash component equal to its
Fair Market Value.  In the event that any Member shall for any reason fail or
refuse to give such written notice to the Company within such 30-day period,
such Member shall, for all purposes of this Section 9.1, be deemed to have
refused (in that particular instance only) to purchase any of such New
Securities and to have waived (in that particular instance only) all of its
rights under this Section 9.1 to purchase any of such New Securities.
 
(c) For purposes of this Section 9.1, a Member’s “pro-rata share” means, at any
time, the quotient obtained by dividing the number of Units held by such Member
at such time by the aggregate number of Units held by all Members at such time
(expressly excluding any Units held by any Unadmitted Assignee).
 
(d) In the event that any Members do not elect to purchase all of their
respective pro-rata shares, the New Securities which were available for purchase
by such non-electing Members (the “Excess New Securities”) shall automatically
be deemed to be accepted for purchase by the Members who indicated in their
Preemptive Exercise Notices a desire to participate in the purchase of New
Securities in excess of their pro-rata share.  Unless otherwise agreed by all
such Members participating in the purchase, each Member who indicated a desire
to purchase more than its pro-rata share shall purchase a number of Excess New
Securities equal to the lesser of (i) the number of Excess New Securities
indicated in such Member’s Preemptive Exercise Notice, if any, and (ii) such
Member’s pro-rata share of the Excess New Securities (expressly excluding for
purposes of such calculation any Units held by Members not electing to purchase
New Securities or Excess New Securities and any Units held by any Unadmitted
Assignee).
 
(e) In the event and to the extent that, subsequent to the procedure set forth
in Sections 9.1(a)-(d), any New Securities to be issued by the Company or its
Subsidiary, as applicable, are not subject to an agreement by and between the
Company and any Member(s) to purchase all of such New Securities, the Company
shall be free to issue such New Securities to any Person, provided that (i) the
price per New Security at which such New Securities are being issued to and
purchased by such Person is not less than the New Securities Price and (ii) the
other terms and conditions pursuant to which such Person purchases such New
Securities are substantially equivalent to the terms set forth in the Preemptive
Notice.  Any New Securities not issued or sold within 180 days after the date of
the Preemptive Notice shall again be subject to the provisions of this
Section 9.1.
 
9.2 Hart-Scott-Rodino.  In the event the Hart-Scott-Rodino Antitrust
Improvements Act of l976, as amended, and the rules and regulations promulgated
thereunder (the “HSR Act”), are applicable to any Member, the purchase of any
New Securities shall not be consummated until such time as the applicable
waiting periods (and extensions thereof) under the HSR Act have expired or
otherwise been terminated with respect to each such Member and any time periods
set forth in this Agreement for such consummation shall be extended accordingly.
 

 
55

--------------------------------------------------------------------------------

 



ARTICLE X
DISSOLUTION AND LIQUIDATION
 
10.1 Dissolution.  The Company shall not be dissolved by the admission of
Additional Members or Substituted Members.  Subject to Section 14.2, the Company
shall dissolve, and its affairs shall be wound up upon the first of the
following to occur:
 
(a) by either the Darling Member or the Valero Member, for any reason, by
written notice to the other Member at any time prior to the Commitment Date;
 
(b) the affirmative vote of the Board of Managers together with the consent of
the Members holding Units representing 90% of the Units held by all of the
Members (expressly excluding any Units held by Unadmitted Assignees);
 
(c) September 30, 2011 (or such other date as may be agreed upon by both
Members) in the event that the Commitment Date has not occurred;
 
(d) the sale or other disposition of substantially all of the assets of the
Company and the receipt and distribution of all the proceeds therefrom;
 
(e) upon the occurrence of an event whereby the Business is rendered inoperable
for a period of 24 consecutive months by reason of acts of God, strikes,
lockouts, unavailability of materials, failure of power, prohibitive
governmental laws or regulations, riots, insurrections, war or other reason
beyond the Company’s reasonable control; provided, however, that the Company
shall not be dissolved pursuant to this Section 10.1(e) until, in each of the
aforesaid circumstances, the Members have diligently and in good faith sought to
abate and remove the circumstances causing such inoperability; and
 
(f) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.
 
Except as otherwise set forth in this Section 10.1, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company, and the Company shall continue in existence subject to the terms
and conditions of this Agreement.
 
10.2 Liquidation and Termination.
 
(a) On the dissolution of the Company, the Board of Managers shall act as
liquidator or (in its sole discretion) may appoint one or more representatives,
Members or other Persons as liquidator(s).  The liquidators shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Delaware Act.  The costs of liquidation shall be
borne as a Company expense.  Until final distribution, the liquidators shall
continue to operate the Company with all of the power and authority of the Board
of Managers.  The steps to be accomplished by the liquidators are as follows:
 
(i) the liquidators shall pay, satisfy or discharge from Company funds all of
the debts, liabilities and obligations of the Company (including any Company
Loans or any other loans or advances that may have been made by any of the
Members to
 

 
56

--------------------------------------------------------------------------------

 

the Company (other than as Capital Contributions including Company Loans that
have been converted to a Capital Contribution pursuant to Section 3.3(b) or
3.3(c)) and all expenses incurred in liquidation) or otherwise make adequate
provision for payment and discharge thereof (including the establishment of a
cash fund for contingent liabilities in such amount and for such term as the
liquidators may reasonably determine);
 
(ii) after payment or provision for payment of all of the Company’s liabilities
has been made in accordance with Section 10.2(a)(i), a final allocation of all
items of income, gain, loss and expense shall be made in accordance with
Section 4.2, and all remaining assets of the Company shall be distributed in
accordance with Section 4.1(b); and
 
(iii) any non-cash assets (other than Owned Intellectual Property) will first be
written up or down to their Fair Market Value, thus creating Net Income or Net
Loss (if any), which shall be allocated in accordance with Section 4.2.  In
making such distributions, the liquidators shall allocate each type of asset
(e.g., cash or cash equivalents, securities or other property) among the Members
ratably based upon the aggregate amounts to be distributed with respect to the
Units held by each such holder.
 
(b) The distribution of cash or property to a Member in accordance with the
provisions of this Section 10.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
interest in the Company and all the Company’s property and constitutes a
compromise to which all Members have consented within the meaning of the
Delaware Act.  To the extent that a Member returns funds to the Company, it has
no claim against any other Member for those funds.
 
(c) Subject to Section 10.2(d), on the dissolution of the Company, any
Intellectual Property or Technology owned by the Company or any of its
Subsidiaries (“Owned Intellectual Property”) will be allocated as follows:
 
(i) Unless otherwise agreed by the Darling Member and the Valero Member in
writing, on the dissolution of the Company, any Owned Intellectual Property will
be jointly owned by the Darling Member and the Valero Member.  The Company
agrees, and agrees to cause its Subsidiaries, to assign, effective as of the
dissolution of the Company, to each of the Darling Member and the Valero Member
an undivided, one-half interest in and to all Owned Intellectual Property, free
and clear of all liens, such that the Darling Member and the Valero Member will
each have an undivided one-half ownership interest in and to the Owned
Intellectual Property.  On the dissolution of the Company, each of the Darling
Member and the Valero Member will be free to fully exploit the Owned
Intellectual Property (including to (A) make any modifications, derivative
works, enhancements or improvements of or to any Owned Intellectual Property
(“Improvements”), (B) develop, make, have made, use, offer to sell, sell,
import, export, distribute and otherwise dispose of and exploit any products or
services incorporating, based on or derived from, in whole or in part, any Owned
Intellectual Property and (C) use, practice, reproduce, perform (both internally
and publicly), display (both internally and publicly), license and exploit any
Owned Intellectual Property, and distribute copies of any copyrightable works
and works of authorship included in the
 

 
57

--------------------------------------------------------------------------------

 

Owned Intellectual Property), each to the same extent as the other, without
requiring any approval of, or any notification, reporting, accounting or payment
to, the other; provided, however, that neither the Darling Member nor the Valero
Member (y) may sell, mortgage, encumber or transfer, or grant any exclusive
rights in or to, any Owned Intellectual Property, except for a sale, mortgage,
encumbrance or transfer solely of, or grant of exclusive rights solely under,
its undivided one-half interest in and to any Owned Intellectual Property (and
not under the other’s undivided one-half interest in and to any Owned
Intellectual Property) or (z) inhibit the other’s right to freely use and
exploit any Owned Intellectual Property as co-owner.
 
(ii) As between the parties, subject to the joint ownership of any underlying
Owned Intellectual Property, (A) the Darling Member will own all right, title
and interest in and to any Improvements created, developed or conceived solely
by employees or contractors of the Darling Member (either alone or with any
third party) after the dissolution of the Company (“Darling Improvements”) and
(B) the Valero Member will own all right, title and interest in and to any
Improvements created, developed or conceived solely by employees or contractors
of the Valero Member (either alone or with any third party) after the
dissolution of the Company (“Valero Improvements”).  The Darling Member will not
have any obligation to make any Darling Improvements available to the Valero
Member, and the Valero Member will not have any obligation to make any Valero
Improvements available to the Darling Member.
 
(iii) If, after the dissolution of the Company, either the Darling Member or the
Valero Member believes that any Owned Intellectual Property is patentable, the
Darling Member or the Valero Member, as applicable, will notify the other in
writing, and the Darling Member and the Valero Member will thereafter meet or
correspond in good faith as necessary to discuss and agree upon all matters
regarding the filing and prosecution of any patent applications in or to such
Owned Intellectual Property and the subsequent maintenance, enforcement and
defense of any patents issuing thereon (including the party responsible for such
prosecution, maintenance, enforcement and defense, the jurisdictions in which
any such applications will be filed, the sharing of costs and expenses in
connection therewith and the allocation of any recovery in connection with any
such enforcement).
 
(d) The parties acknowledge and agree that, upon dissolution of the Company and
Diamond Green Diesel LLC, the Valero Parent (or an Affiliate thereof) and the
Darling Parent (or an Affiliate thereof) may be entitled to use the rights and
assets under or related to any contractual arrangements between the Company
and/or Diamond Green Diesel LLC (as the successor of Valero Services, Inc.) and
UOP, LLC developed for the benefit of the Company and/or Diamond Green Diesel
LLC pursuant to the Letter of Intent and/or this Agreement (the “UOP License”),
subject to any required third-party consents; provided, however, that if a party
uses the UOP License (the Valero Parent (or an Affiliate thereof) or the Darling
Parent (or an Affiliate thereof), as the case may be), such party shall, as a
condition to such party’s use of the UOP License, reimburse the other party for
50% of the aggregate costs and expenses incurred in connection therewith.
 

 
58

--------------------------------------------------------------------------------

 



10.3 Cancellation of Certificate.  On completion of the distribution of Company
assets as provided herein, the Company is terminated (and the Company shall not
be terminated prior to such time), and the Board of Managers (or such other
Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company.  The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 10.3 and otherwise in
accordance with the Delaware Act.
 
10.4 Reasonable Time for Winding Up.  A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 10.2 in order to minimize any
losses otherwise attendant upon such winding up.
 
10.5 Return of Capital.  The liquidators shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Members (it being
understood that any such return shall be made solely from Company assets).
 
10.6 Material Breach.  In the event that any Member materially breaches any
covenants or obligations in Article VIII or XI or Section 5.8, or intentionally
and willfully causes the Company to breach any of its material covenants or
obligations in this Agreement, and fails to cure such breach within 30 days of
receipt of written notice of such breach, then, in addition to any other
remedies that the Company or the other Members may have against such breaching
Member, such breaching Member shall become an Unadmitted Assignee as set forth
in Section 3.5(b), with no rights of reinstatement as a Member.
 
ARTICLE XI
CERTAIN AGREEMENTS
 
11.1 Approved Sale.
 
(a) At any time after the 20th anniversary of the commissioning of the Facility,
either the Darling Member or the Valero Member (the “Triggering Member”) may
deliver a notice to the other Member (the “Approved Sale Notice”) that it wishes
to effect a Company Sale or a sale of all, but not less than all, of its Units
and Equity Securities (in either case, an “Approved Sale”) in accordance with
this Section 11.1.  The Member that did not deliver the Approved Sale Notice
pursuant to the previous sentence (whether the Darling Member or the Valero
Member) shall be referred to herein as the “Non-Triggering Member”.  In the
event that an Approved Sale Notice is delivered in accordance with this
Section 11.1(a), the Non-Triggering Member shall have the right, pursuant to a
written notice (the “Approved Sale Response Notice”) to the Company and the
Triggering Member delivered within 60 days after receipt of the Approved Sale
Notice from the Triggering Member, to offer to purchase all, but not less than
all, of the outstanding Units and Equity Securities and any Company Loans held
by the Triggering Member (the “Triggering Member Sale”) at the price and on the
terms and conditions set forth in such Approved Sale Response Notice.
 

 
59

--------------------------------------------------------------------------------

 

(b) If the Non-Triggering Member makes an offer pursuant to and in accordance
with Section 11.1(a) and the Triggering Member accepts such offer within the
time period set forth in such Approved Sale Response Notice (which such time
period shall be no less than 15 days nor more than 30 days), then the Approved
Sale Response Notice shall constitute the legally binding obligation of each
Member to complete the Triggering Member Sale on the terms and conditions set
forth therein.  The form of the definitive agreements relating to such
Triggering Member Sale shall be mutually agreed upon and contain the terms and
conditions set forth in the Approved Sale Response Notice and such other
customary representations, warranties and covenants for transactions similar to
the Triggering Member Sale.  The Members shall fix a closing date, which must be
a Business Day not later than 120 days following the date of delivery of the
Approved Sale Response Notice.  If the closing date is not so fixed, then such
date shall automatically be 120 days following the date of delivery of the
Approved Sale Response Notice; provided, however, that if such date is not a
Business Day, then such date shall be the next Business Day; provided, further,
that if the consummation of the Triggering Member Sale requires the approval of
any Governmental Entity, then the closing date may be extended to the first
Business Day following the receipt of such approval.
 
(c) If the Non-Triggering Member fails to deliver, or waives its right to
deliver, the Approved Sale Response Notice as set forth in Section 11.1(a) or
the Triggering Member rejects the Non-Triggering Member’s offer as set forth in
the Approved Sale Response Notice, then the Non-Triggering Member and the Board
of Managers shall, and shall cause the Company and its management to, cooperate
in good faith with the Triggering Member to (i) prepare the Company for sale,
(ii) engage a financial advisor experienced in the industry and the sale of
similar assets to assist in the sale of the Company by drafting an offering
memorandum or similar document and soliciting indications of interest from
qualified buyers, and (iii) assist such financial advisor in conducting a sale
process designed to achieve the highest price possible by actively pursuing such
interested and qualified buyers.  The Members and the Board of Managers shall
cause the Company to provide reasonable access to Company management and
facilities and the Company’s books and records and outside auditors for the
purpose of (x) providing requested information to the Triggering Member and any
financial advisor engaged to assist with the Company Sale, (y) attending
meetings with prospective buyers and their financing sources, and (z) providing
reasonable access to customary due diligence materials requested by prospective
buyers.  The Triggering Member shall secure customary confidentiality agreements
from any prospective buyer and shall be in breach of its own confidentiality
obligations to the Company and the other Member if it fails to do so.  The
Members and the Company shall require the financial adviser engaged to conduct
such sale process to deliver within 90 days (or such other reasonable time
period as advised by the financial adviser) of its engagement a report
(the “Approved Sale Report”) to the Board of Managers setting forth in detail
any indications of interest, and the valuations and any restrictions related
thereto, from any such qualified buyer.
 
(d) Within 60 days after delivery of the Approved Sale Report, the
Non-Triggering Member shall have the right, pursuant to a written notice
(the “Approved Sale Report Notice”) to the Company and the Triggering Member
delivered within such 60-day period, to offer to purchase all, but not less than
all, of the outstanding Units and Equity Securities and any Company Loans held
by the Triggering Member at a price and on terms and conditions based on the
indications of interest and the related valuations of the Company in the
Approved Sale
 

 
60

--------------------------------------------------------------------------------

 

Report.  If the Triggering Member accepts the Non-Triggering Member’s offer as
set forth in the Approved Sale Report Notice, then the Approved Sale Report
Notice shall constitute the legally binding obligation of each Member to
complete the proposed purchase of such Units and Equity Securities and any
Company Loans held by the Triggering Member on the terms and conditions set
forth therein.  The Members shall fix a closing date, which must be a Business
Day not later than 120 days following the date of delivery of the Approved Sale
Report Notice.  If the closing date is not so fixed, then such date shall
automatically be 120 days following the date of delivery of the Approved Sale
Report Notice; provided, however, that if such date is not a Business Day, then
such date shall be the next Business Day; provided, further, that if the
consummation of such sale requires the approval of any Governmental Entity, then
the closing date may be extended to the first Business Day following the receipt
of such approval.
 
(e) If the Non-Triggering Member fails to deliver, or waives its right to
deliver, the Approved Sale Report Notice as set forth in Section 11.1(d) or the
Triggering Member rejects the Non-Triggering Member’s offer as set forth in the
Approved Sale Report Notice, then the Members may mutually agree in writing to
pursue a Company Sale and the Company and each Member shall use its commercially
reasonable efforts to effect such Company Sale to a third party as promptly as
practicable based on the indications of interest and the related valuations of
the Company set forth in the Approved Sale Report and upon the terms and
conditions negotiated by the Company and such third party, which shall be
reasonably acceptable to each Member and no less favorable to the Triggering
Member than the Non-Triggering Member’s offer as set forth in the Approved Sale
Report Notice, if any. The Members and the Company shall fix an outside closing
date, which must be a Business Day not later than 120 days (or such other time
period agreed to in writing by the Members) following the date of delivery of
the Approved Sale Report.  If the closing date is not so fixed, then such date
shall automatically be 120 days following the date of delivery of the Approved
Sale Report; provided, however, that if such date is not a Business Day, then
such date shall be the next Business Day; provided, further, that if the
consummation of such Company Sale requires the approval of any Governmental
Entity, then the closing date may be extended to the first Business Day
following the receipt of such approval.  The Non-Triggering Member may, at any
time, withdraw from the pursuit of a Company Sale pursuant to this
Section 11.1(e) and the Triggering Member shall then be entitled to pursue such
Company Sale pursuant to Section 11.1(f).
 
(f) Subject to the Non-Triggering Member’s rights set forth in Section 11.2, if
following delivery of an Approved Sale Notice, the Darling Member and the Valero
Member do not consummate an Approved Sale or sale of all of the outstanding
Units and Equity Securities and any Company Loans held by the Triggering Member
pursuant to and in accordance with any of Section 11.1(b), (d) or (e), as
applicable, then the Triggering Member shall have the right to require the
Non-Triggering Member and the Company to effect a Company Sale to a third party;
provided, however, that such Company Sale must be based on the indications of
interest by bidders with demonstrable access to funds and at a cash purchase
price equal to or higher than the median of the valuations relating to such
indications of interest and on customary terms and conditions reasonably
acceptable to each Member, but no less favorable to the Triggering Member than
the Non-Triggering Member’s offer as set forth in the Approved Sale Response
Notice or the Approved Sale Report Notice, if any.  Such third party buyer must
have demonstrable access to funds allowing it to effect such purchase in cash
and must otherwise be qualified to consummate such transaction within the
timeframe specified.
 

 
61

--------------------------------------------------------------------------------

 

(g) If an Approved Sale to a third party is not consummated within one year from
the date of delivery of an Approved Sale Notice, the Company shall terminate the
sale process for a period of at least six months before the Triggering Member
may again exercise its rights under Section 11.1(a); provided, further, that the
foregoing termination of the sale process shall not affect or apply to any
binding agreement to consummate an Approved Sale to a third party entered into
prior to the one-year anniversary of the date of the delivery of an Approved
Sale Notice.
 
11.2 Right of First Refusal.
 
(a) If, as a result of the Triggering Member’s rights set forth in
Section 11.1(f), the Company or the Triggering Member receives a bona fide,
binding (as to the Forced Sale Offeror) and fully-negotiated offer, in cash,
meeting the requirements set forth in such Section 11.1(f) (the “Forced Sale
Offer”) from a Person (the “Forced Sale Offeror”) to effect a Company Sale, the
Company and the Members shall be required to effect such Company Sale to the
Forced Sale Offeror only after the Non-Triggering Member has first been offered
the opportunity to purchase the Triggering Member’s Units, Equity Securities and
any outstanding Loans (“Company Interests”) in the manner provided in this
Section 11.2.
 
(b) If the Triggering Member wishes to effect the Company Sale pursuant to the
Forced Sale Offer, then the Triggering Member shall give written notice thereof
(the “ROFR Offer Notice”) to the Non-Triggering Member, which such ROFR Offer
Notice shall include all of the material terms of the Forced Sale Offer,
including the purchase price, payment terms and closing date and related
documentation.  The ROFR Offer Notice shall constitute an offer (the “ROFR
Offer”) by the Triggering Member to sell its Company Interests to the
Non-Triggering Member upon substantially the same terms and conditions as those
set forth in the ROFR Offer Notice, modified only in so far as is necessary to
reflect a sale of the Triggering Member’s Company Interests rather than the
entire Company. The Non-Triggering Member may accept the ROFR Offer only by
written notice given within 30 Business Days after delivery of the ROFR Offer
Notice (the “ROFR Acceptance Period”).
 
(c) If the Non-Triggering Member fails to accept the ROFR Offer within the ROFR
Acceptance Period, or if prior to the expiration of the ROFR Acceptance Period,
the Non-Triggering Member rejects the ROFR Offer, then the Triggering Member
shall have the right to require the Non-Triggering Member and the Company to
effect a Company Sale to the Forced Sale Offeror in accordance with the Forced
Sale Offer.  If the Triggering Member wishes to effect the Company Sale to the
Forced Sale Offeror on terms materially more beneficial to the Forced Sale
Offeror than set forth in the Forced Sale Offer, the Triggering Member shall be
required to notify the Non-Triggering Member of such modified terms in
accordance with Section 11.2(b) and the Non-Triggering Member will be entitled
to exercise its right of first refusal (as set forth in this Section 11.2) as to
such amended terms.
 
(d) If the Non-Triggering Member accepts the ROFR Offer, then the Triggering
Member and the Non-Triggering Member shall consummate the sale of the Triggering
Member’s Company Interests pursuant to the terms of the ROFR Offer, including on
the closing date set forth therein.  If the closing date is not set forth in the
ROFR Offer, then such date shall automatically be 90 days following the date of
delivery of the ROFR Offer Notice;
 

 
62

--------------------------------------------------------------------------------

 

provided, however, that if such date is not a Business Day, then such date shall
be the next Business Day; provided, further, that if the consummation of the
such sale requires the approval of any Governmental Entity, then the closing
date may be extended to the first Business Day following the receipt of such
approval.
 
(e) If the Non-Triggering Member accepts the ROFR Offer, but fails to timely
consummate the sale within the time period set forth in Section 11.2(d), (i) all
rights granted to the Non-Triggering Member under this Section 11.2 shall, ab
initio, be null, void and of no force or effect and (ii) all rights of the
Non-Triggering Member under this Section 11.2 shall fully and completely
terminate, and, accordingly, the Triggering Member shall have no further
obligation to send, and the Non-Triggering Member shall have no further rights
to receive, any ROFR Offer Notice, such that the Triggering Member may solicit
and accept offers from any Persons free of any rights of the Non-Triggering
Member, except as set forth in the proviso in Section 11.1(f) and Section 11.3.
 
11.3 Approved Sale Requirements.
 
(a) If an Approved Sale is a Company Sale pursuant to Section 11.1(e) or (f) or
Section 11.2 and such Company Sale is structured as a sale of assets, merger or
consolidation, then each Member shall vote for or consent to, and waive any
dissenters’ rights, appraisal rights or similar rights in connection with, such
sale, merger or consolidation.  If such Company Sale is structured as a Transfer
of Units, then each Member shall Transfer all of its Units and rights to acquire
Units.  Each Member shall take all reasonably necessary or desirable actions in
connection with the consummation of such Company Sale, including executing a
document or documents in customary form required to effect such sale (a “Sale
Contract”).
 
(b) The obligations of the Members with respect to a Company Sale pursuant to
Section 11.1(e) or (f) or Section 11.2 are subject to the satisfaction of the
following conditions:  (i) each Member shall receive the same form of
consideration or, if any holders of a class or type of Units are given an option
as to the form or amount of consideration to be received, each holder of such
class or type of Units shall be given the same option; (ii) each holder of then
currently exercisable rights to acquire Units shall be given an opportunity to
exercise such rights prior to the consummation of such Company Sale and
participate in such sale as a holder of such Units; (iii) the consideration
payable upon consummation of such Company Sale to all Members in respect of
their Units shall be apportioned (subject to adjustment, deduction and/or
holdback for Company expenses, purchase price adjustments, escrow amounts,
purchase price holdbacks, indemnity obligations and other similar items) among
the Members in respect of their Units that are subject to such Company Sale in
accordance with the distribution priorities set forth in this Agreement, after
giving effect to all prior Distributions; (iv) the final terms and conditions of
such Company Sale shall be no less favorable to the Members than those set forth
in the Approved Sale Response Notice or the ROFR Offer Notice, if any; and
(v) representations and warranties made by each Member shall be limited to (A)
its due authorization to enter into a Sale Contract and (B) its ownership of its
Units, free and clear of all liens, claims and encumbrances.
 
(c) Each Member shall pay its pro-rata share of the reasonable expenses incurred
in connection with an Approved Sale and shall be obligated to join in any
customary indemnification, escrow, holdback or other obligations that the
Triggering Member agrees to
 

 
63

--------------------------------------------------------------------------------

 

provide or undertake in connection with a Company Sale pursuant to
Section 11.1(e) or (f) or Section 11.2 (other than any such obligations that
relate specifically to a particular Member such as indemnification with respect
to representations and warranties given by a Member regarding such Member’s
title to and ownership of Units); provided that no Member shall be obligated in
connection with any Approved Sale to agree to indemnify or hold harmless the
purchaser(s) with respect to an amount in excess of the net cash proceeds paid
to such Member in connection with such Approved Sale.
 
11.4 Involuntary Transfers.
 
(a) Upon the occurrence of any actual involuntary Transfer including, without
limitation, pursuant to foreclosure or similar Transfer pursuant to a pledge,
mortgage or other encumbrance of a Unit or other interest in the Company to
secure a debt or other obligation, or pursuant to a judicial order, legal
process, execution or attachment or in connection with any proceeding by or
against any Member under any bankruptcy or insolvency law (a “Terminating
Event”), then such Member (or its transferee if such Transfer has occurred,
the “Subject Member”) shall promptly deliver written notice of such event to the
Company and the other Member (the “Nonsubject Member”) and be deemed as of the
date of occurrence of such Terminating Event to have made an offer to sell, and
the Company and the Nonsubject Member shall have the right to purchase, such
Member’s Units and Equity Securities (collectively, the “Subject Units”) and
such Subject Member shall be bound to sell to the Company and/or the Nonsubject
Member, for the Fair Market Value of such Subject Units.
 
(b) Commencing with the date of such notice, the Company shall have the first
option for a period of 30 days (the “Company Option Period”) to agree in writing
to purchase all or any portion of the Subject Units, subject to the remaining
provisions of this Section 11.4.  The Company shall have the right to assign its
rights under this Section 11.4 to any other Person.
 
(c) If the Company does not enter into a written agreement to purchase the
Subject Units within the applicable time period described above, or if it enters
into a written agreement to purchase less than all of the Subject Units, the
Company shall notify the Nonsubject Member on or before the expiration of the
Company Option Period of the Nonsubject Member’s option to purchase all of or
the remaining Subject Units, as the case may be.  Commencing with the date of
such notice, the Nonsubject Member shall have the option for a period of 30 days
to agree in writing to purchase all or any portion of the Subject Units as to
which the Company has not exercised its option, subject to the remaining
provisions of this Section 11.4.
 
(d) If the Company and/or the Nonsubject Member elect to purchase a portion or
all of the Subject Units, a closing of all such purchases and sales shall be
held on or before the date that is 60 days after the date of the Company’s
notice to the Nonsubject Member pursuant to Section 11.4(c).  At such closing,
the Subject Member will transfer the Subject Units to be sold to the Company
and/or the Nonsubject Member, free and clear of any encumbrances.
 
(e) Notwithstanding anything to the contrary in this Section 11.4, if, at the
end of the option periods described above, less than all of the Subject Units
have been purchased by
 

 
64

--------------------------------------------------------------------------------

 

the Company and/or the Nonsubject Member, then the right to exercise such
options shall expire as to the Subject Units not purchased by the Company and/or
the Nonsubject Member.  The Subject Member and any Person who holds the Subject
Units after application of this Section 11.4 (other than the Nonsubject Member
that purchased pursuant to its rights as set out above) shall comply with the
applicable requirements set forth in this Agreement relating to Transfers of
Units.  In no event shall the Person who then holds the Subject Units be
admitted as a Member without the consent of a Supermajority Interest.
 
(f) Within 15 days after receipt of notice of a Terminating Event, the Company
shall appoint an independent appraiser for the Subject Units
(the “Appraiser”).  The Appraiser shall be an expert who is generally recognized
as being experienced in the industry and as having current competence in the
valuation of assets similar to the Subject Units.  The Appraiser shall be
independent and shall not have had recent engagements with the Company, the
Subject Member or the Nonsubject Member .  The fees and expenses of the
Appraiser shall be paid by the Subject Member.  The Appraiser shall be
instructed to determine, within 45 days of its appointment, the Fair Market
Value of the Subject Units being appraised.  The Members and the Board of
Managers shall cause the Company to provide reasonable access to Company
management and facilities and the Company’s books and records and outside
auditors for the purpose of providing requested information to the
Appraiser.  The Fair Market Value determination of the Appraiser shall
constitute the Fair Market Value of the Subject Units for purposes of any
written agreement to purchase such Subject Units.  The Appraiser shall furnish
the Company, the Subject Member and the Nonsubject Member with a written report
of its determination within the 45-day period referenced above.  Notwithstanding
anything to the contrary in this Section 11.4, any written agreement to purchase
any or all of the Subject Units shall be conditioned upon the applicable
purchaser’s approval of the Appraiser’s Fair Market Value determination of such
Subject Units; provided, that if the applicable purchaser does not agree to the
Appraiser’s Fair Market Value valuation, the Subject Member shall not be
required to sell such Subject Units hereunder and the provisions of
Section 11.4(e) shall apply.
 
11.5 Performance; Cooperation.  In connection with any specific performance
remedy available under this Article XI and Applicable Law, each Member agrees
that the judge presiding over the court having jurisdiction over the specific
performance remedy shall be entitled to order the appropriate Member or other
Person to execute all necessary documents and to further appoint an appropriate
Person to be authorized to execute such documents on behalf of the defaulting
Member or other Person.  Each Member agrees to (and to cause its Affiliates to)
cooperate and to take all reasonable actions and execute all documents
reasonably necessary or appropriate to facilitate and accomplish any of the
transactions described in or contemplated under this Article XI.
 
11.6 Non-Solicitation.  Except as set forth herein, (i) each Member, by and on
behalf of itself and its respective controlled Affiliates, covenants that it
shall not, and its controlled Affiliates shall not, directly or indirectly for
so long as such Member remains a Member without the written consent of the other
Member and for a period of two years thereafter, solicit, encourage to leave
employment, or hire any employee of the Company or any employee of the other
Member and such other Member’s Affiliates and (ii) the Company shall not, and
the Members shall not permit the Company to, directly or indirectly, solicit,
encourage to leave employment, or hire any officer or employee of any Member or
such Member’s Affiliates, for so
 

 
65

--------------------------------------------------------------------------------

 

long as a Member remains a Member and for a period of two years thereafter;
provided, however, that the foregoing shall not prohibit (i) the Company, any
Member or any of their respective Affiliates from soliciting or employing any
individual who has received notice of termination from, or has ceased to be
employed by, the Company, any Member or any Affiliates of a Member prior to the
first time such individual discussed employment by such party with any
representative of the Company, any Member or any of their respective Affiliates,
and (ii) the Company, any Member or any of their respective Affiliates from
employing an individual who responds to a general solicitation of employment by
such party.
 
11.7 Insurance.  The Members agree to cause the Company to acquire and maintain
insurance coverage of the types and in the amounts as may be required to be
obtained by the Company’s lenders and/or landlord from time to time, and in any
event shall be at least of types and amounts, on forms of policies and endorsed,
from issuers having minimum ratings, as obtained by similar manufacturing
businesses operating in similar locations using prudent business practices, as
determined by the current market.
 
11.8 Required Payments and Actions.  All payments and other actions or documents
required to be paid, delivered, received or taken on or prior to a specified
date herein shall be so paid, delivered, received or taken on or prior to the
specified or required date unless such date is extended in writing by the Member
entitled to such performance or payment and failure to make such payment or
performance by such date shall be a default under this Agreement by such
party.  The applicable non-defaulting party shall be entitled to all available
legal and equitable remedies against the defaulting party, including specific
performance of the defaulting party’s obligations and recovery of all losses of
the non-defaulting party caused by the applicable default (including attorney’s
fees, costs, expenses and disbursements paid or incurred in any legal or
equitable action).
 
ARTICLE XII
STANDARD OF CARE; EXCULPATION; INDEMNIFICATION
 
12.1 Standard of Care.  In the performance of their respective duties under this
Agreement, and with respect to any action taken by the Members, Independent
Manager, Managers or Officers on behalf of or with respect to the Company, the
Members, Independent Manager, Managers and Officers shall use reasonable, good
faith efforts to conduct the business of the Company in a good and businesslike
manner.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE MEMBERS,
INDEPENDENT MANAGER, MANAGERS AND MEMBER OFFICERS OF THE COMPANY SHALL NOT HAVE
ANY DUTIES (FIDUCIARY OR OTHERWISE), OBLIGATIONS OR LIABILITIES TO THE COMPANY
OR ANY OF THE MEMBERS EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR AS
EXPRESSLY SET FORTH IN ANY OTHER WRITTEN AGREEMENT BETWEEN OR AMONG ANY OF THEM.
 
12.2 Exculpation.  No Independent Manager, Manager, Officer, Member, Affiliate
of a Member, any of their respective officers, directors, employees or managers
or any liquidating trustee or fiduciary of the Company (each a “Covered Person”)
shall be liable to the Company or any Member under any theory of law, including
tort, contract or otherwise (INCLUDING A COVERED PERSON’S OWN NEGLIGENCE OR
GROSS NEGLIGENCE) for any loss,
 

 
66

--------------------------------------------------------------------------------

 

damage or claim incurred by reason of any act or omission by such Covered Person
in good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of authority conferred on such Covered Person by this
Agreement, including any such loss, damage or claim attributable to errors in
judgment, negligence or other fault of such Covered Person, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of Culpable Acts of such Covered Person.  A Covered Person shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to matters the Covered Person reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities,
profits, losses or any other facts pertinent to the existence and amount of
assets from which distributions to Members might properly be paid. IN NO EVENT
WILL A COVERED PERSON BE LIABLE TO THE COMPANY OR ANY MEMBER FOR CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR ANY OTHER NON-DIRECT DAMAGES
INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR FUTURE REVENUES, COST OF CAPITAL,
LOSS OF BUSINESS REPUTATION OR OPPORTUNITY OR ANY CLAIM OR DEMAND AGAINST THE
COMPANY BY ANY OTHER PARTY DUE TO ANY CAUSE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, THE COVERED PERSON’S OWN NEGLIGENCE OR GROSS NEGLIGENCE), EVEN IF A
COVERED PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
12.3 Indemnification.
 
(a) Third Party Actions, Suits and Proceedings.  Each Covered Person who was or
is made a party or is threatened to be made a party to or is involved in or
participates as a witness with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company), by reason of the fact that he, she or it or
a Person of whom he, she or it is the legal representative, is or was a Member,
Independent Manager, Manager or Officer of the Company, or is or was serving at
the request of the Company as a manager, director, officer, employee, fiduciary,
or agent of another limited liability company or of a corporation, partnership,
joint venture, trust or other enterprise (hereinafter a “proceeding”), shall be
indemnified and held harmless by the Company at all times to the fullest extent
permitted by the Delaware General Corporation Law, as if it were applicable to
the Company and as in effect from time to time, against all expenses (including
attorneys’, experts’ and consultants’ fees and disbursements), judgments, fines
and amounts paid in settlement actually and reasonably incurred by such Person
in connection with such proceeding if such Person acted in good faith and in a
manner such Person reasonably believed to be in compliance with the provisions
of this Agreement and Applicable Law, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe such Person’s conduct was
unlawful.  The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Person did not act in good
faith and in a manner which such Person reasonably believed to be in compliance
with the provisions of this Agreement or Applicable Law, or, with respect to any
criminal action or proceeding that the Person had reasonable cause to believe
that his, her or its conduct was unlawful. THE FOREGOING INDEMNITY IS INTENDED
TO INDEMNIFY EACH COVERED PERSON FOR SUCH PERSON’S OWN
 

 
67

--------------------------------------------------------------------------------

 

ACTS OR OMISSIONS, INCLUDING NEGLIGENCE (WHICH SHALL INCLUDE GROSS NEGLIGENCE),
AND SHALL APPLY IRRESPECTIVE OF ANY CLAIM OF CONCURRENT OR CONTRIBUTORY
NEGLIGENCE ON THE PART OF SUCH COVERED PERSON.
 
(b) Actions by the Company.  The Company shall indemnify at all times to the
fullest extent permitted by the Delaware General Corporation Law, as if it were
applicable to the Company and as in effect from time to time, any Covered Person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action or suit by or in the right of the Company to procure
a judgment in its favor by reason of the fact that such Covered Person is or was
a Member, Independent Manager, Manager or Officer of the Company, or is or was
serving at the request of the Company as a manager or director, officer,
employee, fiduciary or agent of another limited liability company or of a
corporation, partnership, joint venture, trust or other enterprise against
expenses (including attorneys’, experts’ and consultants’ fees and
disbursements) actually and reasonably incurred by such Covered Person in
connection with the defense or settlement of such action or suit if such Covered
Person acted in good faith and in a manner such Covered Person reasonably
believed to be in compliance with the provisions of this Agreement and
Applicable Law and except that no indemnification shall be made in respect of
any claim, issue or matter as to which such Covered Person shall have been
finally adjudged to be liable to the Company unless and only to the extent that
the Court of Chancery of the State of Delaware or the court in which such action
or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
Person is fairly and reasonably entitled to indemnity for such expenses which
the Court of Chancery or such other court shall deem proper.
 
(c) Rights Non-Exclusive.  The rights to indemnification and the payment of
expenses incurred in defending a proceeding in advance of its final disposition
conferred in this Section 12.3 shall not be exclusive of any other right that
any Person may have or hereafter acquire under any statute, provision of this
Agreement, any other agreement, any vote of Members or disinterested Managers,
or otherwise.
 
(d) Insurance.  The Company shall maintain insurance, at its expense, on its own
behalf and on behalf of any Person who is or was a Covered Person or was serving
at the request of the Company as a manager, officer, employee or agent of
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise against any liability asserted against him, her or it
and incurred by him, her or it in any such capacity, whether or not the Company
would have the power to indemnify such Person against such liability under this
Section 12.3.
 
(e) Expenses.  Expenses incurred by any Covered Person described in
Section 12.3(a) or Section 12.3(b) in defending a proceeding shall be paid by
the Company in advance of such proceeding’s final disposition upon receipt of an
undertaking by or on behalf of the Covered Person to repay such amount if it
shall be found in a final, non-appealable decision of a court of competent
jurisdiction that he, she or it is not entitled to be indemnified by the
Company.  Such expenses incurred by other employees and agents may be so paid
upon such terms and conditions, if any, as the Board of Managers deems
appropriate.
 

 
68

--------------------------------------------------------------------------------

 

(f) Employees and Agents.  Individuals who are not covered by the foregoing
provisions of this Section 12.3 and who are or were employees or agents of the
Company, or who are or were serving at the request of the Company as employees
or agents of another limited liability company, corporation, partnership, joint
venture, trust or other enterprise, may be indemnified to the extent authorized
at any time or from time to time by the Board of Managers.
 
(g) Contract Rights.  The provisions of this Section 12.3 shall be deemed to be
a contract right between the Company and each Covered Person who serves in any
such capacity at any time while this Section 12.3 and the relevant provisions of
the Delaware Act or other Applicable Law are in effect, and any repeal or
modification of this Section 12.3 or any such law shall not affect any rights or
obligations then existing with respect to any state of facts or proceeding then
existing.  The indemnification and other rights provided for in this
Section 12.3 shall inure to the benefit of the successors, assigns, heirs,
executors and administrators of any Covered Person entitled to such
indemnification.  The Company shall indemnify any such Covered Person seeking
indemnification in connection with a proceeding initiated by such Covered Person
only if such proceeding was authorized by the Board of Managers.
 
(h) Merger or Consolidation; Other Enterprises.  For purposes of this
Section 12.3, references to “the Company” shall include, in addition to the
resulting company, any constituent company (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
members, managers, directors, officers, fiduciaries and employees or agents, so
that any Person who is or was a member, manager, director, officer, fiduciary,
employee or agent of such constituent company, or is or was serving at the
request of such constituent company as a member, manager, director, officer,
fiduciary, employee or agent of another company, partnership, joint venture,
trust or other enterprise, shall stand in the same position under this
Section 12.3 with respect to the resulting or surviving company as he, she or it
would have with respect to such constituent company if its separate existence
had continued.  For purposes of this Section 12.3, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on a Person with respect to any employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a member, manager, director, officer, fiduciary, employee
or agent of the Company that imposes duties on, or involves services by, such
member, manager, director, fiduciary, officer, employee, or agent with respect
to an employee benefit plan, its participants or beneficiaries; and a Person who
acted in good faith and in a manner such Person reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Section 12.3.
 
(i) No Member Recourse.  Notwithstanding anything to the contrary in this
Agreement, any indemnity by the Company relating to the matters covered in this
Section 12.3 shall be provided out of and to the extent of Company assets only
and no Member (unless such Member otherwise agrees in writing or is found in a
final, non-appealable decision of a court of competent jurisdiction to have
personal liability on account thereof) or any Member’s officers, directors,
stockholders, members, partners, employees or Affiliates shall have personal
liability
 

 
69

--------------------------------------------------------------------------------

 

on account thereof or shall be required to make additional Capital Contributions
to help satisfy such indemnity of the Company.
 
ARTICLE XIII
GENERAL PROVISIONS
 
13.1 Power of Attorney.  Each Member hereby constitutes and appoints the Board
of Managers and any duly appointed liquidating trustee, with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to execute, swear to, acknowledge,
deliver, file and record in the appropriate public offices: (i) this Agreement,
all certificates and other instruments and all amendments thereof in accordance
with the terms hereof which the Board of Managers deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Delaware and in all other jurisdictions in
which the Company may conduct business or own property; (ii) all instruments
which the Board of Managers deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (iii) all conveyances and other instruments or documents which
the Board of Managers or any duly appointed liquidating trustee deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement and Applicable Law, including a
certificate of cancellation; and (iv) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article III, Article VIII
and Article XI.  The foregoing power of attorney is irrevocable and coupled with
an interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member and the Transfer of all or
any portion of its Units and shall extend to such Member’s permitted successors
and assigns.
 
13.2 Amendments.  Except as otherwise expressly provided herein, including
Sections 5.7(b) and 14.2, this Agreement may be amended, modified or waived only
by the Company with the written consent of a Supermajority Interest; provided,
however, that any amendment, modification or waiver that materially and
adversely affects a Member disproportionately as compared to the other Member
(based solely on the respective number of Units held by such Member as compared
to the other Member) shall require the prior written consent of the Member so
adversely affected.  Any such amendment, modification or waiver in accordance
with this Section 13.2 shall be binding on all Members.
 
13.3 No Right of Partition.  No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property or the
right to own or use particular or individual assets of the Company.
 
13.4 Remedies.  Subject to Sections 5.8 and 13.20, each Member shall have all
rights and remedies set forth in this Agreement and all rights and remedies
which such Person has been granted at any time under any other agreement or
contract and all of the rights which such Person has under any Applicable
Law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and, subject to Sections 5.8 and 13.20, to exercise all other rights
granted by Applicable Law.
 

 
70

--------------------------------------------------------------------------------

 

13.5 Successors and Assigns.  All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns, whether so expressed or not.
 
13.6 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or the effectiveness or validity of any provision in any other jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.
 
13.7 Counterparts.  This Agreement may be executed simultaneously in two or more
separate counterparts, any one of which need not contain the signatures of more
than one party, but each of which will be an original and all of which together
shall constitute one and the same agreement binding on all the parties hereto.
 
13.8 Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
 
13.9 Addresses and Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (i) delivered
personally to the recipient, (ii) telecopied to the recipient with confirmation
of delivery or delivered by other form of electronic transmittal customarily
used for such communication that permits retention of an electronic copy of such
notice and verification of receipt (in each case with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied or so delivered electronically before 5:00 p.m. New York, New
York time on a Business Day, and otherwise on the next Business Day, or
(iii) one Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid).  Such notices, demands and other
communications shall be sent to the address for such recipient set forth in the
Company’s books and records, or to such other address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party.  Any notice to the Board of Managers or the Company shall
be deemed given if received by the Board of Managers at the principal office of
the Company designated pursuant to Section 2.5.
 
13.10 Creditors.  None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, Distributions, capital or property other than as a secured creditor.
 

 
71

--------------------------------------------------------------------------------

 

13.11 Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.
 
13.12 Further Action.  The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.
 
13.13 Entire Agreement.  This Agreement and those documents expressly referred
to herein that have been entered into prior to or concurrently herewith, embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.  The Members acknowledge that the formation and operation of the
Company reflect the transactions contemplated in the Letter of Intent and that
this Agreement (and those other documents of even date herewith or referenced
herein) shall supersede and replace the Letter of Intent; provided, however, the
rights and obligations of the parties under paragraph 5 of the Letter of Intent
(relating to costs and expenses and the reimbursement thereof) shall continue in
full force and effect with respect to any costs and expenses incurred but not
reimbursed prior to the date hereof, it being agreed that any costs and expenses
contemplated in paragraph 5 of the Letter of Intent shall hereinafter be funded
through contributions to the Company in accordance with Section 3.1(a)(i).  As
of the date hereof, other than the Contribution Agreement, the Raw Material
Supply Agreement and the Valero Agreements (to the extent such agreement is
executed prior to or concurrently herewith), there are no other agreements
between the Company and any Member relating to the subject matter hereof or to
an investment by any Person in the Company.
 
13.14 Delivery by Facsimile.  This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other form of electronic transmission producing a facsimile of the signing
party’s signature, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other form
of electronic communication to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or other form of electronic communication as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.
 
13.15 Survival.  Sections 6.6, 12.2, 12.3, 13.9 and 13.20 shall survive and
continue in full force in accordance with its terms notwithstanding any
termination of this Agreement, the dissolution of the Company or any withdrawal
or resignation of any Officer or other Covered Person.
 

 
72

--------------------------------------------------------------------------------

 

13.16 Public Disclosures.  The Company shall not, nor shall it permit any
Subsidiary to, disclose any Member’s name or identity as an investor in the
Company or any Subsidiary in any press release or other public announcement or
in any document or material filed with any Governmental Entity, without the
prior written consent of such Person (which consent shall not be unreasonably
withheld or delayed), unless such disclosure is required by Applicable Law or by
order of a court of competent jurisdiction (a “Requisite Public Disclosure”), in
which case prior to making such disclosure the Company shall use its reasonable
best efforts (which may include the incurrence of reasonable expenses) to give
written notice to such Person describing in reasonable detail the proposed
content of such disclosure and to permit such Person a reasonable period of time
given the circumstances and requirements of such Requisite Public Disclosure to
review and comment upon the form and substance of such disclosure.
 
13.17 Reports.
 
(a) The Company shall use reasonable efforts to deliver or cause to be delivered
to each Member the following:
 
(i) Within 25 days after the end of each calendar month, unaudited monthly
consolidated balance sheets and statements of income for the Company and its
Subsidiaries;
 
(ii) Within 25 days after the end of each of the first, second and third Fiscal
Quarters of each Fiscal Year, an unaudited consolidated balance sheet, statement
of operations and statement of cash flows of the Company and its Subsidiaries as
of and for the applicable Fiscal Quarter;
 
(iii) Within 40 days after the end of each subsequent Fiscal Year, an audited
consolidated balance sheet, statement of operations and statement of cash flows
of the Company and its Subsidiaries as of and for such Fiscal Year, together
with an annual report containing a statement of changes in such Member’s equity
and the Member’s Capital Account balance for such Fiscal Year (if any);
 
(iv) Copies of all written materials (including copies of meeting minutes) given
to Managers in connection with any meeting of the Board of Managers or any
committee thereof, at the time any such materials are delivered to the Managers;
and
 
(v) A copy of the Business Plan promptly upon its approval.
 
Reports delivered pursuant to this Section 13.17 may be delivered either in hard
copy form or, in the Board of Manager’s discretion, electronically; provided
that any Member may, upon request, specify that such reports shall be delivered
to it in hard copy form.
 
(b) The Company shall use reasonable best efforts to deliver or cause to be
delivered:
 
(i) within 40 days after the end of each Fiscal Year, to each Person who was a
Member at any time during such Fiscal Year, all information necessary for the
preparation of such Person’s United States Federal and state income tax returns;
and
 

 
73

--------------------------------------------------------------------------------

 

(ii) within 40 days after the end of each Fiscal Year, to each Person who was a
Member at any time during such Fiscal Year (other than any Member entitled to
receive such information pursuant to Section 13.17(a)(iii)) an annual report
containing a statement of changes in such Member’s equity and such Member’s
Capital Account balance for such Fiscal Year (if any).
 
(c) The Company will provide each Member with all information such Member may
reasonably require in order to file tax returns in jurisdictions other than the
United States solely as a result of such Members’ participation in the Company.
 
(d) The Company will use commercially reasonable efforts to inform the Members
of the amount of taxes paid, if any, by the Company, during any calendar year,
to countries other than the United States that are attributable to income
allocated to Members as a result of the Members’ participation in the
Company.  The Company will use commercially reasonable efforts to provide such
information to the Members within ten days of the date of any such payment.
 
13.18 Exclusive Jurisdiction.  Subject to Section 13.20 and without waiving the
same, each of the parties hereto hereby submits to the exclusive jurisdiction of
any state court sitting in Houston, Texas, in any action arising out of or
relating to this Agreement and agrees that all claims in respect of such action
may be heard and determined in any such court.  Each party hereto also agrees,
subject to Section 13.20 and only to the extent expressly permitted herein, not
to bring any action arising out of or relating to this Agreement in any other
court.  Each of the parties hereto waives any defense of inconvenient forum to
the maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.
 
13.19 Confidentiality.
 
(a) The provisions of this Agreement (including the exhibits and schedules
hereto), any mediation or arbitration proceedings pursuant hereto (including any
outcome thereof or awards related thereto) and all proprietary information
pertaining to the Business, financial condition, strategies, plans, policies,
inventions, trade secrets, Intellectual Property, computer programs,
projections, pricing, or processes of the Company or provided or disclosed by
the Company to a Member, or by one Member to another Member or by the Company or
a Member to such Member’s or the other Member’s directors, officers, partners,
employees, advisors or agents, shall be confidential, and shall not be disclosed
or otherwise released to any other Person without the unanimous written consent
of the Members; provided, however, that any Member may disclose any such
information, on a “need to know” basis, to (i) the members, managers, directors,
officers, partners, employees, counsel, auditors, consultants, lenders,
liquidators, trustees, fiduciaries, insurance providers and brokers of such
Member and its Affiliates, and to credit rating agencies, (ii) its institutional
financing sources and (iii) as required in order to file such Member’s
applicable Tax returns.
 
(b) The obligations of a Member under Section 13.19(a) shall not apply to
confidential information (i) that is received by such Member from a Person who
is not a Member or related to a Member and who has the right to give the
information to such Member and who
 

 
74

--------------------------------------------------------------------------------

 

does not require that such Member keep such information confidential, (ii) that
is or becomes public knowledge through no fault of such Member, (iii) the
disclosure of which is required by Applicable Law or (iv) that a Member is
required to disclose pursuant to the rules and regulations of the SEC; provided,
that prior to disclosing confidential information pursuant to clause (iii) of
this Section 13.19(b), such Member shall give timely notice to the Company and
the other Member, which shall describe the information proposed to be disclosed
and state the basis upon which such disclosing Member believes the information
is required to be disclosed, all so that the Company may seek an appropriate
protective order or other remedy and/or waive compliance with the provisions of
this Agreement, and the Member will cooperate with the Company (at the Member’s
sole cost and expense) to obtain such protective order or other appropriate
remedy.  In the event that such protective order or other remedy is not obtained
or the Company waives compliance with the relevant provisions of this Agreement,
the Member will disclose only that portion of the above referenced information
which, in the reasonable opinion of its legal counsel, is legally required to be
disclosed and the Member will use its reasonable efforts to obtain assurances
that confidential treatment will be accorded to such information.
 
(c) The covenants and undertakings contained in this Section 13.19 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 13.19 will cause irreparable
injury to the non-breaching Member, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated.  Accordingly,
the remedy at law for any breach of this Section 13.19 will be
inadequate.  Therefore, the non-breaching Member will be entitled to entry of an
injunction, a restraining order or other equitable relief from any court of
competent jurisdiction in the event of any breach of this Section 13.19 without
the necessity of proving actual damages or posting any bond whatsoever.  The
rights and remedies provided by this Section 13.19 are cumulative and in
addition to any other rights and remedies which the non-breaching Member may
have hereunder or at law or in equity.
 
(d) The obligations of the Members under this Section 13.19 shall (i) survive
any withdrawal or resignation of a Member and (ii) terminate upon the
termination of the Company in accordance with Section 2.6, except as to the
Company’s Intellectual Property, which shall continue indefinitely.
 
13.20 Arbitration; Dispute Resolution.  Except (i) as specifically provided
otherwise in Section 5.8, (ii) as necessary to enforce any arbitral award, or
(iii) as necessary to secure injunctive relief with respect to the enforcement
of Section 5.4(a), Section 9.1 and Section 13.19, any controversy or claim,
whether based on contract, tort, statute or other legal or equitable theory
(including any claim of fraud, misrepresentation or fraudulent inducement or any
question of validity or effect of this Agreement including this Section 13.20)
arising out of or related to this Agreement (excluding only the matters covered
by Section 5.8(c)), or the breach or termination of this Agreement (any such
controversy or claim, a “Dispute”) will be resolved in accordance with the
terms, conditions, rules and procedures set forth on Exhibit C attached
hereto.  The Members acknowledge and agree that this Section 13.20 is intended
to cover controversies and claims that could otherwise be resolved through
litigation and is not intended as a dispute resolution for conflicts among the
Members or Managers regarding decisions to approve or disapprove matters
requiring such approval.
 

 
75

--------------------------------------------------------------------------------

 

13.21 Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY DISPUTE OF ANY NATURE WHATSOEVER THAT MAY ARISE
BETWEEN THEM, INCLUDING THOSE DISPUTES RELATING TO OR INVOLVING, IN ANY WAY THE
CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN THE PARTIES, THE PROVISIONS OF ANY FEDERAL, STATE OR LOCAL LAW,
REGULATION OR ORDINANCE NOTWITHSTANDING.  By execution of this Agreement, each
of the parties hereto acknowledges and agrees that such party has had an
opportunity to consult with legal counsel and that such party knowingly and
voluntarily waives any right to a trial by jury of any dispute pertaining to or
relating in any way to the transactions contemplated by this Agreement, the
provisions of any Applicable Law notwithstanding.
 
13.22 Subject to DOE Loan.  The Company and the Members acknowledge that the
Company and this Agreement are subject to the terms and conditions of the DOE
Loan while, but only for so long as, the DOE Loan remains outstanding.
 
ARTICLE XIV
INDEPENDENT MANAGER; LIMITATIONS ON COMPANY ACTIVITIES
 
14.1 Independent Manager.  As long as, and only for so long as, the DOE Loan
remains outstanding, the Members shall cause the Company at all times to have
one Independent Manager who shall be appointed by unanimous written consent of
the Members (expressly excluding any Unadmitted Assignees).  The Independent
Manager so appointed shall hold office until a successor is duly elected and
qualified or until his or her earlier death, resignation, or removal as provided
in this Agreement.  The Independent Manager may be removed from the Company only
upon the written request of the Members entitled to appoint such Independent
Manager and under no other circumstances.  The Independent Manager may resign at
any time by giving written notice to the President or the Secretary and to the
Darling Member and the Valero Member.  No such removal or resignation of the
Independent Manager, and no appointment of a successor Independent Manager,
shall be effective until such successor shall have accepted his or her
appointment as the Independent Manager by a written instrument.  In the event of
a vacancy in the position of Independent Manager, the Members shall, as soon as
practicable, appoint a successor Independent Manager.  The Independent Manager
may receive a stated salary from the Company for his or her services as
determined from time to time by the Board of Managers.  The Independent Manager
shall be reimbursed for any expenses related to attendance at each regular or
special meeting of the Members or the Board of Managers.  All right, power and
authority of the Independent Manager shall be limited to the extent necessary to
exercise those rights and perform those duties specifically set forth in this
Agreement.  To the fullest extent permitted by Applicable Law, including Section
18-1101(c) of the Delaware Act, the Independent Manager shall consider only the
interests of the Company, including its respective creditors, in acting or
otherwise voting on a Material Action.  Except as provided in the foregoing
sentence, in exercising his or her rights and performing his or her duties under
this Agreement, the Independent Manager shall have a fiduciary duty of loyalty
and care similar to that of a director of a business corporation organized under
the Delaware General Corporation Law.  No Independent Manager shall at any time
serve as trustee in bankruptcy for any Affiliate of the Company.
 

 
76

--------------------------------------------------------------------------------

 

14.2 Limitations on Company Activities.
 
(a) This Section 14.2 is being adopted in order to comply with certain
provisions required by the DOE Loan in order to qualify the Company as a
“bankruptcy remote” entity.
 
(b) The Members shall not, so long as the DOE Loan remains outstanding, amend,
alter, change or repeal the definition of “Independent Manager,” the definition
of “Material Action,” or this Article 14 or Section 2.4 of this Agreement or
Section 3 of the Limited Liability Company Agreement of Diamond Green Diesel LLC
without the written consent of the Independent Manager and the unanimous written
consent of the Members (expressly excluding any Unadmitted Assignee).  Subject
to this Section 14.2, the Members reserve the right to amend, alter, change or
repeal any provisions contained in this Agreement in accordance with Section
13.2.
 
(c) Notwithstanding any other provision of this Agreement and any provision of
Applicable Law that otherwise so empowers the Company, the Members, the Board of
Managers, any Officer or any other Person, so long as the DOE Loan remains
outstanding, neither the Members nor the Board of Managers nor any Officer nor
any other Person shall be authorized or empowered to, nor shall they permit the
Company to, take any Material Action without the prior written consent of the
Independent Manager in addition to any other vote required by this Agreement
with respect thereto; provided, however, that neither the Members nor the Board
of Managers may vote on, or authorize the taking of, any Material Action, unless
there is an Independent Manager then serving in such capacity.  For greater
clarity, the Independent Manager shall have no right to vote on or consent to,
to be consulted as to, or to participate in or be present during any activities
other than a Material Action.
 
* * * * *
 
[The Remainder of This Page Is Intentionally Left Blank.]
 

 
77

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
 

 
DIAMOND GREEN DIESEL HOLDINGS LLC
             
By:
    /s/  John F. Sterling       
Name:
John F. Sterling    
Title:
Secretary




 
MEMBERS:
 
Darling Green Energy LLC
             
By:
    /s/  John F. Sterling       
Name:
John F. Sterling    
Title:
Executive Vice President, General Counsel and Secretary




 
DIAMOND ALTERNATIVE ENERGY, LLC
             
By:
    /s/  S. Eugene Edwards    
Name:
S. Eugene Edwards    
Title:
EVP





 

Signature Page to
Diamond Green Diesel Holdings LLC
Limited Liability Company Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Member
Number of Units Held
Unit Percentage
Darling Member
Darling Green Energy LLC
16,007
50%
Valero Member
Diamond Alternative Energy, LLC
16,007
50%

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Sch A-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
AUTHORIZED SENIOR EXECUTIVE OFFICERS
 


 
Darling Member:
 
The then current Chief Executive Officer of Darling International Inc.
 
Valero Member:
 
The then current Chief Executive Officer of Valero Energy Corporation.
 


Ex A-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
EXPEDITED ARBITRATION PROCEDURES
 
1. Rules.  Any dispute to which this Exhibit B applies will be conducted
pursuant to the then current CPR Institute Rules for Non-Administered
Arbitration of Business Disputes and this Exhibit B.  In the event of a conflict
between the CPR Rules and this Exhibit B, this Exhibit B will govern.  The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. §§
1-16, to the exclusion of any provision of Applicable Law inconsistent therewith
or which would produce a different result, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction in accordance
with Section 13.18 of this Agreement.
 
2. Disputes.  If a dispute arises to which this Exhibit B applies, any Member
may send an Arbitration Notice with respect thereto to the other applicable
parties, with a copy thereof to the regional office of the CPR Institute
covering Houston, Texas.  The Arbitration Notice shall contain a brief
description of the nature of the dispute, the name of an arbitrator proposed by
the Member sending such Arbitration Notice, and any business, personal or other
relationship or affiliation between such Member and the proposed arbitrator.
 
3. Selection of Arbitrator.  If any party receiving the Arbitration Notice
objects for any reason to the arbitrator proposed therein, such party may, on or
before the fifth Business Day following delivery of the Arbitration Notice,
notify the sending Member of such objection.  The parties shall attempt to agree
upon a mutually acceptable arbitrator, but for each arbitrator nominated, each
party shall promptly disclose to the other any business, personal or other
relationship or affiliation that may exist between such party and such proposed
arbitrator.  If they are unable to mutually agree on an arbitrator within five
Business Days following delivery of such notice of objection, either party may
request the regional office of the CPR Institute covering Houston, Texas to
promptly designate the arbitrator.  If the regional office of the CPR Institute
covering Houston, Texas has not designated an arbitrator within ten Business
Days following delivery of a request from either party, either disputing party
may request in writing the judge of the United States District Court for the
Southern District of Texas senior in term of service to promptly appoint an
arbitrator.  If the arbitrator so chosen shall die, resign or otherwise fail or
becomes unable to serve as arbitrator, a replacement arbitrator shall be chosen
in accordance with this Exhibit B.  The arbitrator shall be qualified by his or
her education, experience and training to resolve the disputed matters.  The
arbitrator may not be a current or former employee of either disputing party or
any Affiliate thereof or otherwise have a stake in the outcome of the dispute.
 
4. Conduct of Arbitration.  Any arbitration hearing shall be held in Houston,
Texas.  The arbitrator shall fix a reasonable time and place for the hearing and
shall determine the matters submitted to it pursuant to the provisions of this
Agreement in a timely manner; provided, however, if the arbitrator shall fail to
conclude the hearing to determine the issue in dispute within 30 Business Days
after the selection of the arbitrator, then either party shall have the right to
require a new arbitrator to be selected pursuant to this Exhibit B unless such
party’s action shall have substantially contributed to the delay.
 


Ex B-1
 
 

--------------------------------------------------------------------------------

 


5. Except as expressly provided to the contrary in this Agreement, the
arbitrator shall have the reasonable and necessary power (i) to gather such
materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each party will provide such materials, information,
testimony and evidence reasonably requested by the Arbitrator, except to the
extent any information so requested is subject to an attorney-client or other
statutory or legally-recognized privilege), (ii) to issue or cause to be issued
subpoenas (but, the arbitrator will only be entitled to issue a subpoena
directed to a third party to the extent material and relevant to a determination
of a dispute under Section 13.20 of this Agreement for the attendance of
witnesses and for the production of books, records, documents and other
evidence, (iii) to establish the limits and timing of any discovery between the
parties in question on a reasonable, expedited basis (e.g., the number of
interrogatories and requests for admission to be answered, the number and
duration of any depositions to be taken, the type and number of documents to be
produced or disclosed, etc.), and (iv) to administer oaths.  Subpoenas so issued
shall be served, and upon application to the court by a party or the arbitrator,
enforced, in the manner provided by Applicable Law for the service and
enforcement of subpoenas in a civil action.
 
6. The parties may also retain, with the consent of the arbitrator, one or more
experts to assist the arbitrator.  Each party may also retain one or more
experts.  Each party shall identify and produce a report from any experts from
whom it will produce testimony and/or evidence at the arbitration hearing at
least ten Business Days prior to the commencement of the hearing.  Rebuttal
experts shall be named at least ten Business Days prior to the commencement of
the hearing.
 
7. At least ten Business Days prior to the commencement of the hearing, the
parties shall exchange witness lists containing the names, addresses and phone
numbers of the witnesses the party expects to call.  Except for good cause, only
those individuals who appear on a witness list may be called as a witness.
 
8. The parties shall exchange copies of exhibits and designated deposition
testimony at least five Business Days prior to the commencement of the hearing.
 
9. The arbitrator shall render a written decision within five Business Days of
the conclusion of the hearing.  The arbitrator shall have jurisdiction and
authority to interpret and apply the provisions of this Agreement only insofar
as shall be necessary in the determination of the dispute, but the arbitrator
shall not have jurisdiction or authority to add to or alter in any way the
provisions of this Agreement.  The arbitrator’s decision shall govern and shall
be final, nonappealable (except to the extent provided in the Federal
Arbitration Act) and binding on the parties hereto pursuant to the United States
Arbitration Act and the arbitrator’s written decision may be entered in any
court having appropriate jurisdiction.  THE ARBITRATOR AND ANY COURT ENFORCING
THE AWARD OF THE ARBITRATOR SHALL NOT HAVE THE RIGHT OR AUTHORITY TO AWARD
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES TO
EITHER DISPUTING PARTY EXCEPT TO THE EXTENT SUCH DAMAGES CONSTITUTE
REIMBURSEMENT OF AMOUNTS DUE BY ONE DISPUTING PARTY TO THE OTHER AS A RESULT OF
THE FORMER’S INDEMNIFICATION OBLIGATIONS UNDER THE PROVISIONS OF THIS AGREEMENT.
 


Ex B-2
 
 

--------------------------------------------------------------------------------

 


10. The responsibility for paying the costs and expenses of the arbitration,
including compensation to the arbitrator, shall be allocated among the parties
in a manner determined by the arbitrator to be fair and reasonable under the
circumstances.  Each party shall be responsible for the fees and expenses of its
respective counsel, consultants and witnesses, unless the arbitrator determines
that compelling reasons exist for allocating all or a portion of such costs and
expenses otherwise.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Ex B-3
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
DISPUTE RESOLUTION
 
1.           Applicability.  Any dispute to which this Exhibit C applies shall
be settled by arbitration in accordance with the then current CPR Institute
Rules for Non-Administered Arbitration of Business Disputes and this Exhibit
C.  In the event of a conflict between the CPR Rules and this Exhibit C, this
Exhibit C will govern.  The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any provision of
Applicable Law inconsistent therewith or which would produce a different result,
and judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction.
 
2.           Disputes.  If a dispute arises to which this Exhibit C applies, any
Member may send an Arbitration Notice with respect thereto to the other
applicable parties, with a copy thereof to the regional office of the CPR
Institute covering Houston, Texas.  The Arbitration Notice shall contain a brief
description of the nature of the dispute and the name of the arbitrator
appointed by the Member sending such Arbitration Notice.
 
3.           Selection of Arbitrator.
 
(A)           Within five days after delivery of the Arbitration Notice, the
other Member shall appoint an arbitrator in writing to the other parties, with a
copy thereof to the regional office of the CPR Institute covering Houston,
Texas.  The two arbitrators so appointed shall, within five days after the
second of them has been appointed, appoint a third arbitrator and such
arbitrators shall constitute the arbitrator panel (the “Arbitrator Panel”).  If
the two arbitrators initially appointed are unable to agree on the third
arbitrator within such five-day period, either disputing party may request the
regional office of the CPR Institute covering Houston, Texas to designate the
third arbitrator.  If the regional office of the CPR Institute covering Houston,
Texas has not designated an arbitrator within ten Business Days following
delivery of a request from either party, either disputing party may request in
writing the judge of the United States District Court for the Southern District
of Texas senior in term of service to appoint the third arbitrator.  If the
disputing party receiving the Arbitration Notice fails to appoint an arbitrator
as set forth above, the arbitrator appointed by the other Member shall be deemed
to constitute the Arbitrator Panel.  If any arbitrator so chosen shall die,
resign or otherwise fail or becomes unable to serve as an arbitrator, the party
that appointed such arbitrator shall appoint a replacement arbitrator within
five days after receiving notice of such arbitrator’s death, resignation or
inability to serve.
 
(B)           Each arbitrator shall be qualified by his or her education,
experience and training to resolve the disputed matters.  None of the
arbitrators may be a current or former employee of either disputing party or any
Affiliate thereof or otherwise have a stake in the outcome of the Dispute.
 


Ex C-1
 
 

--------------------------------------------------------------------------------

 




4.           Conduct of Arbitration.
 
(A)           Any arbitration hearing shall be held in Houston, Texas.  The
Arbitrator Panel shall fix a reasonable time and place for the hearing and shall
determine the matters submitted to it pursuant to the provisions of this
Agreement in a timely manner; provided, however, if the Arbitrator Panel shall
fail to conclude the hearing to determine the issue in dispute within six months
after the selection of the Arbitrator Panel, then either disputing party shall
have the right to require a new Arbitrator Panel to be selected pursuant to this
Exhibit C unless such party’s action shall have substantially contributed to the
delay.
 
(B)           Except as expressly provided to the contrary in this Agreement,
the Arbitrator Panel shall have the reasonable and necessary power (i) to gather
such materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each party will provide such materials, information,
testimony and evidence reasonably requested by the Arbitrator Panel, except to
the extent any information so requested is subject to an attorney-client or
other  statutory or legally-recognized privilege), (ii) to grant injunctive
relief and enforce specific performance, (iii) to issue or cause to be issued
subpoenas (including subpoenas directed to third parties) for the attendance of
witnesses and for the production of books, records, documents and other
evidence, and (iv) to administer oaths.  Subpoenas so issued shall be served,
and upon application to the court by a party or the Arbitrator Panel, enforced,
in the manner provided by Applicable Law for the service and enforcement of
subpoenas in a civil action.
 
(C)           In advance of the arbitration hearing, the disputing parties may
conduct discovery in accordance with the Federal Rules of Civil Procedure.  Such
discovery may include, but is not limited to:  (i) the taking of oral and
videotaped depositions and depositions on written questions; (ii) serving
interrogatories, document requests and requests for admission; and (iii) any
other form and/or method of discovery provided for under the Federal Rules of
Civil Procedure.  The Arbitrator Panel shall, if requested by a party, order the
other disputing party to produce other relevant documents, to answer up to
twenty-five interrogatories (including subparts), to respond to up to
twenty-five requests for admissions (which shall be deemed admitted if not
denied) and to produce for deposition and, if requested, at the hearing all
witnesses that such party has listed and up to four other persons within such
party’s control.  Any additional discovery of a disputing party shall only occur
by agreement of the parties or as ordered by the Arbitrator Panel upon a finding
of good cause.  Any objections and/or responses to such discovery shall be due
on or before 15 Business Days after service.  The disputing parties shall
attempt in good faith to resolve any discovery disputes that may arise.  If the
disputing parties are unable to resolve any such disputes, the disputing parties
may present their objections to the Arbitrator Panel who shall resolve the
objections in accordance with the Federal Rules of Civil Procedure.  The
Arbitrator Panel may, if requested by a party, order that a trade secret or
other confidential research, development or
 


Ex C-2
 
 

--------------------------------------------------------------------------------

 


commercial information not be revealed or be revealed only in a designated
way.  All discovery shall be completed at least 15 Business Days prior to the
hearing commencement date.
 
(D)           The disputing parties may also retain, with the consent of the
Arbitrator Panel, one or more experts to assist the Arbitrator Panel in
resolving the Dispute.  The disputing parties may also retain one or more
experts for their own account and at their sole respective cost.  The disputing
parties shall identify and produce a report from any experts who will give
testimony and/or evidence at the arbitration hearing at least 60 days prior to
the commencement of the hearing.  Rebuttal experts shall be named at least 45
days prior to the commencement of the hearing.  Any testifying experts
identified shall be made available for deposition in advance of any arbitration
hearing.
 
(E)           At least 45 days prior to the commencement of the hearing, the
parties shall exchange witness lists containing the names, addresses and phone
numbers of the witnesses the party expects to call.  Except for good cause, only
those individuals who appear on a witness list may be called as a witness.
 
(F)           The disputing parties shall exchange copies of exhibits and
designated deposition testimony at least seven Business Days prior to the
commencement of the hearing.
 
(G)           The Arbitrator Panel shall render a written decision within 15
Business Days of the conclusion of the hearing.  The Arbitrator Panel shall have
jurisdiction and authority to interpret and apply the provisions of this
Agreement only insofar as shall be necessary in the determination of the matter
in dispute, but the Arbitrator Panel shall not have jurisdiction or authority to
add to or alter in any way the provisions of this Agreement.  The Arbitrator
Panel’s decision shall govern and shall be final, nonappealable (except to the
extent provided in the Federal Arbitration Act) and binding on the disputing
parties hereto pursuant to the United States Arbitration Act and the Arbitrator
Panel’s written decision may be entered in any court having appropriate
jurisdiction.  THE ARBITRATOR PANEL AND ANY COURT ENFORCING THE AWARD OF THE
ARBITRATOR PANEL SHALL NOT HAVE THE RIGHT OR AUTHORITY TO AWARD CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES TO EITHER DISPUTING
PARTY EXCEPT TO THE EXTENT SUCH DAMAGES CONSTITUTE REIMBURSEMENT OF AMOUNTS DUE
BY ONE DISPUTING PARTY TO THE OTHER AS A RESULT OF THE FORMER’S INDEMNIFICATION
OBLIGATIONS UNDER THE PROVISIONS OF THIS AGREEMENT.
 
(H)           The responsibility for paying the costs and expenses of the
arbitration, including compensation to the Arbitrator Panel, shall be allocated
among the disputing parties in a manner determined by the Arbitrator Panel to be
fair and reasonable under the circumstances.  Each disputing party shall be
 


Ex C-3
 
 

--------------------------------------------------------------------------------

 


responsible for the fees and expenses of its respective counsel, consultants and
witnesses, unless the Arbitrator Panel determines that compelling reasons exist
for allocating all or a portion of such costs and expenses otherwise.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Ex C-4